Exhibit 10.2

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 30, 2020 (this
“Amendment”), is entered into by and among SAFE HARBOR MARINAS, LLC, a Delaware
limited liability company (the “Borrower”), certain Restricted Subsidiaries of
the Borrower signatory hereto, as Guarantors, the financial institutions
signatory hereto, as lenders (the “Lenders”), and CITIZENS BANK, N.A., as
administrative agent (in such capacity, “Administrative Agent”).

W I T N E S S E T H

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
September 14, 2018 (such date, the “Original Closing Date”), by and among the
Borrower, certain Restricted Subsidiaries of the Borrower from time to time
party thereto, as Guarantors, the financial institutions from time to time party
thereto, the Administrative Agent and the Collateral Agent (as amended by that
certain First Amendment to Credit Agreement and Pledge and Security Agreement
dated as of October 11, 2019, as further amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”; the Existing
Credit Agreement as amended by this Amendment, the “Credit Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

WHEREAS, pursuant to and in accordance with Section 11.4 of the Existing Credit
Agreement, the Borrower has requested that the Lenders and the Administrative
Agent amend the Existing Credit Agreement as provided herein; and

WHEREAS, the Lenders (which for the avoidance of doubt constitute Required
Lenders) and the Administrative Agent have agreed, on the terms and conditions
set forth below, to so amend the Existing Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the parties hereto hereby agrees as
follows:

1. Amendments to Existing Credit Agreement. The Existing Credit Agreement is
hereby amended to delete the red stricken text (indicated textually in the same
manner as the following example: stricken text), add the blue double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) and move the green stricken text (indicated textually in
the same manner as the following example: stricken text) to where the green
underlined text is located (indicated textually in the same manner as the
following example: underlined text), as set forth in the conformed copy of the
Credit Agreement attached as Annex A hereto.

2. Conditions to Effectiveness. The effectiveness of this Amendment shall occur
on the date on which the following conditions shall have been satisfied (or
waived) (the “Second Amendment Effective Date”):

a. Executed Amendment. The Administrative Agent (or its counsel) shall have
received executed counterparts of this Amendment in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders and duly
executed by the appropriate parties hereto.



--------------------------------------------------------------------------------

b. Merger Agreement. The Administrative Agent (or its counsel) shall have
received a certificate from an Authorized Officer of the Borrower (i) attaching
that certain Agreement and Plan of Merger, dated as of September 29, 2020, by
and among Borrower, Sun Communities, Inc., a Maryland corporation, Sun
Communities Operating Limited Partnership, a Michigan limited partnership, the
Seller Representative identified therein, Sun SH LLC, a Delaware limited
liability company and Safe Harbor Marinas II, LLC, a Delaware limited liability
company (the “Merger Agreement”), and any other material agreements, documents,
and instruments executed pursuant to or in connection with the Merger Agreement
(collectively, together with the Merger Agreement, the “Merger Documents”), and
(ii) certifying that the transactions contemplated by the Merger Documents have
been (or contemporaneously with the closing of this Amendment will be)
consummated in accordance with the terms thereof, without giving effect to any
waiver of any condition precedent or termination right or amendment of any
Merger Document that is materially adverse to the interests of the Lenders (in
their capacity as such) without the prior written consent of the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned), it being
understood that any waiver or amendment in respect of the definition of
“Material Adverse Effect” in the Merger Agreement shall be deemed to be
materially adverse to the interests of the Lenders (in their capacity as such).

c. Executed Pledge Agreement. The Administrative Agent shall have received
executed counterparts of the Pledge Agreement dated as of the Second Amendment
Effective Date, by and between the Administrative Agent and Sun Home Services,
Inc., a Michigan corporation (the “TRS Pledgor”), whereby the TRS Pledgor
(A) pledges 100% of the Equity Interests of SHM TRS, LLC, a Delaware limited
liability company (“SHM TRS”), and (B) covenants to not dispose of such Equity
Interests without the prior written consent of the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.

d. Guarantee and Collateral Documents.

i. The Administrative Agent shall have received executed counterparts of each of
the following documents, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and duly executed by the appropriate
parties thereto:

1. Guarantor Joinder Agreement (the “Guarantor Joinder Agreement”) dated as of
the Second Amendment Effective Date, by and among the Administrative Agent, SHM
TRS and each Subsidiary of SHM TRS that is not a Guarantor immediately prior to
the Second Amendment Effective Date (the “New Subsidiaries”, together with SHM
TRS, the “New Guarantors”);

2. Supplement to Pledge and Security Agreement (the “PSA Supplement”, and
together with the Guarantor Joinder Agreement, the “New Guarantor Security
Documents”) dated as of the Second Amendment Effective Date, by and among the
Administrative Agent, the Borrower, SW SHM Beverage, LLC, a Delaware limited
liability company, SHM TRS and any applicable New Guarantor;

ii. The Administrative Agent shall have received the following:

1. A copy of the articles of organization for each New Guarantor, certified as
of a recent date by the appropriate Governmental Authority;

2. Copies of (A) the operating agreement of each New Guarantor, (B) resolutions
approving the transactions contemplated by the New Guarantor Security Documents,
and (C) an incumbency certificate, for or on behalf of each New Guarantor, in
each case certified by an Authorized Officer in form and substance reasonably
satisfactory to the Administrative Agent;

 

2



--------------------------------------------------------------------------------

3. A copy of a certificate of good standing, existence or the like of a recent
date for each New Guarantor from the appropriate Governmental Authority of its
jurisdiction of incorporation;

iii. The Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, confirming,
among other things, (A) all consents, approvals, authorizations, registrations,
or filings required to be made or obtained by the Borrower and the other Credit
Parties (including each New Guarantor), if any, in connection with this
Agreement and the other Credit Documents and the transactions contemplated
herein and therein have been obtained and are in full force and effect, (B) no
investigation or inquiry by any Governmental Authority regarding this Agreement
and the other Credit Documents and the transactions contemplated herein and
therein is ongoing, (C) since December 31, 2019, there has been no Material
Adverse Effect with respect to the Borrower and its Subsidiaries taken as a
whole and (D) an officer’s certificate prepared by the chief financial officer
or other Authorized Officer approved by the Administrative Agent of the Borrower
as to the financial condition, solvency and related matters of the Borrower and
its Restricted Subsidiaries, after giving effect to this Amendment and the
transactions contemplated hereby (as demonstrated by reasonably detailed
calculations set forth in a schedule attached to such certificate), in
substantially the form of Exhibit 5.1(g) to the Existing Credit Agreement;

iv. The Administrative Agent shall have received customary opinions of counsel
for each of the Credit Parties, including, among other things, opinions
regarding the perfection of security interests, the due authorization, execution
and delivery of the New Guarantor Security Documents and the enforceability
thereof;

v. The Administrative Agent shall have received authorization from the New
Guarantors to file (or contemporaneously with the effectiveness of this
amendment, to file) a UCC-1 financing statement against each New Guarantor in
its jurisdiction of incorporation;

vi. The Administrative Agent shall have received each of the following:

1. (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each New Guarantor and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral and
(B) such UCC financing statements necessary or appropriate to perfect the
security interests in the personal property collateral, as determined by the
Collateral Agent;

2. such patent, trademark and copyright notices, filings and recordations
necessary or appropriate to perfect the security interests in intellectual
property and intellectual property rights, as determined by the Collateral
Agent;

 

3



--------------------------------------------------------------------------------

3. original certificates evidencing any certificated Equity Interests of each
New Guarantor pledged as collateral, together with undated limited liability
company interest transfer powers executed in blank; and

vii. Patriot Act; Anti-Money Laundering Laws. At least three (3) Business Days
prior to the Second Amendment Effective Date, the provision by the Borrower of
all documentation and other information (including documentation and other
information relating to each New Guarantor) that the Administrative Agent or any
Lender requests at least five (5) Business Days prior to the Second Amendment
Effective Date in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

e. Consent Fee. The Administrative Agent shall have confirmation that the
Borrower has paid to the Administrative Agent on the Second Amendment Effective
Date for the account of each Lender party hereto, a consent fee in an amount
equal to 0.125% of the aggregate amount of each of such Lender’s (i) Revolving
Commitment and (ii) Term Loans outstanding as of the Second Amendment Effective
Date.

f. Fees and Expenses. The Administrative Agent shall have confirmation that all
other reasonable and documented out-of-pocket fees and expenses required to be
paid on or before the Second Amendment Effective Date have been paid, including
any fees required to be paid pursuant to any fee letter and the reasonable and
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent.

g. Representations and Warranties. The representations and warranties of the
Credit Parties contained in Section 3 of this Amendment shall be true and
correct on and as of the Second Amendment Effective Date; provided that to the
extent that any representation and warranty specifically refers to an earlier
date, it shall be true and correct as of such earlier date.

h. No Default or Event of Default. No event shall have occurred and be
continuing or would result from the consummation of the Credit Extensions (if
any) on the Second Amendment Effective Date that would constitute an Event of
Default or a Default.

For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Second Amendment Effective Date
specifying its objection thereto.

3. Representations and Warranties. Each Credit Party hereby represents and
warrants that:

a. this Amendment has been duly executed and delivered by each Credit Party that
is party hereto and this Amendment and the Credit Agreement are the legally
valid and binding obligations of such Credit Party, enforceable against such
Credit Party in accordance with their terms, except as may be limited by Debtor
Relief Laws affecting creditors’ rights generally or by equitable principles
relating to enforceability (regardless of whether enforcement is sought in
equity or at law);

b. each of the Borrower and each Restricted Subsidiary (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as of the Second Amendment Effective Date, (b) has all requisite
power and authority to own and operate its properties, to carry on its

 

4



--------------------------------------------------------------------------------

business as now conducted and as proposed to be conducted, to enter into this
Amendment and to carry out the transactions contemplated hereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and would
not be reasonably expected to have, a Material Adverse Effect;

c. the execution and delivery of this Amendment and the performance by each
Credit Party of this Amendment and the Credit Agreement have been duly
authorized by all necessary corporate or similar action on the part of each
Credit Party, and do not and will not (i) violate in any material respect any
provision of any Applicable Laws relating to any Credit Party, any of the
Organizational Documents of any Credit Party, or any order, judgment or decree
of any court or other agency of government binding on any Credit Party;
(ii) except as would not reasonably be expected to have a Material Adverse
Effect, conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any other Contractual Obligations of any
Credit Party; (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of any Credit Party (other than any Liens
created under any of the Credit Documents in favor of the Collateral Agent for
the benefit of the holders of the Obligations) whether now owned or hereafter
acquired; or (iv) except where such approval or consent is being obtained in
connection with the transactions contemplated hereby or where the failure to
obtain such consent or approval would not reasonably be expected to have a
Material Adverse Effect, require any approval of stockholders, members or
partners or any approval or consent of any Person under any Material Contract of
any Credit Party;

d. the execution and delivery of this Amendment and the performance by each
Credit Party of this Amendment and the Credit Agreement and the consummation of
the transactions contemplated by the Credit Documents do not and will not
require, as a condition to the effectiveness thereof, any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority or any other third party except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation, as of the Second Amendment
Effective Date and other filings, recordings or consents that have been obtained
or made, as applicable, except where the failure to obtain such consent or
approval would not reasonably be expected to have a Material Adverse Effect;

e. after giving effect to this Amendment, no Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Amendment; and

f. the representations and warranties contained herein, in the Credit Agreement
and in the other Credit Documents are true and correct in all material respects
(unless any such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects) on and as of the Second Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (unless any such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects) on and as of such earlier date and except that the
representations and warranties contained in subsections (a) and (b) of
Section 6.7 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.1 of the Existing Credit Agreement.

4. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. This Amendment shall be further subject to the provisions of Sections
11.13 and 11.14 of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

5. Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment, together with the Credit
Agreement and the other Credit Documents, and any separate letter agreements
with respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy or other electronic imaging means (e.g. “pdf”
or “tif” format) shall be effective as delivery of a manually executed
counterpart of this Amendment.

6. Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

7. Effect. Upon the effectiveness of this Amendment, each reference in the
Existing Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import shall mean and be a reference to the Existing Credit Agreement as
modified hereby and each reference in the other Credit Documents to the “Credit
Agreement”, “thereunder,” “thereof,” or words of like import shall mean and be a
reference to the Existing Credit Agreement as modified hereby. Except as
specifically amended herein, all Credit Documents (including all Liens granted
thereunder in respect of the Obligations) shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Each Credit Party
reaffirms any prior grant and the validity of any Liens granted by it pursuant
to the Collateral Documents, with all such Liens continuing to secure the
applicable Obligations as amended hereby and continuing to be in full force and
effect after giving effect to this Amendment. This Amendment shall constitute a
Credit Document for purposes of the Credit Agreement and the other Credit
Documents.

8. No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Existing Credit Agreement or any of the other Credit
Documents. Except as expressly stated herein, the Administrative Agent and the
Lenders reserve all rights, privileges and remedies under the Credit Documents.

9. Reaffirmation. Except as specifically modified by this Amendment, the
Existing Credit Agreement shall remain in full force and effect in the form of
the Credit Agreement, and is hereby ratified and confirmed.

10. Guarantors. Each Guarantor hereby consents to this Amendment and reaffirms
its Guaranty and the terms and conditions of each Guaranty and each other Credit
Document executed by it and acknowledges and agrees that each and every such
Guaranty and other Credit Document executed by such Guarantor in connection with
the Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. Each Subsidiary of the Borrower that is a Guarantor
immediately prior to the Second Amendment Effective Date that, in connection
with the Merger Documents and the transactions contemplated by this Second
Amendment, becomes a subsidiary of SHM TRS (the “Existing Subsidiary
Reorganization”) hereby acknowledges and agrees that the foregoing sentence
shall apply in full force and effect notwithstanding the Existing Subsidiary
Reorganization.

[Remainder of this page intentionally left blank; signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.

 

BORROWER:    

SAFE HARBOR MARINAS, LLC,

a Delaware limited liability company

      By:   /s/ Gavin McClintock       Name:   Gavin McClintock       Title:  
Chief Financial Officer GUARANTORS:     SH MARINAS, LLC       SHM MANAGEMENT,
LLC       SHM RENTALS, LLC       SHM SHOP, LLC       SHM IP, LLC       SHM WATER
CLUB, LLC       SHM IMG GP, LLC       SHM NEB, LLC       SHM NEB TENANT, LLC    
  SHM HOLDINGS 1, LLC       SHM BURNT STORE, LLC       SHM CAPE HARBOUR, LLC    
  SHM GRAND ISLE, LLC       SHM HOLDINGS II, LLC       SHM SOUTH FORK MANAGER,
LLC,       each a Delaware limited liability company       By:   /s/ Gavin
McClintock       Name:   Gavin McClintock       Title:   Chief Financial Officer

 

[signature pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

      SHM 77, LLC       SHM APPONAUG, LLC       SHM AQUA YACHT, LLC       SHM
AQUALAND, LLC       SHM ASHLEY FUELS, LLC       SHM BAHIA BLEU, LLC       SHM
BALLENA ISLE, LLC       SHM BEAUFORT, LLC       SHM BEAVER CREEK, LLC       SHM
BELLE MAER MANAGER, LLC       SHM BELLE MAER, LLC       SHM BERTH 202, LLC      
SHM BOHEMIA VISTA, LLC       SHM BRADY MOUNTAIN, LLC       SHM BRISTOL MARINA,
LLC       SHM BURNSIDE, LLC       SHM CABRILLO BEACH, LLC       SHM CALUSA, LLC
      SHM CARROLL ISLAND, LLC       SHM CHARLESTON BOATYARD, LLC       SHM
CHARLESTON CITY MARINA, LLC       SHM CHRISHOLM, LLC       SHM CMS, LLC      
SHM COVE PLAZA, LLC       SHM CRYSTAL POINT, LLC       SHM EAGLE COVE, LLC      
SHM EMERALD POINT, LLC       SHM EMERYVILLE, LLC       SHM GAINES, LLC       SHM
GREAT LAKES, LLC       SHM GREAT ISLAND, LLC       SHM GREAT OAK LANDING, LLC  
    SHM GRIDER HILL, LLC       SHM HACKS POINT, LLC       SHM HARBOR HOUSE, LLC
      SHM HARBORS VIEW, LLC       SHM HARBORTOWN, LLC       SHM HAVERSTRAW, LLC,
      each a Delaware limited liability company       By:   /s/ Gavin McClintock
      Name:   Gavin McClintock       Title:   Chief Financial Officer

 

[signature pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

      SHM HOLLY CREEK, LLC       SHM ISLAND PARK, LLC       SHM JAMESTOWN, LLC  
    SHM JAMESTOWN BOATYARD, LLC       SHM JEFFERSON BEACH, LLC       SHM KING’S
POINT, LLC       SHM LAKEFRONT, LLC       SHM LOCH LOMOND, LLC       SHM
MANASQUAN, LLC       SHM MARINA BAY, LLC       SHM NARROWS POINT, LLC       SHM
NEW PORT COVE, LLC       SHM NEWPORT SHIPYARD, LLC       SHM NORTH PALM BEACH,
LLC       SHM OCEAN POINT, LLC       SHM OLD PORT COVE, LLC       SHM PIER 121,
LLC       SHM PINELAND, LLC       SHM PORT ROYAL, LLC       SHM PYC, LLC      
SHM REGATTA POINTE, LLC       SHM RESERVE HARBOR, LLC       SHM SANDUSKY, LLC  
    SHM SHELBURNE, LLC       SHM SHV, LLC       SHM SHV MANAGER, LLC       SHM
SIESTA KEY, LLC       SHM SILVER SPRING, LLC       SHM SKIPPERS LANDING, LLC    
  SHM SKULL CREEK, LLC       SHM SOUTH BAY, LLC       SHM SPORTSMAN, LLC      
SHM SUNSET BAY, LLC       SHM TOLEDO BEACH, LLC       SHM TRADE WINDS, LLC      
SHM VENTURA ISLE, LLC       SHM WALDEN, LLC       SHM WESTPORT, LLC       SHM
WHARF, LLC       SHM WISDOM DOCK, LLC       SHM WILLSBORO, LLC       SHM
ZAHNISERS, LLC,       each a Delaware limited liability company       By:   /s/
Gavin McClintock       Name:   Gavin McClintock       Title:   Chief Financial
Officer

 

[signature pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

      INTERNATIONAL MARINA GROUP I, L.P.,       a Texas limited partnership    
  By:   /s/ Gavin McClintock       Name:   Gavin McClintock       Title:   Chief
Financial Officer       SHM BYYG, LLC       SHM BYYG INTERMEDIATE, LLC       SHM
BRUCE & JOHNSON, LLC       SHM CAPRI, LLC       SHM COVE HAVEN, LLC       SHM
COWESETT, LLC       SHM DAUNTLESS, LLC       SHM DEEP RIVER, LLC       SHM FERRY
POINT, LLC       SHM FIDDLER’S COVE, LLC       SHM GLEN COVE, LLC       SHM
GREEN HARBOR, LLC       SHM GREENPORT, LLC       SHM GREENWICH BAY, LLC      
SHM HAWTHORNE COVE, LLC       SHM MYSTIC, LLC       SHM ONSET BAY, LLC       SHM
OXFORD, LLC       SHM PILOTS POINT, LLC       SHM PLYMOUTH, LLC       SHM POST
ROAD, LLC       SHM SAKONNET, LLC       SHM STRATFORD, LLC       SHM WICKFORD
COVE, LLC       SHM YACHT HAVEN, LLC       SHM YACHT SALES, LLC       SHM DUCK
ISLAND, LLC       SHM MARINA WAY, LLC,       each a Delaware limited liability
company       By:   /s/ Gavin McClintock       Name:   Gavin McClintock      
Title:   Chief Financial Officer

 

[signature pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SHM VENTURA ISLE, LLC, a Delaware limited liability company By:   /s/ Gavin
McClintock Name:   Gavin McClintock Title:   Chief Financial Officer

 

[signature pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SHM BEVERAGE HOLDING, LLC SHM BEVERAGE, LLC SW SHM BEVERAGE, LLC BEVERAGE
AQUALAND, LLC BEVERAGE BAHIA BLEU, LLC BEVERAGE BEAUFORT, LLC BEVERAGE BERTH
202, LLC BEVERAGE BRADY MOUNTAIN, LLC BEVERAGE BURNSIDE, LLC BEVERAGE CALUSA,
LLC BEVERAGE CCM, LLC BEVERAGE EAGLE COVE, LLC BEVERAGE EMERALD POINT, LLC
BEVERAGE GRAND ISLE, LLC BEVERAGE GREAT LAKES, LLC BEVERAGE GREEN HARBOR, LLC
BEVERAGE HARBORS VIEW, LLC BEVERAGE HOLLY CREEK, LLC BEVERAGE JAMESTOWN, LLC
BEVERAGE JEFFERSON BEACH, LLC BEVERAGE KING’S POINT, LLC BEVERAGE NARROWS POINT,
LLC BEVERAGE NEWPORT SHIPYARD, LLC BEVERAGE NEW PORT COVE, LLC BEVERAGE NORTH
PALM BEACH, LLC BEVERAGE OLD PORT COVE, LLC BEVERAGE PINELAND, LLC BEVERAGE PORT
ROYAL, LLC BEVERAGE PYC, LLC BEVERAGE RESERVE HARBOR, LLC BEVERAGE SIESTA KEY,
LLC BEVERAGE SPORTSMAN, LLC BEVERAGE TOLEDO BEACH, LLC BEVERAGE WALDEN, LLC,
each a Delaware limited liability company

 

By:   /s/ Jeff Rose Name: Jeff Rose Title: President

 

[signature pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

NEW GUARANTORS:     BEVERAGE ANNAPOLIS, LLC    

BEVERAGE AQUA YACHT, LLC, each a

Delaware limited liability company

    By:   /s/ Jeff Rose     Name: Jeff Rose     Title: President     SHM
ANNAPOLIS, LLC     SHM SHELTER ISLAND, LLC, each a Delaware limited liability
company     By:   /s/ Gavin McClintock     Name: Gavin McClintock     Title:
Chief Financial Officer     SHM TRS, LLC, a Delaware limited liability company  
  By:   /s/ Gavin McClintock     Name: Gavin McClintock     Title: Chief
Financial Officer

 

[New Guarantor signature pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SHM 77 TRS, LLC SHM ANNAPOLIS TRS, LLC SHM APPONAUG TRS, LLC SHM AQUA YACHT TRS,
LLC SHM AQUALAND TRS, LLC SHM BAHIA BLEU TRS, LLC SHM BALLENA ISLE TRS, LLC SHM
BEAUFORT TRS, LLC SHM BEAVER CREEK TRS, LLC SHM BELLE MAER TRS, LLC SHM BOHEMIA
VISTA TRS, LLC SHM BRADY MOUNTAIN TRS, LLC SHM BRISTOL MARINA TRS, LLC SHM
BRUCE & JOHNSON TRS, LLC SHM BURNSIDE TRS, LLC SHM BURNT STORE TRS, LLC SHM
CALUSA TRS, LLC SHM CAPE HARBOUR TRS, LLC SHM CAPRI TRS, LLC SHM CARROLL ISLAND
TRS, LLC SHM CHARLESTON BOATYARD TRS, LLC SHM CHARLESTON CITY MARINA TRS, LLC
SHM COVE HAVEN TRS, LLC SHM COWESETT TRS, LLC SHM CRYSTAL POINT TRS, LLC SHM
DAUNTLESS TRS, LLC SHM DEEP RIVER TRS, LLC SHM EAGLE COVE TRS, LLC SHM EMERALD
POINT TRS, LLC SHM EMERYVILLE TRS, LLC SHM FERRY POINT TRS, LLC SHM FIDDLER’S
COVE TRS, LLC SHM GAINES TRS, LLC SHM GLEN COVE TRS, LLC SHM GRAND ISLE TRS, LLC
SHM GREAT ISLAND TRS, LLC SHM GREAT LAKES TRS, LLC SHM GREAT OAK LANDING TRS,
LLC SHM GREEN HARBOR TRS, LLC, each a Delaware limited liability company

 

By:   /s/ Gavin McClintock Name: Gavin McClintock Title: Chief Financial Officer

 

 

[New Guarantor pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SHM GREENPORT TRS, LLC SHM GREENWICH BAY TRS, LLC SHM GRIDER HILL TRS, LLC SHM
HACKS POINT TRS, LLC SHM HARBORS VIEW TRS, LLC SHM HARBORTOWN TRS, LLC SHM
HAVERSTRAW TRS, LLC SHM HAWTHORNE COVE TRS, LLC SHM HIDEAWAY BAY TRS, LLC SHM
HOLLY CREEK TRS, LLC SHM JAMESTOWN BOATYARD TRS, LLC SHM JAMESTOWN TRS, LLC SHM
JEFFERSON BEACH TRS, LLC SHM KING’S POINT TRS, LLC SHM LAKEFRONT TRS, LLC SHM
MANASQUAN TRS, LLC SHM MARINA BAY TRS, LLC SHM MYSTIC TRS, LLC SHM NARROWS POINT
TRS, LLC SHM NEB TRS, LLC SHM NEW PORT COVE TRS, LLC SHM NEWPORT SHIPYARD TRS,
LLC SHM NORTH PALM BEACH TRS, LLC SHM OLD PORT COVE TRS, LLC SHM ONSET BAY TRS,
LLC SHM OXFORD TRS, LLC SHM PIER 121 TRS, LLC SHM PILOTS POINT TRS, LLC SHM
PINELAND TRS, LLC SHM PLYMOUTH TRS, LLC SHM PORT ROYAL TRS, LLC SHM POST ROAD
TRS, LLC SHM PYC TRS, LLC SHM REGATTA POINTE TRS, LLC SHM RESERVE HARBOR TRS,
LLC SHM SAKONNET TRS, LLC SHM SANDUSKY TRS, LLC SHM SHELBURNE TRS, LLC SHM
SHELTER ISLAND TRS, LLC SHM SHV TRS, LLC, each a Delaware limited liability
company

By:   /s/ Gavin McClintock Name: Gavin McClintock Title: Chief Financial Officer

 

[New Guarantor pages continue]

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SHM SIESTA KEY TRS, LLC SHM SILVER SPRING TRS, LLC SHM SKIPPERS LANDING TRS, LLC
SHM SKULL CREEK TRS, LLC SHM SPORTSMAN TRS, LLC SHM STRATFORD TRS, LLC SHM
SUNSET BAY TRS, LLC SHM TOLEDO BEACH TRS, LLC SHM TRADE WINDS TRS, LLC SHM
WALDEN TRS, LLC SHM WESTPORT TRS, LLC SHM WICKFORD COVE TRS, LLC SHM WILLSBORO
TRS, LLC SHM WISDOM DOCK TRS, LLC SHM YACHT HAVEN TRS, LLC SHM ZAHNISERS TRS,
LLC, each a Delaware limited liability company

 

By:   /s/ Gavin McClintock Name: Gavin McClintock Title: Chief Financial Officer

 

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT       CITIZENS BANK, N.A. AND COLLATERAL AGENT:    
                              

 

By:   /s/ Sean McWhinnie Name: Sean McWhinnie Title: Director



--------------------------------------------------------------------------------

LENDERS:     CITIZENS BANK, N.A.,     as a Lender, the Issuing Bank and the
Swingline Lender

 

By:   /s/ Sean McWhinnie Name: Sean McWhinnie Title: Director

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

TRUIST BANK, successor by merger to SunTrust Bank, as a Lender By:   /s/ Ryan
Almond Name: Ryan Almond Title: Director

 

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

FLAGSTAR BANK, FSB, as a Lender By:   /s/ Joseph F. Scavone Name: Joseph F.
Scavone Title: Vice President

 

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Meera Patel Name: Meera Patel Title:
Director, Regions Bank

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Chris Dolence Name: Chris
Dolence Title: Senior Vice President

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Cadence Bank, N.A., as a Lender By:   /s/ Teresa Stinson Name: Teresa Stinson
Title: Executive Vice President

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Daniel S. Dyer
Name: Daniel S. Dyer Title: Vice President

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

People’s United Bank, as a Lender By:   /s/ Darci Buchanan Name: Darci Buchanan
Title: Senior Vice President

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A., as a Lender By:   /s/ Eva Pawelek Name: Eva Pawelek
Title: Senior Vice President

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Eastern Bank, as a Lender By:   /s/ David Nussbaum Name: David Nussbaum Title:
Senior Vice President

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:   /s/ Zachary Braun Name: Zachary Braun Title:
Relationship Manager

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

WEBSTER BANK, N.A., as a Lender By:   /s/ Steve Morse Name: Steve Morse Title:
Director

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

WASHINGTON FEDERAL BANK, N.A., as a Lender By:   /s/ M. Brad Rejebian Name: M.
Brad Rejebian Title: Senior Vice President

 

[SHM - Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Annex A

Amended Credit Agreement

[See attached]



--------------------------------------------------------------------------------

Execution Version

 

 

 

CREDIT AGREEMENT1

dated as of September 14, 2018

among

SAFE HARBOR MARINAS, LLC

as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER

PARTY HERETO FROM TIME TO TIME,

as Guarantors

THE LENDERS PARTY HERETO,

CITIZENS BANK, N.A.,

as Administrative Agent and Collateral Agent,

and

U.S. BANK NATIONAL ASSOCIATION,

SUNTRUST BANK,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

REGIONS BANK,

as Co-Syndication Agents

CITIZENS BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

REGIONS CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Book Runners

 

 

 

 

1 

This marked version is marked against the Credit Agreement, dated as of
September 14, 2018, conformed to reflectas amended by the First Amendment, dated
as of October 11, 2019.2019, conformed to reflect the Second Amendment, dated as
of October 30, 2020.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1  

Section 1.1

   Definitions      1  

Section 1.2

   Accounting Terms      4445  

Section 1.3

   Rules of Interpretation      4546  

SECTION 2. LOANS AND LETTERS OF CREDIT

     4748  

Section 2.1

   Revolving Loans and Term Loans      4748  

Section 2.2

   Swingline Loans      4850  

Section 2.3

   Issuances of Letters of Credit and Purchase of Participations Therein     
5152  

Section 2.4

   Pro Rata Shares; Availability of Funds      5556  

Section 2.5

   Evidence of Debt; Register; Lenders’ Books and Records; Notes      5657  

Section 2.6

   Scheduled Principal Payments      5658  

Section 2.7

   Interest on Loans      5758  

Section 2.8

   Conversion/Continuation      5960  

Section 2.9

   Default Rate of Interest      5961  

Section 2.10

   Fees      6062  

Section 2.11

   Prepayments/Commitment Reductions      6263  

Section 2.12

   Application of Prepayments      6465  

Section 2.13

   General Provisions Regarding Payments      6466  

Section 2.14

   Sharing of Payments by Lenders      6567  

Section 2.15

   Cash Collateral      6667  

Section 2.16

   Defaulting Lenders      6768  

Section 2.17

   Removal or Replacement of Lenders      6971  

Section 2.18

   Increase in Revolving Commitments and Establishment of Additional Term Loans
     7071  

Section 2.19

   Extension Option      7375  

SECTION 3. YIELD PROTECTION

     7475  

Section 3.1

   Making or Maintaining LIBOR Loans      7475  

Section 3.2

   Increased Costs      7678  

Section 3.3

   Taxes      7879  

Section 3.4

   Mitigation Obligations; Designation of a Different Lending Office      8183  

SECTION 4. GUARANTY

     8283  

Section 4.1

   The Guaranty      8283  

Section 4.2

   Obligations Unconditional      8284  

Section 4.3

   Reinstatement      8385  

Section 4.4

   Certain Additional Waivers      8385  

Section 4.5

   Remedies      8385  

Section 4.6

   Rights of Contribution      8485  

Section 4.7

   Guarantee of Payment; Continuing Guarantee      8485  

Section 4.8

   Keepwell      8485  

SECTION 5. CONDITIONS PRECEDENT

     8486  

Section 5.1

   Conditions Precedent to Initial Credit Extensions      8486  

Section 5.2

   Conditions to Each Credit Extension      8789  

 

i



--------------------------------------------------------------------------------

SECTION 6. REPRESENTATIONS AND WARRANTIES

     9091  

Section 6.1

   Organization; Requisite Power and Authority; Qualification      9091  

Section 6.2

   Equity Interests and Ownership      9092  

Section 6.3

   Due Authorization      9092  

Section 6.4

   No Conflict      9092  

Section 6.5

   Governmental Consents      9192  

Section 6.6

   Binding Obligation      9192  

Section 6.7

   Financial Statements      9193  

Section 6.8

   No Material Adverse Effect; No Default      9293  

Section 6.9

   Tax Matters      9293  

Section 6.10

   Properties      9294  

Section 6.11

   Environmental Matters      9394  

Section 6.12

   No Defaults      9394  

Section 6.13

   No Litigation or other Adverse Proceedings      9395  

Section 6.14

   Information Regarding the Borrower and its Subsidiaries      9395  

Section 6.15

   Governmental Regulation      9395  

Section 6.16

   Employee Matters      9596  

Section 6.17

   Pension Plans      9596  

Section 6.18

   Solvency      9697  

Section 6.19

   Compliance with Laws      9697  

Section 6.20

   Disclosure      9697  

Section 6.21

   Insurance      9698  

Section 6.22

   Pledge and Security Agreement      98  

Section 6.23

   Mortgages      96  

Section 6.24

   Casualty      9798  

Section 6.25

   Senior Debt      9798  

Section 6.26

   Management Agreements      9798  

Section 6.27

   Use of Proceeds      9799  

Section 6.28

   Borrowing Base Certificates      9799  

SECTION 7. AFFIRMATIVE COVENANTS

     9799  

Section 7.1

   Financial Statements and Other Reports      9799  

Section 7.2

   Existence      100102  

Section 7.3

   Payment of Taxes and Claims      100102  

Section 7.4

   Maintenance of Properties      101102  

Section 7.5

   Insurance      101102  

Section 7.6

   Inspections      101103  

Section 7.7

   Lenders Meetings      101103  

Section 7.8

   Compliance with Laws and Material Contracts      102103  

Section 7.9

   Use of Proceeds      102103  

Section 7.10

   Environmental Matters      102103  

Section 7.11

   [Reserved]      102104  

Section 7.12

   Pledge of Personal Property Assets      102104  

Section 7.13

   Books and Records      103105  

Section 7.14

   Additional Restricted Subsidiaries      103105  

Section 7.15

   Interest Rate Protection      104106  

Section 7.16

   Unrestricted Subsidiaries      104106  

Section 7.17

   Appraisals      105106  

Section 7.18

   Ground Leases      106107  

Section 7.19

   Removal of Qualified Assets      109111  

Section 7.20

   Addition of Qualified Assets      110112  

Section 7.21

   Borrowing Base Conditions      113114  

 

ii



--------------------------------------------------------------------------------

SECTION 8. NEGATIVE COVENANTS

     113115  

Section 8.1

   Indebtedness      113115  

Section 8.2

   Liens      114116  

Section 8.3

   No Further Negative Pledges      116118  

Section 8.4

   Restricted Payments      117119  

Section 8.5

   Burdensome Agreements      118119  

Section 8.6

   Investments      118120  

Section 8.7

   Use of Proceeds      120121  

Section 8.8

   Financial Covenants      120122  

Section 8.9

   Capital Expenditures      120  

Section 8.10

   Fundamental Changes; Disposition of Assets; Acquisitions      120122  

Section 8.11

   Disposal of Subsidiary Interests      122123  

Section 8.12

   Sales and Lease-Backs      122124  

Section 8.13

   Transactions with Affiliates and Insiders      122124  

Section 8.14

   Prepayment of Other Funded Debt      123125  

Section 8.15

   Conduct of Business      123125  

Section 8.16

   Fiscal Year; Accounting Practices      123125  

Section 8.17

   Amendments to Organizational Agreements/Material Agreements      123125  

Section 8.18

   Limitations on Borrower      123125  

Section 8.19

   Equity Interests of Restricted Subsidiaries      124126  

Section 8.20

   Designation as Senior Debt      124126  

SECTION 9. EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS.

     124126  

Section 9.1

   Events of Default      124126  

Section 9.2

   Remedies      126128  

Section 9.3

   Application of Funds      129  

Section 9.4

   Borrower’s Right to Cure      127  

SECTION 10. AGENCY

     129132  

Section 10.1

   Appointment and Authority      130132  

Section 10.2

   Rights as a Lender      130132  

Section 10.3

   Exculpatory Provisions      130133  

Section 10.4

   Reliance by Administrative Agent      132134  

Section 10.5

   Delegation of Duties      132134  

Section 10.6

   Resignation of Administrative Agent      132134  

Section 10.7

   Non-Reliance on Administrative Agent and Other Lenders      133135  

Section 10.8

   No Other Duties, etc      133135  

Section 10.9

   Administrative Agent May File Proofs of Claim      133136  

Section 10.10

   Collateral Matters      134136  

SECTION 11. MISCELLANEOUS

     135137  

Section 11.1

   Notices; Effectiveness; Electronic Communications      135137  

Section 11.2

   Expenses; Indemnity; Damage Waiver      137140  

Section 11.3

   Set-Off      139141  

Section 11.4

   Amendments and Waivers      139142  

Section 11.5

   Successors and Assigns      142145  

Section 11.6

   Independence of Covenants      147150  

Section 11.7

   Survival of Representations, Warranties and Agreements      148150  

Section 11.8

   No Waiver; Remedies Cumulative      148150  

Section 11.9

   Marshalling; Payments Set Aside      148151  

 

iii



--------------------------------------------------------------------------------

Section 11.10

   Severability      148151  

Section 11.11

   Obligations Several; Independent Nature of Lenders’ Rights      148151  

Section 11.12

   Headings      148151  

Section 11.13

   Applicable Laws      149151  

Section 11.14

   WAIVER OF JURY TRIAL      149152  

Section 11.15

   Confidentiality      149152  

Section 11.16

   Usury Savings Clause      151153  

Section 11.17

   Counterparts; Integration; Effectiveness      151154  

Section 11.18

   No Advisory of Fiduciary Relationship      151154  

Section 11.19

   Electronic Execution of Assignments and Other Documents      152154  

Section 11.20

   USA PATRIOT Act      152154  

Section 11.21

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
152155  

Section 11.22

   Certain ERISA Matters      152155  

Section  11.2211.23

   Acknowledgement Regarding any Supported QFCs      153156  

 

iv



--------------------------------------------------------------------------------

Appendices    Appendix A    Lenders, Commitments and Commitment Percentages
Appendix B    Notice Information Schedules    Schedule I    Unrestricted
Subsidiaries Schedule II    Existing Letters of Credit Schedule III    First
Amendment Effective Date Qualified Assets Schedule IV    First Amendment
Effective Date Assets Under Development and Investment Joint Ventures Schedule V
   Sun Acquisition Transactions Schedule 6.2    Equity Interests and Ownership
Schedule 6.10(b)    Real Estate Assets Schedule 6.14    Name, Jurisdiction and
Tax Identification Numbers of Borrower and its Subsidiaries Schedule 6.21   
Insurance Coverage Schedule 6.26    Management Agreements Schedule 8.1   
Existing Indebtedness Schedule 8.2    Existing Liens Schedule 8.6    Existing
Investments Exhibits    Exhibit 1.1    Form of Secured Party Designation Notice
Exhibit 1.2    Form of Borrowing Base Certificate Exhibit 1.3    Form of Trophy
Asset Designation Notice Exhibit 1.4    Form of Release Certificate Exhibit 1.5
   Form of Additional Qualified Asset Certificate Exhibit 1.6    Form of
Financial Covenant Calculation Certificate Exhibit 2.1    Form of Funding Notice
Exhibit 2.3    Form of Issuance Notice Exhibit 2.5-1    Form of Revolving Loan
Note Exhibit 2.5-2    Form of Swingline Note Exhibit 2.5-3    Form of Term Loan
Note Exhibit 2.8    Form of Conversion/Continuation Notice Exhibit 3.3    Forms
of U.S. Tax Compliance Certificates (Forms 1 – 4) Exhibit 5.1(g)    Form of
Solvency Certificate Exhibit 7.1(c)    Form of Compliance Certificate Exhibit
7.14    Form of Guarantor Joinder Agreement Exhibit 11.5    Form of Assignment
Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of September 14, 2018 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into by and among SAFE HARBOR MARINAS,
LLC, a Delaware limited liability company (the “Borrower”), certain Restricted
Subsidiaries of the Borrower from time to time party hereto, as Guarantors, the
Lenders from time to time party hereto, and CITIZENS BANK, N.A., as
administrative agent (in such capacity, “Administrative Agent”) and collateral
agent (in such capacity, “Collateral Agent”).

RECITALS:

WHEREAS, the Borrower has requested that the Lenders provide revolving credit
and term loan facilities for the purposes set forth herein; and

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

Section 1. DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:

“Acceptable Appraisal” means a written appraisal (a) prepared by an Approved
Appraiser, (b) reasonably acceptable to the Administrative Agent as to form,
assumptions, substance and appraisal date and (c) prepared in compliance with
FIRREA and all other applicable federal and state laws and regulations
applicable to the Lenders, appraisals and/or valuations of real property.

“Acceptable Portfolio Appraisal” means an appraisal that meets the requirements
of an Acceptable Appraisal that appraises all Qualified Assets on a portfolio
basis and that includes a premium for the values of such assets on a portfolio
basis as compared to the sum of the individual values of such assets.

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
any substantial portion of the property of another Person, or any division, line
of business or other business unit of another Person or (b) at least a majority
of the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Addition Request” means as defined in Section 7.20.

“Additional Qualified Asset Certificate” means a certificate in the form of
Exhibit 1.5 (or other writing in form and substance reasonably satisfactory to
the Administrative Agent) from an Authorized Officer of the Borrower.



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (a) the rate per annum equal to the offered rate for
deposits of Dollars for a term coextensive with the designated Interest Period
which the ICE Benchmark Administration (or any successor administrator of LIBOR
rates) fixes as its LIBOR rate as of 11:00 a.m. London time on the day which is
two London Banking Days prior to the beginning of such Interest Period, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.
If such day is not a London Banking Day, the Adjusted LIBOR Rate shall be
determined on the next preceding day which is a London Banking Day. If for any
reason the Administrative Agent cannot determine such offered rate fixed by the
then current administrator of LIBOR rates, the Administrative Agent may, in its
sole but reasonable discretion, use an alternative method to select a rate
calculated by the Administrative Agent to reflect its cost of funds.
Notwithstanding anything contained herein to the contrary, the Adjusted LIBOR
Rate shall not be less than zero.

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

“Advance Percentage” means 55%.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party or any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.

“Advisory Fee Subordination Agreement” shall mean that certain Advisory Fee
Subordination Agreement dated as of the Closing Date, among the AIM Sponsor, the
Administrative Agent, the Borrower and each Credit Party, as amended and
modified from time to time in writing by all parties thereto.

“Advisory Services Agreement” means that certain Advisory Services Agreement
dated as of September 29, 2015, by and between the Borrower and American
Infrastructure MLP Management II, L.L.C., a Delaware limited liability company.

“Affected Lender” means as defined in Section 3.1(b).

“Affected Loans” means as defined in Section 3.1(b).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means each of the Administrative Agent and the Collateral Agent.

“Aggregate Borrowing Base Asset Value” means, as of any date of determination,
the sum of the Borrowing Base Asset Value of each Qualified Asset owned by the
Borrower or any other Credit Party.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the First Amendment Effective Date is FIVE HUNDRED MILLION DOLLARS
($500,000,000).

 

2



--------------------------------------------------------------------------------

“Agreement” means as defined in the introductory paragraph hereto.

“AIM Sponsor” means American Infrastructure MLP Fund II, L.P., a Delaware
limited partnership (“AIM”), and any other existing or future fund or other
investment vehicle that is controlled, directly or indirectly, by one or more of
the principals of AIM, but excluding any portfolio company thereof (the term
“control” for purposes of this definition shall mean the power to direct or
cause the direction of the management or policies of such fund or other
investment vehicle).

“ALTA” means American Land Title Association.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq, the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to any Credit Party or any of its
Affiliates from time to time concerning or relating to bribery or corruption.

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

“Applicable Margin” means (a) from the First Amendment Effective Date through
the date two (2) Business Days immediately following the date an initial
Compliance Certificate is delivered pursuant to Section 7.1(c), the percentage
per annum based upon Pricing Level 3 in the table set forth below, and
(b) thereafter, the percentage per annum determined by reference to the table
set forth below using the ratio of Consolidated Funded Debt to Total Asset Value
as set forth in the Compliance Certificate most recently delivered to the
Administrative Agent pursuant to Section 7.1(c), with any increase or decrease
in the Applicable Margin resulting from a change in the ratio of Consolidated
Funded Debt to Total Asset Value becoming effective on the date two (2) Business
Days immediately following the date on which such Compliance Certificate is
delivered.

 

Pricing
Level

   Ratio of Consolidated Funded
Debt to Total Asset Value   Adjusted LIBOR Rate Loans
and Letter of Credit Fee   Base
Rate
Loans

1

   Greater than or equal to 50%   2.250%   1.250%

2

   Greater than or equal to
45% but less than 50%   2.000%   1.000%

3

   Greater than or equal to
40% but less than 45%   1.750%   0.750%

4

   Greater than or equal to
35% but less than 40%   1.500%   0.500%

5

   Less than 35%   1.375%   0.375%

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then, Pricing Level 1 as set
forth in the table above shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e). The Applicable Margin with
respect to any additional Term Loan established pursuant to Section 2.18 shall
be as provided in the joinder document(s) and/or commitment agreement(s)
executed by the Borrower and the applicable Lenders in connection therewith.

 

3



--------------------------------------------------------------------------------

“Applicable Quarter” means as defined in Section 9.4(a).

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the Index Rate shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Appraised Value” means, with respect to each Qualified Asset and/or Trophy
Asset, at any time, the “as is” market value for such Qualified Asset and/or
Trophy Asset set forth in the most recent Acceptable Appraisal of such Qualified
Asset and/or Trophy Asset delivered to the Administrative Agent; provided that,
with respect to any Trophy Asset, to the extent the Borrower has delivered to
the Administrative Agent a plan setting forth future committed capital
expenditures with respect to such Trophy Asset in form and substance reasonably
satisfactory to the Administrative Agent (each such plan, a “Capex Plan”)
certified by an Authorized Officer of the Borrower at the time that the initial
Acceptable Appraisal for such Trophy Asset is conducted, upon the completion of
the capital expenditures set forth in the Capex Plan and upon delivery of a
reconciliation of the Capex Plan to actual capital expenditures with respect to
such Trophy Asset to the Administrative Agent certified by an Authorized Officer
of the Borrower, the Borrower may, at the Borrower’s cost and expense, request
that the “as complete” valuation in the Acceptable Appraisal for such Trophy
Asset be validated by the applicable Approved Appraiser and following such
validation, the Appraised Value for such Trophy Asset shall be the “as complete”
market value set forth in such Acceptable Appraisal.

“Approved Appraiser” means an appraiser selected by the Administrative Agent,
which appraiser shall be in the business of appraising assets similar to the
Marina Properties or other Real Estate Assets of the Borrower and its
Subsidiaries.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means a sale, lease, Sale and Leaseback Transaction, assignment,
conveyance, exclusive license (as licensor), transfer or other disposition to,
or any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Restricted
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, created, leased or licensed, including the Equity Interests
of any Restricted Subsidiary of the Borrower, other than (a) dispositions of
surplus,

 

4



--------------------------------------------------------------------------------

obsolete or worn out property or property no longer used or useful in the
business of the Borrower or any of its Restricted Subsidiaries, whether now
owned or hereafter acquired; (b) dispositions of inventory sold, and
Intellectual Property licensed, in the ordinary course of business;
(c) dispositions of accounts or payment intangibles (each as defined in the UCC)
resulting from the compromise or settlement thereof in the ordinary course of
business for less than the full amount thereof; (d) dispositions of Cash
Equivalents; (e) Involuntary Dispositions; and (f) licenses, sublicenses,
lettings, leases or subleases (or similar arrangements) granted to any third
parties in arm’s-length commercial transactions that do not interfere in any
material respect with the business of the Borrower or any of its Restricted
Subsidiaries.

“Assets Under Development” means, as of any date of determination, any Marina
Property or other Real Estate Asset, or phase thereof, that is treated as
construction in progress under GAAP and that is designated in writing by the
Borrower to the Administrative Agent as an “Asset Under Development”. As of the
First Amendment Effective Date, all Assets Under Development are set forth on
Schedule IV.

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer or treasurer and, solely for purposes of making the
certifications required under Sections 5.1(b)(ii) and (iv), any secretary or
assistant secretary.

“Auto Borrow Agreement” has the meaning specified in Section 2.2(b)(vi).

“Availability” means, as of any date of determination, the lesser of (a) the
lesser of (i) the Borrowing Base in effect at such time and (ii) the maximum
principal amount of Loans that would not cause the Borrowing Base Debt Service
Coverage Ratio, on a pro forma basis, to be less than or equal to 1.50 to 1.00,
in each case, minus the sum of (x) the Total Revolving Outstandings at such time
plus (y) the Outstanding Amount of the Term Loans at such time plus (z) the
aggregate outstanding principal amount of any additional term loan or revolving
loans established under Section 2.18 (to the extent not included in clauses
(x) and (y) above) and (b) the Aggregate Revolving Commitments in effect at such
time minus the Total Revolving Outstandings in effect at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1⁄2 of one percent (0.5%) and (c) the LIBOR Index Rate in
effect on such day plus one percent (1.0%). Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the LIBOR Index Rate shall
be effective on the effective day of such change in the Prime Rate, the Federal
Funds Rate or the LIBOR Index Rate, respectively. Notwithstanding anything to
the contrary herein, the Base Rate shall not be less than zero.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” means as defined in the introductory paragraph hereto.

“Borrower LLC Agreement” means that certain FifthSixth Amended and Restated
Limited Liability Company Agreement of the Borrower dated as of September 10,
2019October 30, 2020, by and among the Borrower and the members of the Borrower
party thereto, as in effect on the FirstSecond Amendment Effective Date.

“Borrower Voting Interests” means as defined in the definition of “Change of
Control”.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

“Borrowing Base” means, as of any date of determination (as determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent on or prior to such date), the Aggregate Borrowing Base
Asset Value of all Qualified Assets owned by the Borrower and the other Credit
Parties in effect as of such date multiplied by the Advance Percentage; provided
that, no single Qualified Asset shall constitute more than 20% of the Borrowing
Base (it being understood and agreed that any value in excess of 20% of the
Borrowing Base shall be disregarded for purposes of calculating the Borrowing
Base, but only the amount of such excess shall be disregarded).

“Borrowing Base Asset Value” means, as of any date of determination (without
duplication),

(a) for any Qualified Asset owned by the Borrower or any other Credit Party as
of the Closing Date or for more than one year, the trailing twelve month
property level Net Operating Income (as determined by reference to the most
recent financial statements delivered to the Administrative Agent on or prior to
such date) of such Qualified Asset divided by the Capitalization Rate;

 

6



--------------------------------------------------------------------------------

(b) for any Qualified Asset owned by the Borrower or any other Credit Party for
one year or less (other than Qualified Assets owned by the Borrower or any other
Credit Party on the Closing Date), (i) the purchase price of such Qualified
Asset or (ii) with respect to any Qualified Asset with no upfront purchase price
(i.e., assumption of a long-term ground lease reasonably acceptable to the
Administrative Agent and the Required Lenders), the Borrowing Base Asset Value
for such Qualified Assets shall be deemed to be the Appraised Value of such
Qualified Asset; provided that (A) with respect to any Asset Under Development
owned by the Borrower or any other Credit Party that has become a Qualified
Asset in accordance with Section 7.20, the Borrowing Base Asset Value attributed
to such Qualified Asset for the first year of such Qualified Asset’s existence
as a Qualified Asset shall be equal to the amount of Investments made by the
Borrower or such other Credit Party in such Asset Under Development prior to its
designation as a Qualified Asset, and (B) the total Borrowing Base Asset Value
attributable to all Qualified Assets described in preceding clause (b)(ii) shall
not exceed 10% of the Borrowing Base (calculated after giving effect to the
inclusion of such Qualified Assets; it being understood and agreed that any
value in excess of 10% of the Borrowing Base shall be disregarded for purposes
of calculating the Borrowing Base Asset Value, but only the amount of such
excess shall be disregarded); and

(c) the book value of Investments made by the Borrower or any other Credit Party
that are permitted under Section 8.6 in Investment Joint Ventures and Assets
Under Development (for purposes of clarity only, such Investment Joint Ventures
and Assets Under Development shall not be subject to any Liens or any Negative
Pledges (other than Liens or Negative Pledges permitted by the definition of
Qualified Asset Criteria)); provided that, (i) the total Borrowing Base Asset
Value attributable to all such Investments in Investment Joint Ventures and
Assets Under Development shall not exceed 10% of the Borrowing Base at any time
(calculated after giving effect to the inclusion of such Investments; it being
understood and agreed that any value in excess of 10% of the Borrowing Base
shall be disregarded for purposes of calculating the Borrowing Base Asset Value,
but only the amount of such excess shall be disregarded) and (ii) the
Administrative Agent shall have received a detailed description of the
Investment Joint Venture or Asset Under Development, together with a customary
due diligence package (such diligence package shall not require an appraisal
except to the extent then available to the applicable Credit Party, but shall
include, with respect to any Asset Under Development, a construction plan and
cost review), that is reasonably acceptable to the Administrative Agent prior to
inclusion of such Investment Joint Venture or Asset Under Development in the
Borrowing Base; and

(d) for any Qualified Asset owned by the Borrower or any other Credit Party that
is a Trophy Asset, the Borrowing Base Asset Value attributable to such Trophy
Asset shall be equal to (i) for the first four Fiscal Quarters of ownership of
such Trophy Asset, the lesser of (x) the purchase price of such Trophy Asset and
(y) the Appraised Value of such Trophy Asset and (ii) thereafter, the Appraised
Value of such Trophy Asset through the Term Loan Maturity Date; provided that,
the aggregate Borrowing Base Asset Value for all Qualified Assets that are
Trophy Assets shall not exceed 20% of the Borrowing Base (calculated after
giving effect to the inclusion of such Trophy Assets; it being understood and
agreed that any value in excess of 20% of the Borrowing Base shall be
disregarded for purposes of calculating the Borrowing Base Asset Value, but only
the amount of such excess shall be disregarded).

Notwithstanding anything to the contrary in this definition, with respect to any
Investment Joint Venture that becomes a Wholly-Owned Subsidiary of a Credit
Party and whose Marina Property or other Real Estate Asset subsequently becomes
a Qualified Asset in accordance with Section 7.20, (A) the Net Operating Income
of such asset used in calculating the Borrowing Base Asset Value of such asset
pursuant to clause (a) of this definition shall be deemed to be the Net
Operating Income pertaining to such asset as if the applicable Credit Party
owned the entirety of such asset since the first day of the twelve month period
most recently ended on such date (as determined by reference to the most recent
financial statements delivered to the Administrative Agent on or prior to such
date) and (B) the purchase price used to determine the Borrowing Base Asset
Value of such asset pursuant to clauses (b) and (d) of this definition shall
include both (x) the portion of the purchase price paid by the Credit Party that
owns such asset and (y) the portion of the purchase price paid by any other
Person party to the Investment Joint Venture.

 

7



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit 1.2.

“Borrowing Base Coverage Ratio” means, as of any date of determination, the
ratio of (a) the Borrowing Base in effect as of such date (as determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent on or prior to such date) to (b) the sum of Total Revolving
Outstandings as of such date plus the Outstanding Amount of the Term Loans as of
such date.

“Borrowing Base Debt Service Coverage Ratio” means, as of any determination
date, the ratio of (a) the aggregate Net Operating Income of all of the
Qualified Assets included in the calculation of the Aggregate Borrowing Base
Asset Value (as determined by reference to the most recent financial statements
delivered to the Administrative Agent on or prior to such date), divided by
(b) Implied Debt Service.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capitalization Rate” means 8.0%.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as of any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

8



--------------------------------------------------------------------------------

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code.

“Change in Law” means the occurrence, after the First Amendment Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Change of Control” means an event or series of events by which (a) any Person
(other than the Specified Holders) shallthe Sun REIT shall fail to own and
control, of record and beneficially, more (on a fully-diluted basis)at least 70%
of the aggregate issued and outstanding voting stock (or comparable voting
interests) of the Borrower (such interests, interests of the Parent, (b) the
Parent shall fail to own and control, of record and beneficially, 70% of the
aggregate issued and outstanding voting interests of (i) the Borrower (the
“Borrower Voting Interests”) thanand (ii) the Borrower Voting Interests owned
and controlled by (i) the AIM Sponsor (to the extent AIM Sponsor owns and
controls more Borrower Voting Interests than the Koch Sponsor) or (ii) the Koch
Sponsor (to the extent Koch Sponsor owns and controls more Borrower Voting
Interests than the AIM Sponsor); or (b) the AIM Sponsor and/or the Koch Sponsor
shall individually or collectivelyTRS Pledgor (the “TRS Pledgor Voting
Interests”); (c) the Sun REIT shall cease to be the general partner of the
Parent by virtue of an amendment to the Parent LP Agreement or otherwise;
(d) the Parent shall fail to be able to elect a controlling majority of the
board of directors (or equivalent governing body) of each of (i) the Borrower by
virtue of an amendment to the Borrower LLC Agreement or otherwise., or otherwise
and (ii) the TRS Pledgor by virtue of an amendment to the TRS Pledgor’s
Organizational Documents, or otherwise; or (e) the TRS Pledgor shall fail to be
able to elect a controlling majority of the board of directors (or equivalent
governing body) of the TRS Guarantor by virtue of an amendment to the TRS
Guarantor’s Organizational Documents or otherwise.

“Closing Date” means September 14, 2018.

“Co-Syndication Agents” means each of U.S. Bank National Association, SunTrust
Bank, Wells Fargo Bank, National Association and Regions Bank, together with
their respective successors and assigns.

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and permitted assigns.

 

9



--------------------------------------------------------------------------------

“Collateral Documents” means the Pledge and Security Agreement, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to the
Collateral Agent, for the benefit of the holders of the Obligations, a Lien on
any real, personal or mixed property of that Borrower as security for the
Obligations.

“Commitment Fee” means as defined in Section 2.10(a).

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Competitor” means (a) any competitor or an Affiliate of a competitor of the
Borrower, the Sun REIT or any Restricted Subsidiary that is in the same or a
similar line of business as the Borrower, the Sun REIT or any Restricted
Subsidiary designated in writing from time to time by the Borrower to the
Administrative Agent and the Lenders (including by posting such notice to the
Platform) not less than 2 Business Days prior to the applicable Trade Date and
(b) any public or private company that is primarily in the business of owning
and operating manufactured home communities and/or recreational vehicle
communities and any affiliated entities of Blackstone, Apollo, Brookfield Asset
Management, TPG, Stockbridge, GIC and The Carlyle Group that are directly
involved in equity investing in, acquiring or operating manufactured home
communities and/or recreational vehicle communities; provided that “Competitor”
shall exclude any Person that the Borrower has designated as no longer being a
“Competitor” by written notice delivered to the Administrative Agent from time
to time.

“Competitor List” has the meaning specified in Section 11.5(f).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition, (b) Permitted Acquisitions or (c) expenditures made
with the proceeds of any Asset Sale to the extent that such proceeds are
actually reinvested in accordance with the terms of Section 2.11(c)(iii).

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (i) Consolidated Net
Income for such period plus (ii) the following to the extent deducted in
calculating such Consolidated Net Income: (a) Consolidated Interest Charges for
such period; (b) the provision for federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries for such period;
(c) depreciation and amortization expense for such period; (d) non-cash expenses
or losses that are non-recurring for such period; (e) non-cash impairment
charges of goodwill, intangibles or other items for such period; (f) to the
extent paid in cash, fees and expenses for such period related to any Permitted
Acquisition occurring on or after the Closing Date or for acquisitions occurring
prior to the Closing Date in such period, (g) costs or expenses for such period
that are covered by insurance proceeds, indemnification, or other reimbursement
obligations to the extent that proceeds of such insurance, indemnification, or
other reimbursement obligations have been received in cash by the Credit
Parties; (h) amounts paid prior to the Second Amendment Effective Date pursuant
to the Advisory Services Agreement (as defined in this Agreement prior to the
Second Amendment Effective Date) as in effect on the Closing Date (as may be
amended from time to time in a manner not adverse to the Administrative Agent
and

 

10



--------------------------------------------------------------------------------

Lenders) for such period; (i) fees and expenses for such period related to the
negotiation, execution, and delivery of this Agreement; (j) fees and expenses
for such period incurred after the Closing Date related to the negotiation,
execution, and delivery of any amendment or modification of this Agreement
(whether or not consummated); (k) fees and expenses for such period related to
issuances of Equity Interests, Investments, acquisitions, dispositions and the
incurrence, repayment or exchange of Indebtedness permitted to be incurred
hereunder (including a refinancing thereof) (in each case, whether or not
consummated); (l) costs of appraisals required under or in connection with this
Agreement for such period; (m) to the extent covered by insurance (which
coverage is actually received or confirmed in writing by the applicable
insurance company), lost revenue with respect to business interruptions in such
period, (n) non-cash equity compensation expenses for such period, (o) actual,
documented, out-of-pocket costs and expenses incurred in pursuing acquisitions
that, if consummated, would have constituted Permitted Acquisitions that are not
actually consummated, (p) actual, documented, out-of-pocket costs and expenses
incurred in pursuing acquisitions on behalf of Unrestricted Subsidiaries and,
(q) any non-recurring, non-cash losses during such period (including, without
limitation, (x) losses from the sale or exchange of assets and (y) losses from
the early extinguishment of Indebtedness or any Swap Agreement of the Borrower
and its Subsidiaries), and (r) fees and expenses for such period related to the
Sun Closing, including, without limitation, the negotiation, execution and
delivery of the Sun Acquisition Documents, minus (iii) non-cash charges
previously added back to Consolidated EBITDA to the extent such non-cash charges
became cash charges during such period minus (iv) any other non-recurring,
non-cash gains during such period (including, without limitation, (x) gains from
the sale or exchange of assets and (y) gains from early extinguishment of
Indebtedness or Swap Agreements of the Borrower and its Subsidiaries).

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA of the
Borrower and its Subsidiaries plus, to the extent deducted in calculating
Consolidated Net Income, Consolidated Rent Expense for such period.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Interest Charges for such period paid in cash plus
(b) Consolidated Scheduled Funded Debt Payments for such period plus
(c) Consolidated Rent Expense for such period, all as determined in accordance
with GAAP.

“Consolidated Funded Debt” means Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.

“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate amount of Consolidated Capital Expenditures expended by the Borrower
and its Subsidiaries on a consolidated basis during such period for the
maintenance of their capital assets.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for such period.

 

11



--------------------------------------------------------------------------------

“Consolidated Post-Distribution Fixed Charge Coverage Ratio” means, as of any
date of determination, the ratio of (a) Consolidated EBITDAR minus Consolidated
Taxes minus management fees paid by the Borrower pursuant to the Advisory
Services Agreement minus the amount of Restricted Payments made in cash (other
than Refund Distributions, payments made in connection with the acquisition of
Equity Interests permitted by Section 8.4(e) and Restricted Payments made in
cash pursuant to Section 8.4(g)) made by the Borrower during such period minus
the greater of (i) Consolidated Maintenance Capital Expenditures (other than
Specified Capital Expenditures) or (ii) 3.00% of total revenue of the Borrower
and its Subsidiaries, in each case, for the period of the four Fiscal Quarters
most recently ended to (b) Consolidated Fixed Charges for the period of the four
Fiscal Quarters most recently ended; provided, however, that if fewer than four
(4) Fiscal Quarters have elapsed since the Closing Date, then the relevant
measurement period shall begin on the Closing Date. Notwithstanding the
foregoing, for purposes of calculating the Consolidated Post-Distribution Fixed
Charge Coverage Ratio for the first, second and third Fiscal Quarters ending
after the Closing Date, the components of the Consolidated Post-Distribution
Fixed Charge Coverage Ratio attributable to (1) Consolidated Interest Charges
and (2) Consolidated Scheduled Funded Debt Payments during such period ((1) and
(2) collectively, the “Fixed Charges”) shall be annualized during such Fiscal
Quarters such that (I) for the calculation of the Consolidated Post-Distribution
Fixed Charge Coverage Ratio as of the first Fiscal Quarter ending after the
Closing Date, Fixed Charges for the Fiscal Quarter then ending will be
multiplied by four (4), (II) for the calculation of the Fixed Charge Coverage
Ratio as of the second Fiscal Quarter ending after the Closing Date, Fixed
Charges for the two Fiscal Quarter period then ending will be multiplied by two
(2) and (III) for the calculation of the Fixed Charge Coverage Ratio as of the
third Fiscal Quarter ending after the Closing Date, Fixed Charges for the three
Fiscal Quarter period then ending will be multiplied by one and one third (1
1/3).

“Consolidated Pre-Distribution Fixed Charge Coverage Ratio” means, as of any
date of determination, the ratio of (a) Consolidated EBITDAR minus Consolidated
Taxes minus management fees paid by the Borrower pursuant to the Advisory
Services Agreement minus the greater of (i) Consolidated Maintenance Capital
Expenditures (other than Specified Capital Expenditures) or (ii) 3.00% of total
revenue of the Borrower and its Subsidiaries, in each case, for the period of
the four Fiscal Quarters most recently ended to (b) Consolidated Fixed Charges
for the period of the four Fiscal Quarters most recently ended; provided,
however, that if fewer than four (4) Fiscal Quarters have elapsed since the
Closing Date, then the relevant measurement period shall begin on the Closing
Date. Notwithstanding the foregoing, for purposes of calculating the
Consolidated Pre-Distribution Fixed Charge Coverage Ratio for the first, second
and third Fiscal Quarters ending after the Closing Date, the Fixed Charges shall
be annualized during such Fiscal Quarters such that (I) for the calculation of
the Consolidated Pre-Distribution Fixed Charge Coverage Ratio as of the first
Fiscal Quarter ending after the Closing Date, Fixed Charges for the Fiscal
Quarter then ending will be multiplied by four (4), (II) for the calculation of
the Fixed Charge Coverage Ratio as of the second Fiscal Quarter ending after the
Closing Date, Fixed Charges for the two Fiscal Quarter period then ending will
be multiplied by two (2) and (III) for the calculation of the Fixed Charge
Coverage Ratio as of the third Fiscal Quarter ending after the Closing Date,
Fixed Charges for the three Fiscal Quarter period then ending will be multiplied
by one and one third (1 1/3).

“Consolidated Rent Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate amount of rent or lease
expense paid in cash during such period, as determined in accordance with GAAP.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Debt, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Principal Amount in respect of Capital Leases, Securitization
Transactions, Sale and Leaseback Transactions and Synthetic Leases and (c) shall
not include any voluntary prepayments or mandatory prepayments required pursuant
to Section 2.11.

 

12



--------------------------------------------------------------------------------

“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of amount all income taxes,
as determined in accordance with GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement (including all amendments to this
Agreement), each Note, any Letter of Credit, the Collateral Documents, any
Guarantor Joinder Agreement, the Advisory Fee Subordination Agreement, the Fee
Letter, any Auto Borrow Agreement, any document executed and delivered by the
Borrower and/or any other Credit Party pursuant to which any Aggregate Revolving
Commitments are increased pursuant to Section 2.18 or an additional Term Loan is
established pursuant to Section 2.18, and, to the extent evidencing or securing
the Obligations and specifically designated as a “Credit Document”, all other
documents, instruments or agreements executed and delivered by any Credit Party
for the benefit of any Agent, the Issuing Bank or any Lender in connection
herewith or therewith, and including for the avoidance of doubt, any Guarantor
Joinder Agreement (but specifically excluding any Secured Swap Agreements and
Secured Treasury Management Agreements).

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Parties” means, collectively, the Borrower and each Guarantor. For the
avoidance of doubt, any Guarantor that becomes an Unrestricted Subsidiary and
delivers a fully-executed release, in form and substance satisfactory to the
Administrative Agent, shall no longer be a “Credit Party”.

“Cure Amount” means as defined in Section 9.4(b).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Debt Transaction” means, with respect to the Borrower or any of its Restricted
Subsidiaries, any sale, issuance, placement, assumption or guaranty of Funded
Debt, whether or not evidenced by a promissory note or other written evidence of
Indebtedness, except for Funded Debt permitted to be incurred pursuant to
Section 8.1.

 

13



--------------------------------------------------------------------------------

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the Adjusted LIBOR Rate plus the Applicable
Margin, if any, applicable to Adjusted LIBOR Rate Loans plus two percent (2%)
per annum and (c) with respect to the Letter of Credit Fee, the Applicable
Margin applicable to Adjusted LIBOR Rate Loans plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“ Delayed Consent Credit Party” means any Credit Party that holds (including by
a leasehold interest) a Delayed Consent Property.

 

14



--------------------------------------------------------------------------------

“ Delayed Consent Property” means any Qualified Asset that is subject to a lease
(including any Ground Lease) or other agreement the transfer of which in
connection with the Sun Acquisition Agreement requires a consent from the
applicable lessor or other third party that has not been received prior to the
date of the Sun Closing.

“ Delayed Consent Property Acquisition” has the meaning specified on Schedule V.

“Delayed Consent Properties Disposition” has the meaning specified on Schedule
V.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (except as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash unless such payments are (in the documentation evidencing such
Equity Interests) expressly subject to the Borrower’s or any Subsidiaries’
compliance with this Agreement or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interest that would constitute
Disqualified Equity Interest, in each case for clauses (a) through (d) above,
prior to the date that is ninety-one (91) days after the latest maturity date in
effect for Loans hereunder at the time of issuance of such Equity Interest.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments in
cash (including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

15



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein. For the avoidance of doubt, any Competitor is
subject to Section 11.5(f).

“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to
(x) human health or safety (arising from exposure to any Hazardous Materials) or
(y) natural resources or the environment.

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
legally enforceable requirements of Governmental Authorities relating to (a) any
Hazardous Materials Activity; (b) the generation, use, storage, transportation
or disposal of Hazardous Materials; or (c) protection of human health and the
environment from pollution, in any manner applicable to any Credit Party or any
of its Subsidiaries or their respective Facilities.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which Borrower or any Subsidiary
assumed liability with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Investors” means the Specified Holders and certain other holders of
Equity Interests in the Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.

 

16



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, to the extent that such imposition will likely result
in a Material Adverse Effect; (g) to the extent that such events are likely to
result in a Material Adverse Effect, the withdrawal of any Credit Party, any of
its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan, or the receipt by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it is in “critical” or “endangered”
status within the meaning of Section 103(f)(2)(G) or ERISA, or that it intends
to terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan, to the extent that such
imposition is likely to result in a Material Adverse Effect; (i) the assertion
of a material claim (other than routine claims for benefits and funding
obligations in the ordinary course) against any Pension Plan other than a
Multiemployer Plan or the assets thereof, or against any Person in connection
with any Pension Plan such Person sponsors or maintains, to the extent that such
assertion is likely to result in a Material Adverse Effect; (j) receipt from the
Internal Revenue Service of a final written determination of the failure of any
Pension Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code to qualify under Section 401(a) of the Internal Revenue Code, or
the receipt from the Internal Revenue Service of a written determination of the
failure of any trust forming part of any such plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; or (k) the
imposition of a lien pursuant to Section 430(k) of the Internal Revenue Code or
pursuant to Section 303(k) or 4068 of ERISA.

“Estimated Qualified Asset Closing Date” means as defined in Section 7.20(h).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

“Event of Loss” means, with respect to any Qualified Asset, any of the
following: (a) any loss or destruction of, or damage to, all or any of such
Qualified Asset that (x) results in a loss on a pro forma basis (giving effect
to any such loss) of Net Operating Income of 50% or more compared to the Net
Operating Income prior to any such event and (y) renders such Qualified Asset
non-operational in any material respect for a period of ninety (90) consecutive
days or (b) any actual condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise of such Qualified Asset, or confiscation of such
Qualified Asset or the requisition of such Qualified Asset by a Governmental
Authority or any Person having the power of eminent domain, or any voluntary
transfer of such Qualified Asset or any material portion thereof

 

17



--------------------------------------------------------------------------------

in lieu of any such condemnation, seizure or taking, in each case, (x) results
in a loss on a pro forma basis (giving effect to any such event or loss) of Net
Operating Income of 50% or more compared to the Net Operating Income prior to
any such event and (y) renders such Qualified Asset non-operational in any
material respect for a period of ninety (90) consecutive days.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Accounts” means (a) deposit and/or securities accounts the balance of
which consists exclusively of (i) withheld income taxes and federal, state or
local employment taxes in such amounts as are required in the reasonable
judgment of the Borrower to be paid to the IRS or state or local government
agencies within the following two months with respect to employees of any of the
Credit Parties or (ii) amounts required to be paid over to an employee benefit
plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Credit Parties, (b) all segregated deposit and/or
securities accounts established as and constituting (and the balance of which
consists solely of funds set aside in connection with) taxes accounts, payroll
accounts and trust accounts, (c) any deposit and/or securities account
maintained in a jurisdiction outside of the United States and (d) any inactive
deposit and/or securities accounts for so long as such accounts are inactive.

“Excluded Property” means, with respect to the Borrower and each other Credit
Party, including any Person that becomes a Credit Party after the Closing Date
as contemplated by Section 7.14, (a) any Excluded Account, (b) any owned or
leased Real Estate Asset, (c) any personal property (including, without
limitation, motor vehicles) in respect of which perfection of a Lien is not
(i) governed by the UCC or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (d) the Equity Interests of any direct Foreign
Subsidiary of the Borrower or any other Credit Party to the extent not required
to be pledged to secure the Obligations pursuant to Section 7.12(a), (e) any
property which, subject to the terms of Section 8.3, is subject to a Lien of the
type described in Section 8.2(m) pursuant to documents which prohibit the
Borrower from granting any other Liens in such property, (f) any property to the
extent that the grant of a security interest therein would violate Applicable
Laws, require a consent not obtained of any Governmental Authority, or
constitute a breach of or default under, or result in the termination of or
require a consent not obtained under, any contract, lease, license or other
agreement evidencing or giving rise to such property, or result in the
invalidation thereof or provide any party thereto with a right of termination
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the applicable UCC or any
other Applicable Law or principles of equity), (g) any certificates, licenses
and other authorizations issued by any Governmental Authority to the extent that
Applicable Laws prohibit the granting of a security interest therein, (h) the
Equity Interests of any Unrestricted Subsidiary, (i) any real property of SHM
Cabrillo Isle, LLC, the ground lease relating to the property located at 1450
Harbor Island Drive, San Diego, California 92101 or the Equity Interests of SHM
Cabrillo Isle, LLC, in each case, to the extent the grant of a Lien on, a
security interest in or the pledge of such assets requires the consent of the
lessor under any ground lease relating to the property located at 1450 Harbor
Island Drive, San Diego, California 92101; provided that, the foregoing shall
not affect the inclusion of such Marina Property in the Borrowing Base to the
extent such property otherwise qualifies as a “Qualified Asset” and SHM Cabrillo
Isle, LLC remains a Guarantor hereunder and (j) any proceeds and products of any
and all of the foregoing excluded property described in clauses (a) through (i)
above only to the extent such proceeds and products would constitute property or
assets of the type described in clauses (a) through (i) above; provided,
however, that the security interest granted to the Collateral Agent under the
Pledge and Security Agreement or any other Credit Document shall attach
immediately to any asset of any Obligor (as defined in the Pledge and Security
Agreement) at such time as such asset ceases to meet any of the criteria for
“Excluded Property” described in any of the foregoing clauses (a) through (j)
above.

 

18



--------------------------------------------------------------------------------

“Excluded Subsidiary” means any Subsidiary of the Borrower that is (a) a Foreign
Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) not a Wholly-Owned
Subsidiary of the Borrower or one or more of its Wholly-Owned Restricted
Subsidiaries, (e) an Immaterial Subsidiary that is designated as such by the
Borrower in a certificate of an Authorized Officer of the Borrower delivered to
the Administrative Agent, (f) established or created pursuant to Section 8.6(j)
and meeting the requirements of the proviso thereto; provided that such
Subsidiary shall only be an Excluded Subsidiary for the period immediately prior
to such acquisition, (g) prohibited by applicable law, rule or regulation from
guaranteeing the credit facilities established hereunder, or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a guarantee in each case, unless, such consent, approval, license or
authorization has been received (but without obligation to seek the same), in
each case so long as the Administrative Agent shall have received a
certification from the Borrower’s general counsel or an Authorized Officer of
the Borrower as to the existence of such prohibition or consent, approval,
license or authorization requirement, (h) prohibited from guaranteeing the
Obligations by any contractual obligation in existence (x) on the Closing Date
or (y) at the time of the acquisition of such Subsidiary after the Closing Date
(to the extent such prohibition was not entered into in contemplation of such
acquisition), (i) a Subsidiary with respect to which a guarantee by it of the
Obligations would result in a material adverse tax consequence to the Borrower
or the Restricted Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, (j) a not-for-profit Subsidiary,
(k) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent (confirmed in writing by notice to the Borrower), the
cost or other consequences (including any adverse tax consequences) of
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (l) any Subsidiary regulated as an insurance
company and (m) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Foreign Subsidiary that is a CFC or a FSHCO; provided that, notwithstanding
the above, if a Subsidiary executes this Agreement as a “Guarantor” then it
shall not constitute an “Excluded Subsidiary” (unless released from its
obligations under the Guaranty as a “Guarantor” in accordance with the terms
hereof).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 hereof and
any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized, in which it has its principal office or, in the case of
any Lender, in which its applicable lending office is located or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.17) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.3, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

19



--------------------------------------------------------------------------------

“Existing Credit Agreements” means (i) the SHM Credit Agreement, (ii) that
certain Amended and Restated Credit Agreement (as amended, restated,
supplemented, replaced or otherwise modified from time to time), dated as of
February 16, 2017, by and among SHM Ventura Isle, LLC, the lenders from time to
time party thereto and Citizens Bank, N.A., as administrative agent and
collateral agent and (iii) that certain Credit Agreement (as amended, restated,
supplemented, replaced or otherwise modified from time to time), dated as of
April 21, 2016, by and among SHM Cabrillo Isle, LLC, the lenders from time to
time party thereto and Citizens Bank, N.A., as administrative agent and
collateral agent.

“Existing Letter of Credit” means each of the letters of credit described by
applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule II.

“Existing Term Facility” means as defined in Section 2.18(c)(vii).

“Extension Option” means as defined in Section 2.19.

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
Citizens Bank, N.A. or any other Lender selected by the Administrative Agent on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement dated September 13, 2019
between the Borrower and Citizens Bank, N.A.

“Financial Covenant Calculation Certificate” means a certificate in the form of
Exhibit 1.6 (or other writing in form and substance satisfactory to the
Administrative Agent) from an Authorized Officer of the Borrower.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Amendment” means that certain First Amendment, dated as of the First
Amendment Effective Date, by and among the Borrower, the Guarantors party
thereto, the Lenders party thereto, and CITIZENS BANK, N.A., as Administrative
Agent and Collateral Agent.

“First Amendment Effective Date” means October 11, 2019.

 

20



--------------------------------------------------------------------------------

“First Amendment Term Loan” means as defined in Section 2.1(c).

“First Amendment Term Loan Commitment” means, for each Lender, the commitment of
such Lender to make a portion of the First Amendment Term Loan hereunder. The
First Amendment Term Loan Commitment of each Lender as of the First Amendment
Effective Date is set forth on Appendix A. The aggregate principal amount of the
First Amendment Term Loan Commitments of all of the Lenders as in effect on the
First Amendment Effective Date is FIVE HUNDRED MILLION DOLLARS ($500,000,000).

“First Amendment Term Loan Commitment Percentage” means, for each Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the First Amendment Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of the First Amendment Term Loan. The
initial First Amendment Term Loan Commitment Percentage of each Lender as of the
First Amendment Effective Date is set forth on Appendix A.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Charges” means as defined in the definition of “Consolidated
Post-Distribution Fixed Charge Coverage Ratio”.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Equity Interests in one or more Foreign Subsidiaries that are CFCs.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), all obligations evidenced by bonds (excluding surety
bonds), debentures, notes, loan agreements or other similar instruments;

 

21



--------------------------------------------------------------------------------

(b) all obligations in respect of purchase money Indebtedness and the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than sixty
(60) days after the date on which such trade account payable was created), but
excluding any Earn Out Obligations;

(c) all obligations under letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties);

(d) the Attributable Principal Amount of Capital Leases, Synthetic Leases, Sale
and Leaseback Transactions and Securitization Transactions;

(e) all Disqualified Equity Interests;

(f) all Funded Debt described above of others secured by (or for which the
holder of such Funded Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(g) all Guarantees in respect of Funded Debt described above of another Person;
and

(h) Funded Debt described above of any partnership or joint venture or other
similar entity in which such Person is a general partner or joint venturer, and,
as such, has personal liability for such obligations, but only to the extent
there is recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined (x) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money Indebtedness and the deferred purchase
obligations under clause (b), (y) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (z) based on the amount of Funded Debt that is the subject
of the Guarantees in the case of Guarantees under clause (g).

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Ground Lease” means, at any time, a ground lease under which a Credit Party or
any Subsidiary thereof is the lessee.

 

22



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” means as defined in Section 4.1.

“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Domestic Subsidiary of the Borrower
pursuant to Section 7.14.

“Guarantors” means (a) as of the Closing Date, each Person identified as a
“Guarantor” on the signature pages hereto, (b) each other Person (other than an
Excluded Subsidiary) that joins as a Guarantor pursuant to Section 7.14, (c)
with respect to (i) Secured Swap Obligations, (ii) Secured Treasury Management
Obligations, and (iii) Swap Obligations of a Specified Credit Party (determined
before giving effect to Sections 4.1 and 4.8) under the Guaranty hereunder, the
Borrower, and (d) their successors and permitted assigns.

“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

 

23



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Borrower
that, as of the date of the most recent financial statements required to be
delivered pursuant to Section 7.1(a) or (b), has, when taken together with all
other Immaterial Subsidiaries, revenues for the period of four consecutive
fiscal quarters ending on such date of less than 5.0% of the combined revenues
of the Borrower and its Restricted Subsidiaries for such period.

“Implied Debt Service” shall mean, on any date of determination, an amount equal
to the annual principal and interest payment on a loan in an amount equal to the
then aggregate outstanding principal amount of the Loans with interest accruing
at an interest rate based on the greatest of (a) the then current annual yield
on ten (10) year obligations issued by the United States Treasury most recently
prior to the date of determination plus 2.00%, plus principal amortizing on a
mortgage-style principal amortization schedule with monthly payments over a
twenty five (25) year period, (b) the actual interest rate applicable to the
Loans as of the last day of the most recent Fiscal Quarter, plus principal
amortizing on a mortgage-style principal amortization schedule with monthly
payments over a twenty five (25) year period, and (c) a fixed rate of eight
percent (8.00%) per annum. The determination of the Implied Debt Service and the
components thereof shall be determined by the Borrower in good faith.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) all Earn Out Obligations (other than any Earn Out Obligations to the extent
payable in Equity Interests of the Borrower) recognized as a liability on the
balance sheet of the Borrower and its Subsidiaries in accordance with GAAP;

(c) net obligations under any Swap Agreement;

(d) all Guarantees in respect of Indebtedness of another Person; and

(e) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under any Swap Agreement
under clause (c).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” means as defined in Section 11.2(b).

“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward, if necessary, to the next whole multiple of thirty-second of
one percent (1/32 of 1%)) equal to the offered rate for deposits of Dollars for
a term coextensive with the designated Interest Period which the ICE Benchmark
Administration (or any successor administrator of LIBOR rates) fixes as its
LIBOR rate as of 11:00 a.m. London time on the day which is two London Banking
Days prior to the beginning of such LIBOR Interest Period. If such day is not a
London Banking Day, the Index Rate shall be determined on the next preceding day
which is a

 

24



--------------------------------------------------------------------------------

London Banking Day. If for any reason the Administrative Agent cannot determine
such offered rate fixed by the then current administrator of LIBOR rates, the
Administrative Agent may, in its sole but reasonable discretion, use an
alternative method to select a rate calculated by the Administrative Agent to
reflect its cost of funds. Notwithstanding anything contained herein to the
contrary, the Index Rate shall not be less than zero.

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

“Initial Term Loan” means as defined in Section 2.1(b).

“Initial Term Loan Commitment” means, for each Lender, the commitment of such
Lender to make a portion of the Initial Term Loan hereunder. The Initial Term
Loan Commitment of each Lender as of the Closing Date is set forth on Appendix
A. The aggregate principal amount of the Initial Term Loan Commitments of all of
the Lenders as in effect on the Closing Date is THREE HUNDRED AND FIFTY MILLION
DOLLARS ($350,000,000).

“Initial Term Loan Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Initial Term Loan, and (b) the denominator of which is the aggregate
outstanding principal amount of the Initial Term Loan. The initial Initial Term
Loan Commitment Percentage of each Lender as of the Closing Date is set forth on
Appendix A.

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights.

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
December 31, 2018 and the final maturity date of such Loan; and (b) any Adjusted
LIBOR Rate Loan, the last day of each Interest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three (3) months
“Interest Payment Date” shall also include each date that is three (3) months,
or an integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, or upon the
consent of all applicable Lenders, such other period that is twelve (12) months
or less, in each case subject to availability, as selected by the Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (iv) of this definition, end on the last
Business Day of a calendar month; (iii) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date and (iv) no Interest Period with respect to any Term Loan shall
extend beyond any principal amortization payment date, except to the extent that
the portion of such Term Loan comprised of Adjusted LIBOR Rate Loans that is
expiring prior to the applicable principal amortization payment date plus the
portion comprised of Base Rate Loans equals or

 

25



--------------------------------------------------------------------------------

exceeds the principal amortization payment then due; provided, further, that to
the extent the Borrower has elected to borrow LIBOR Loans on the First Amendment
Effective Date, the Interest Period may, at the election of the Borrower and
with the consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed), have a different duration (it being understood that any
such Interest Period will be calculated based on the next longest Interest
Period referred to above), such that such Interest Period will end on
October 31, 2019.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.1986, as
amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Joint Venture” shall mean any joint venture organized as a
corporation, partnership, limited liability company, association or other
corporate entity of any Credit Party, in each case, to the extent formed or
acquired utilizing amounts permitted to be invested pursuant to Section 8.6(m).
As of the First Amendment Effective Date, all Investment Joint Ventures are set
forth on Schedule IV.

“Involuntary Disposition” means the receipt by the Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable by reason of theft, property loss, physical property destruction or
damage, taking or similar event with respect to any of its Property, and that
relate to events occurring on or after the date on which the Borrower or any of
its Restricted Subsidiaries, as the case may be, acquires an interest in the
property subject to such theft, loss, or destruction.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
2.3.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Restricted Subsidiary) or in
favor of the Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means, as the context may require, (a) with respect to any
Existing Letter of Credit, Citizens Bank, N.A. or Regions Bank and (b) with
respect to all other Letters of Credit, Citizens Bank, N.A., and/or any Lender
or an Affiliate thereof or a bank or other legally authorized Person, in each
case, reasonably acceptable to the Administrative Agent and the Borrower, in
such Person’s capacity as an issuer of Letters of Credit hereunder.

 

26



--------------------------------------------------------------------------------

“Koch Sponsor” means Koch Poseidon Investments, LLC or any other entity that is
directly or indirectly controlled by Koch Industries, Inc.

“Lead Arrangers” means Citizens Bank, N.A., U.S. Bank National Association,
Regions Capital Markets, SunTrust Robinson Humphrey, Inc. and Wells Fargo
Securities, LLC, in their respective capacities as joint lead arrangers and
joint book runners.

“Lender” means each financial institution with a Term Loan Commitment or a
Revolving Commitment, together with its successors and permitted assigns. The
initial Lenders are identified on the signature pages hereto and are set forth
on Appendix A.

“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any Existing Letter of Credit, in each case, as such letter of credit may be
amended, modified, extended, renewed or replaced from time to time in accordance
with the terms of this Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.

“Letter of Credit Fees” means as defined in Section 2.10(b)(i).

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) FIFTY MILLION DOLLARS ($50,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect.

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

“LIBOR Successor Rate” has the meaning specified in Section 3.1(a)(ii).

 

27



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative and yield protection matters as may be
appropriate, in the reasonable discretion of the Administrative Agent (in
consultation with the Borrower), to reflect the implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with then-prevailing market practice
(or, if the Administrative Agent determines that implementation of any portion
of such market practice is not administratively feasible or that no market
practice for the administration of such LIBOR Successor Rate exists, in such
other manner of administration as the Administrative Agent reasonably determines
in consultation with the Borrower).

“Lien” means (a) any lien, mortgage, pledge, collateral assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease, occupancy agreement or license in the nature thereof) and any option,
trust or other preferential arrangement having the practical effect of any of
the foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans.

“London Banking Day” means a day on which dealings in US dollars deposits are
transacted in the London interbank market.

“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Marina Property” means each marina asset or marina-related asset owned by the
Borrower or its Subsidiaries or acquired by the Borrower or Subsidiary in a
transaction permitted by this Agreement.

“Master Agreement” means as defined in the definition of “Swap Agreement”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any of the Credit
Documents, or of the ability of the Borrower or any Guarantor to perform its
obligations under any Credit Document to which it is a party or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Guarantor of any Credit Document to which it is a
party.

“Material Contract” means any Contractual Obligation to which the Borrower or
any of its Restricted Subsidiaries, or any of their respective assets, are bound
(other than those evidenced by the Credit Documents) for which breach,
non-performance, cancellation or failure to renew would reasonably be expected
to have a Material Adverse Effect.

“Material Disposition” means any disposition or series of related dispositions
with respect to any Qualified Asset or Qualified Assets that yields gross
proceeds to the Borrower or any Credit Party in excess of $10,000,000 or that
causes such Qualified Asset or Qualified Assets to cease to meet any of the
Qualified Asset Criteria.

“Material Lease” means any lease by the Borrower or a Subsidiary, as lessor,
with a Tenant, as lessee, which (a) demises 20,000 rentable square feet or more
of space within any buildings or other improvements on any Real Estate Asset,
(b) has a remaining term, at the time of determination, of five years or more
(including any renewals or options for renewal), and (c) has an annual fixed
rent of at least $200,000

 

28



--------------------------------------------------------------------------------

for each year of the term. For purposes of determining whether a lease with a
Tenant is a Material Lease, the rentable square footage of the buildings and/or
other improvements leased by the Tenant shall be included in the
above-referenced calculation and not the surface land area to be leased pursuant
to such lease.

“Minimum Borrowing Base Asset Value Condition” means as defined in
Section 7.21(b).

“Minimum Qualified Assets Condition” means as defined in Section 7.21(a).

“MNPI” means, with respect to any Person, information and documentation that is
(a) of a type that would not be publicly available (and could not be derived
from publicly available information) if such Person and its Subsidiaries were
public reporting companies and (b) if such Person and its Subsidiaries were
public reporting companies, material with respect to such Person, its
Subsidiaries or the respective securities of such Person and its Subsidiaries
for purposes of United States Federal and state securities laws, in each case,
assuming such laws were applicable to such Person and its Subsidiaries.

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.

“Negative Pledge” a provision of any document, instrument or agreement
(including any governing or organizational document), other than this Agreement
or any other Credit Document, that prohibits, restricts or limits, or purports
to prohibit, restrict or limit, the creation or assumption of any Lien on any
assets of a Person as security for the Indebtedness of such Person or any other
Person; provided, however, that (a) an agreement that conditions a Person’s
ability to encumber its assets upon the maintenance of one or more specified
ratios that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge and (b) customary contractual
restrictions in a lease (including Ground Leases) relating to the granting of a
Lien on the applicable leasehold interest or leased property shall not
constitute a Negative Pledge.

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Restricted Subsidiaries in
connection with any Asset Sale, Involuntary Disposition, Debt Transaction, or
Securitization Transaction, net of (a) direct costs incurred or estimated costs
for which reserves are maintained, in connection therewith (including legal,
accounting and investment banking and consulting fees and expenses, sales
commissions and underwriting discounts); (b) estimated taxes paid or payable
(including sales, use, transfer or other transactional taxes and any net
marginal increase in income taxes) as a result thereof; and (c) the amount
required to retire any Indebtedness secured by a Permitted Lien on the related
property. For purposes hereof, “Net Cash Proceeds” includes any cash or Cash
Equivalents received upon the disposition of any non-cash consideration received
by the Borrower or any of its Restricted Subsidiaries in any Asset Sale,
Involuntary Disposition, Debt Transaction, or Securitization Transaction.

“Net Operating Income” means, for any period, for any Marina Property or other
Real Estate Asset, the sum of the following (without duplication and determined
on a consistent basis with prior periods, including on a consistent basis with
the financial statements of the Borrower and its Subsidiaries delivered to the
Lead Arrangers prior to the Closing Date): (a) rents and other revenues received
or earned in the ordinary course of business (including, without limitation,
revenue received or earned in respect of service

 

29



--------------------------------------------------------------------------------

and repair of marine vessels, cabin and boat rentals, brokerage and referral
fees, commercial lease income, retail sales, fuel sales, restaurant sales, and
other property related use fees or income) from or in connection with such
Marina Property or other Real Estate Asset (including proceeds of rent loss (but
not in excess of the rent otherwise payable) or business interruption insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid (excluding interest expense, income taxes, depreciation and
amortization (for the avoidance of doubt including any capital expenditures),
audit costs, software and technology costs, non-cash expenses and other
corporate-level marketing, legal and professional fees, but including an
appropriate accrual for expenses related to the ownership, operation or
maintenance of such Marina Property or other Real Estate Asset during the
relevant period (including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, local marketing expenses, and general and other
property-level administrative expenses (including property-level legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Marina Property or other Real Estate Asset, but specifically excluding
general corporate-level overhead expenses of the Borrower or any Subsidiary and
any property management fees)). For purposes of calculating the Borrowing Base
Debt Service Coverage Ratio, the Net Operating Income of any Qualified Asset
owned by the Borrower or any other Credit Party for less than one year shall be
the underwritten net operating income of such Qualified Asset, as reasonably
determined by the Borrower in consultation with the Administrative Agent, for
the first year of ownership of such Qualified Asset.

“Non-Consenting Lender” means as defined in Section 2.17.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Loan Note, a Swingline Note or a Term Loan Note.

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), the Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them, the Qualifying Swap Banks and the Qualifying
Treasury Management Banks, under any Credit Document, Secured Swap Agreement or
Secured Treasury Management Agreement, together with all renewals, extensions,
modifications or refinancings of any of the foregoing, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Swap Agreements,
fees, expenses, indemnification or otherwise; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party. Notwithstanding anything to the contrary contained
above, (x) obligations of any Credit Party under any Secured Swap Agreement or
any Secured Treasury Management Agreement shall be secured and guaranteed
pursuant to the Credit Documents only to the extent that, and for so long as,
the Obligations (other than any Obligations with respect to any Secured Swap
Agreements and any Secured Treasury Management Agreements) are so secured and
guaranteed and (y) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under any Secured Swap Agreement or any Secured Treasury Management
Agreement.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“OP Units” means units of limited partnership interest in the operating
partnership of any real estate investment trust.

 

30



--------------------------------------------------------------------------------

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit; and (c) with respect to any Term Loan on any
date, the aggregate outstanding principal amount thereof after giving effect to
any prepayments or repayments of such Term Loan on such date.

“Parent” means Sun Communities Operating Limited Partnership, a Michigan limited
partnership.

“Parent LP Agreement” means that certain Fourth Amended and Restated Agreement
of Limited Partnership of Sun Communities Operating Limited Partnership, dated
January 31, 2019, as amended, as in effect on the Second Amendment Effective
Date.

“ Participant” means as defined in Section 11.5(d).

“Participant Register” means as defined in Section 11.5(d).

“Patriot Act” means as defined in Section 6.15(f).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of its ERISA Affiliates or with respect to which any
Credit Party or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability.

 

31



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

(a) the Property acquired (or the Property of the Person acquired) in such
Acquisition is a business or is used or useful in a business permitted under
Section 8.15;

(b) in the case of an Acquisition of the Equity Interests, (i) the board of
directors (or other comparable governing body) of such other Person shall have
approved the Acquisition and (ii) such Person shall be organized and existing
under the laws of any state of the United States or the District of Columbia;

(c) solely to the extent that the total consideration for such Acquisition is
greater than $20,000,000, the Borrower shall have delivered to the
Administrative Agent not less than five (5) Business Days (or such shorter
period of time agreed to by the Administrative Agent) nor more than ninety
(90) days prior to the date of such Acquisition, (i) notice of such Acquisition,
(ii) a statement executed by the Borrower (supported by reasonable detail)
setting forth the total cash and non-cash consideration to be paid or incurred
in connection with the proposed Acquisition, accompanied by (A) a statement
setting forth a calculation of the ratio in Section 8.8(a) and (B) such other
information as the Administrative Agent or the Lenders shall reasonably request
and (iii) copies of all material documents relating to such Acquisition
(including the acquisition agreement and any related document) in each case in
final or substantially final form, and reasonably available historical financial
information (including income statements, balance sheets and cash flows)
covering at least three (3) complete Fiscal Years of the acquisition target, if
reasonably available, prior to the effective date of the Acquisition or the
entire credit history of the acquisition target, whichever period is shorter, in
each case in form and detail reasonably satisfactory to the Administrative
Agent; and

(d) (i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto and (ii) solely to the extent
that the total consideration for such Acquisition is greater than $20,000,000,
at least five (5) Business Days prior to the consummation of such Acquisition,
an Authorized Officer of the Borrower shall provide a compliance certificate, in
form and detail reasonably satisfactory to the Administrative Agent, affirming
compliance with each of the items set forth in clauses (a), (b) and (c) hereof.

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is equal to or greater than that of the Indebtedness being
extended, renewed or refinanced, (c) does not include an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(d) remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, such extended, renewed or
refinanced Indebtedness, (e) does not exceed in a principal amount the
Indebtedness being renewed, extended or refinanced plus accrued interest,
premiums, fees and expenses (including any original issue discount and upfront
fees) incurred in connection therewith, and (f) is not incurred, created or
assumed, if any Default or Event of Default has occurred and continues to exist
or would result therefrom.

 

32



--------------------------------------------------------------------------------

“Permitted REIT Disposition” means the disposition to a real estate investment
trust of all or any portion of the Equity Interests in any Guarantor that owns
any Marina Property or other Real Estate Asset in exchange for cash and/or OP
Units in such real estate investment trust’s operating partnership (directly or
indirectly) and where the Borrower or any other Credit Party retains control of
the operations of such Marina Property or Real Estate Asset, as applicable.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower or any Subsidiary that (a) is expressly subordinated to the prior
payment in full in cash of all of the Obligations on terms and conditions
reasonably acceptable to the Administrative Agent, (b) has a maturity date no
earlier than the date that is ninety-one (91) days after the latest maturity
date of any then existing Term Loan, (c) has no scheduled amortization or
payment of principal or payment of cash interest prior to the date that is
ninety-one (91) days after the latest maturity date of any then existing Term
Loan and (d) has no financial covenants and has other terms and conditions
applicable to it that, when taken as a whole, are not materially less favorable
to the Credit Parties or any of their respective Subsidiaries than, and are not
more restrictive than, the terms, covenants and/or default provisions contained
in the Credit Documents and are otherwise reasonably acceptable to the
Administrative Agent.

“Permitted Tax Distributions” means, for such period that the Borrower is
treated as a pass-through entity under the Code, cash dividends or distributions
made to the holders of the Borrower’s Equity Interests not to exceed the amount
necessary to provide such holders with funds to pay, at the highest applicable
marginal Tax rate for any holder, any federal, state or local income Taxes for
the current period as a result of the items of income, gain, loss and deduction
of the Borrower allocated to such holders.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” has the meaning specified in Section 11.5(f).

“Platform” means as defined in Section 11.1(d).

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the Closing Date given by the Credit Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other pledge agreements or security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
the Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.8 (other than the Consolidated Pre-Distribution Fixed Charge
Coverage Ratio and, subject to the last sentence of this definition, the
Consolidated Post-Distribution Fixed Charge Coverage Ratio) that any Asset Sale,
Material Disposition, Involuntary Disposition, Acquisition, increase in the
Aggregate Revolving Commitments or establishment of an additional Term Loan
pursuant to Section 2.18 or Restricted Payment, or any other transaction subject
to calculation on a Pro Forma Basis as indicated herein, shall be deemed to

 

33



--------------------------------------------------------------------------------

have occurred as of the first day of the most recent four Fiscal Quarter period
preceding the date of such transaction for which the Borrower was required to
deliver financial statements pursuant to Section 7.1(a) or (b). In connection
with the foregoing, (i) with respect to any Asset Sale or Involuntary
Disposition, income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) with respect to any Acquisition, income statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.1 and (B) such items are supported by financial statements or
other information satisfactory to the Administrative Agent. Notwithstanding the
foregoing, it is understood and agreed that the calculation of the Consolidated
Post-Distribution Fixed Charge Coverage Ratio for purposes of Section 8.4(fe)
only shall be made on a Pro Forma Basis solely with respect to (a) any
Restricted Payment to be made pursuant to such Section 8.4(fe) and (b) any
Restricted Payment made pursuant to Section 8.4(fe) during the earliest Fiscal
Quarter of the most recent four Fiscal Quarter period for which the Borrower was
required to deliver financial statements pursuant to Section 7.1(a) or
(b) preceding the date of such transaction (for example, if a Restricted Payment
pursuant to Section  8.4(fe ) is to be made on October 15, 2018, then (x) all
components of such calculation, other than the Restricted Payments made in cash
in the numerator (i.e., Consolidated EBITDAR, Consolidated Taxes, Consolidated
Maintenance Capital Expenditures, Specified Capital Expenditures, total revenue
and Consolidated Fixed Charges) shall be calculated as of June 30, 2018 using
the financial statements and Compliance Certificate delivered to the
Administrative Agent for such period pursuant to Section 7.1(a) minus any
Restricted Payment made pursuant to Section 8.4(fe) during the Fiscal Quarter
ended September 30, 2017 and (y) such Restricted Payments to be made in cash
shall be calculated after giving effect to the Restricted Payment to occur on
October 15, 2018).

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Asset” means (a) each Marina Property or other Real Estate Asset
listed on Schedule III as of the First Amendment Effective Date, and (b) any
other Marina Property or other Real Estate Asset that satisfies the Qualified
Asset Criteria at all times during which such Marina Property or other Real
Estate Asset is included in the Borrowing Base, including (i) any Marina
Property or other Real Estate Asset which subsequently becomes a Qualified Asset
in accordance with Section 7.20, (ii) any Marina Property or other Real Estate
Asset that is owned by an Investment Joint Venture that subsequently becomes a
Wholly-Owned Subsidiary of any Credit Party and whose Marina Property or other
Real Estate Asset becomes a Qualified Asset in accordance with Section 7.20 and
(iii) any Substantially Completed Asset Under Development that subsequently
becomes a Qualified Asset in accordance with Section 7.20, but excluding (x) any
Qualified Asset which is removed by the Administrative Agent in accordance with
Section 7.19(b) or (y) any Qualified Asset which is released in accordance with
Section 7.19(a).

“Qualified Asset Criteria” means the following criteria: (a) such Marina
Property or other Real Estate Asset is owned (fee or leasehold) by the Borrower
or any other Credit Party; (b) such Marina Property or other Real Estate is
located (x) in the United States or (y) such other jurisdiction approved by the
Required Lenders, (c) such Marina Property or other Real Estate Asset is not
subject to any Lien or any Negative Pledge (other than (x) Liens and Negative
Pledges created under the Credit Documents or as permitted by Section 8.3 of
this Agreement and (y) Liens permitted under Section 8.2(b), (c), (d), (e), (f)
and (j)); (d) such Marina Property or other Real Estate Asset is free of any
material defects and any material Environmental Liabilities and is in material
compliance with all Environmental Laws; (e) the

 

34



--------------------------------------------------------------------------------

Administrative Agent shall have received and completed a satisfactory due
diligence review of such Marina Property or other Real Estate Asset (consistent
with the Administrative Agent’s review of similar Qualified Assets included in
the Borrowing Base) as the Administrative Agent may reasonably require with
respect to such Marina Property or other Real Estate Asset (with the Borrower
delivering any diligence materials reasonably requested by the Administrative
Agent to the Administrative Agent which diligence materials the Administrative
Agent shall, subject to any confidentiality requirements, promptly provide to
the Lenders following receipt thereof); (f) such asset is used in a business
permitted under Section 8.15; and (g) the Borrower has delivered a certificate
of an Authorized Officer certifying that such Marina Property or other Real
Estate Asset satisfies the foregoing requirements (other than clause (e)).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Qualifying Swap Bank” means (a) any of Citizens Bank, N.A. and its Affiliates,
and (b) any Person that (i) at the time it enters into a Swap Agreement, is a
Lender or an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in
effect on or prior to the Closing Date, is, as of the Closing Date or within
thirty (30) days thereafter, a Lender or an Affiliate of a Lender, and, in each
such case, shall have provided a Secured Party Designation Notice to the
Administrative Agent within thirty (30) days of entering into the Swap Agreement
or otherwise becoming eligible in respect thereof. For purposes hereof, the term
“Lender” shall be deemed to include the Administrative Agent.

“Qualifying Treasury Management Bank” means (a) any of Citizens Bank, N.A. and
its Affiliates, (b) any of Regions Bank and its Affiliates and (c) any Person
that (A) at the time it enters into a Treasury Management Agreement, is a Lender
or an Affiliate of a Lender, or (B) in the case of a Treasury Management
Agreement in effect on or prior to the Closing Date, is, as of the Closing Date
or within thirty (30) days thereafter, a Lender or an Affiliate of a Lender,
and, in each such case, shall have provided a Secured Party Designation Notice
to the Administrative Agent within thirty (30) days of entering into the
Treasury Management Agreement or otherwise becoming eligible in respect thereof.
For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or similar interest) then owned by the Borrower or any of its
Restricted Subsidiaries in any Marina Property or other real property asset.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Refund Distribution” means, for any period, cash dividends or other
distributions made using the proceeds of a capital reserve account of the
Borrower that has been funded solely from the Net Cash Proceeds of an issuance
of Equity Interests (other than Disqualified Equity Interests) of the Borrower
which was on the date of funding earmarked for use for funding a Permitted
Acquisition or Specified Capital Expenditure that was not consummated, provided
that, for any cash dividend or other distribution to constitute a Refund
Distribution, (x) the quarterly or annual Compliance Certificate, as applicable,
of the Borrower must show a dollar-for-dollar reduction of such capital reserve
account that correlates to such cash dividend or other distribution and (y) such
cash dividend or other distribution must have been made within twelve months of
the date on which the Net Cash Proceeds of the applicable issuance of Equity
Interests were received. Such reserve account can be funded at any time, or a
new reserve account created, at the Borrower’s discretion.

 

35



--------------------------------------------------------------------------------

“Refunded Swingline Loans” means as defined in Section 2.2(b)(iii).

“Register” means as defined in Section 11.5(c).

“Reimbursement Date” means as defined in Section 2.3(d).

“ REIT” means a Person that is qualified to be treated for Tax purposes as a
real estate investment trust under Sections 856-860 of the Internal Revenue
Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Release Certificate” means a certificate in the form of Exhibit 1.4 (or other
writing in form and substance satisfactory to the Administrative Agent) from an
Authorized Officer of the Borrower.

“Release Conditions” means (i) no Default or Event of Default shall have
occurred and be continuing at the time of the applicable Release Request or at
the time of any such release, or would result from such release, (ii) each of
the representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects (unless any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) on
and as of the date of such release, both before and after giving effect thereto,
to the same extent as though made on and as of such release, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (unless any such representation and warranty is
subject to a materiality or Material Adverse Effect qualifier, in which case it
shall be true and correct in all respects) on and as of such earlier date,
(iii) the Borrower and its Subsidiaries shall be in pro forma compliance with
each of the financial covenants set forth in Section 8.8, (iv) the Borrower
shall have demonstrated that Availability is greater than $0 on a pro forma
basis, (v) the Minimum Qualified Asset Condition and the Minimum Borrowing Base
Asset Value Condition shall be satisfied after giving effect to such release and
(vi) the Administrative Agent shall have received a Release Certificate duly
executed by an Authorized Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in clauses (i) through (v).

“Release Request” means as defined in Section 7.19(a).

“Removal Effective Date” means as defined in Section 10.6(b).

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposure representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders; provided that the Total Credit Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders. For purposes of determining the number of Lenders as
contemplated in this defined term, any Lender or Lenders that are Affiliates of
one another shall constitute one Lender. At all times when two or more Lenders
are party to this Agreement, the term “Required Lenders” shall require at least
two Lenders.

 

36



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination, Lender(s)
having Revolving Credit Exposure representing more than fifty percent (50%) of
the Revolving Credit Exposure of all Lenders holding Revolving Commitments;
provided that that the Revolving Credit Exposure of any Defaulting Lender shall
be excluded for purposes of making a determination of Required Revolving
Lenders. For purposes of determining the number of Lenders as contemplated in
this defined term, any Lender or Lenders that are Affiliates of one another
shall constitute one Lender.

“Required Term Lenders” means, as of any date of determination, Lender(s)
holding more than fifty percent (50%) of the aggregate principal amount of all
outstanding Term Loans; provided that the portion of any Term Loan held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders. For purposes of determining the number of Lenders as
contemplated in this defined term, any Lender or Lenders that are Affiliates of
one another shall constitute one Lender.

“Resignation Effective Date” means as defined in Section 10.6(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Person
thereof), or any setting apart of funds or property for any of the foregoing.

“Restricted Subsidiary” means a Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. For the avoidance of doubt, the TRS Guarantor shall at
all times be a Restricted Subsidiary.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
First Amendment Effective Date is FIVE HUNDRED MILLION DOLLARS ($500,000,000).

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The initial Revolving Commitment Percentages are set
forth on Appendix A.

“Revolving Commitment Period” means the period from and including the First
Amendment Effective Date to the earlier of (a) (i) in the case of Revolving
Loans and Swingline Loans, the Revolving Commitment Termination Date or (ii) in
the case of the Letters of Credit, the expiration date thereof, or (b) in each
case, the date on which the Revolving Commitments shall have been terminated as
provided herein.

“Revolving Commitment Termination Date” means the earliest to occur of
(a) October 11, 2024, (b) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11(b) and (c) the date of the termination
of the Revolving Commitments pursuant to Section 9.2.

 

37



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
(other than a Credit Party) whereby the Borrower or such Restricted Subsidiary
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.

“Sanctioned Country” means (a) a country, territory or a government of a country
or territory, (b) an agency of the government of a country or territory, or
(c) an organization directly or indirectly owned or controlled by a country,
territory or its government, that is subject to Sanctions.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals” or any other Sanctions-related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, Her Majesty’s Treasury, the European Union, any European Union member
state or other relevant sanctions authority, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, (c) the European Union, (d) any European Union member
state, (e) Her Majesty’s Treasury of the United Kingdom or (f) any other
relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of October 30, 2020, by and among the Borrower, the Guarantors party
thereto, the Lenders party thereto, and Citizens Bank, N.A., as Administrative
Agent and Collateral Agent.

“ Second Amendment Effective Date” means the date on which the Second Amendment
is effective in accordance with the terms thereof.

“ Secured Party Designation Notice” means a notice in the form of Exhibit 1.1
(or other writing in form and substance satisfactory to the Administrative
Agent) from a Qualifying Swap Bank or a Qualifying Treasury Management Bank to
the Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.

 

38



--------------------------------------------------------------------------------

“Secured Swap Agreement” means any Swap Agreement between any of the Borrower
and its Restricted Subsidiaries, on the one hand, and a Qualifying Swap Bank, on
the other hand. For the avoidance of doubt, a holder of Obligations in respect
of a Secured Swap Agreement shall be subject to the provisions of Sections 9.3
and 10.10.

“Secured Swap Obligations” means all obligations owing to a Qualifying Swap Bank
in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any of the Borrower and its Restricted Subsidiaries, on the one hand,
and a Qualifying Treasury Management Bank, on the other hand. For the avoidance
of doubt, a holder of Obligations in respect of a Secured Treasury Management
Agreement shall be subject to the provisions of Sections 9.3 and 10.10.

“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

“Seller” and “Sellers” mean the seller or sellers of any Marina Property.

“SHM Credit Agreement” means that certain Amended and Restated Credit Agreement
(as amended, restated, supplemented, replaced or otherwise modified from time to
time), dated as of January 20, 2017, by and among the Borrower, certain
Subsidiaries of the Borrower party thereto as guarantors, the lenders from time
to time party thereto and Citizens Bank, N.A., as administrative agent and
collateral agent.

 

39



--------------------------------------------------------------------------------

“ SHM II” means a newly formed holding company controlled by the Security
Holders (as defined in the Sun Acquisition Agreement) that own Borrower Voting
Interests prior to the Second Amendment Effective Date.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Capital Expenditures” means, for any period, capital expenditures
made using the proceeds of a capital reserve account of the Borrower that has
been funded solely from the Net Cash Proceeds of any issuance of Equity
Interests (other than Disqualified Equity Interests) of the Borrower made at any
time during such period or any prior period, provided that following any capital
expenditure designated by the Borrower as a Specified Capital Expenditure, any
quarterly or annual audited financial statements, as applicable, of the Borrower
with respect to the fiscal period during which such Specified Capital
Expenditure was made must show a dollar-for-dollar reduction of such capital
reserve account that correlates to such capital expenditure.

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.

“Specified Holders” means the AIM Sponsor, 4 Queens, LLC, a Texas limited
liability company, certain individual members of 4 Queens, LLC and the Koch
Sponsor.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the Voting Stock is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Borrower. Notwithstanding the foregoing, each of the TRS Guarantor and its
Subsidiaries shall be deemed to be a “Subsidiary ” of the Borrower for all
purposes of this Agreement and the other Credit Documents.

 

40



--------------------------------------------------------------------------------

“Substantially Completed” means any Asset Under Development that is (a) no
longer treated as construction in progress under GAAP due to sufficient
completion of the project in accordance with the construction contract documents
such that the owner may use or occupy the Marina Property or other Real Estate
Asset or designated portion thereof for the intended purpose and (b) designated
in writing by the Borrower to the Administrative Agent as being “Substantially
Completed”.

“ Sun Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated September 29, 2020, by and among Borrower, Sun REIT, Parent, the Seller
Representative identified therein, and Sun SH LLC.

“Sun Acquisition Documents” means the Sun Acquisition Agreement and any other
material agreements, documents, and instruments executed pursuant to or in
connection with the Sun Acquisition Agreement.

“Sun Closing” has the meaning specified on Schedule V.

“Sun REIT” means Sun Communities, Inc., a Maryland corporation.

“Supermajority Lenders” means those Lenders that would constitute the Required
Lenders under, and as defined in, this Agreement if the percentage “50%”
contained therein was changed to “75%”.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Provider” means any Person that is a party to a Swap Agreement with any of
the Borrower or its Restricted Subsidiaries.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

41



--------------------------------------------------------------------------------

“Swingline Lender” means Citizens Bank, N.A. in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Revolving Loans that are Base Rate Loans (or with respect to any Swingline Loan
advanced pursuant to an Auto Borrow Agreement, such other rate as separately
agreed in writing between the Borrower and the Swingline Lender).

“Swingline Sublimit” means, at any time of determination, the lesser of
(a) FIFTEEN MILLION DOLLARS ($15,000,000) and (b) the aggregate unused amount of
Revolving Commitments then in effect.

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

“Tangible Assets” means all assets other than assets that are considered to be
intangible assets under GAAP (which intangible assets include, without
limitation, customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person who is a lessee with respect to any lease held by a
Credit Party or any of its Subsidiaries as lessor or as an assignee of the
lessor thereunder.

“Term Loan” means (a) prior to the funding of the First Amendment Term Loan, the
Initial Term Loan and (b) after the funding of the First Amendment Term Loan,
the First Amendment Term Loan, in each case, plus any additional term loan
established under Section 2.18.

“Term Loan Commitments” means (a) for each Lender, (i) prior to the funding of
the First Amendment Term Loan, such Lender’s Initial Term Loan Commitment and
(ii) after the funding of the First Amendment Term Loan, such Lender’s First
Amendment Term Loan Commitment and (b) for each Lender providing an additional
Term Loan pursuant to Section 2.18, the commitment of such Lender to make such
additional Term Loan as set forth in the document(s) executed by the Borrower
establishing such additional Term Loan.

“Term Loan Commitment Percentage” means, for each Lender providing a portion of
a Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of such Term Loan.

 

42



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means October 11, 2024 or such later date pursuant to
the Borrower’s exercise of an Extension Option pursuant to Section 2.19.

“Term Loan Note” means a promissory note in the form of Exhibit 2.5-3, as it may
be amended, supplemented or otherwise modified from time to time.

“Total Asset Value” means, at any time of determination, the sum of

(a) all domestic unrestricted cash of the Borrower and its Subsidiaries plus

(b) the aggregate value of all Marina Properties and other Real Estate Assets
owned by the Credit Parties at such time of determination, where the value of
each such Marina Property or other Real Estate Asset is determined as follows:

(i) for all Marina Properties or other Real Estate Assets (including, for the
avoidance of doubt, any Qualified Asset included in the Borrowing Base) owned by
the Borrower or any of its Subsidiaries as of the Closing Date or for more than
one year, the trailing twelve month property level Net Operating Income of such
Marina Property or other Real Estate Assets divided by the Capitalization Rate;
and

(ii) for all Marina Properties or other Real Estate Assets (including, for the
avoidance of doubt, any Qualified Asset included in the Borrowing Base but
excluding any Marina Property or other Real Estate Asset owned by the Borrower
or its Subsidiaries on the Closing Date) owned by the Borrower or any of its
Subsidiaries for one year or less, the sum of the following (A) the purchase
price of such Marina Property or other Real Estate Asset or (B) with respect to
any Marina Properties and other Real Estate Assets with no upfront purchase
price (i.e., assumption of a long-term ground lease reasonably acceptable to the
Administrative Agent and the Required Lenders), the Total Asset Value for such
Marina Properties and other Real Estate Assets shall be deemed to be the
Appraised Value of such Marina Properties and other Real Estate Assets, as
applicable; provided that (A) with respect to any Asset Under Development owned
by the Borrower or any other Credit Party that has become a Qualified Asset in
accordance with Section 7.20, the Total Asset Value attributed to such Qualified
Asset for the first year of such Qualified Asset’s existence as a Qualified
Asset shall be equal to the amount of Investments made by the Borrower or such
other Credit Party in such Asset Under Development prior to its designation as a
Qualified Asset, and (B) the Total Asset Value attributable to all Marina
Properties and other Real Estate Assets described in this clause (b)(ii)(B)
shall not exceed 10% of the Total Asset Value (calculated after giving effect to
the inclusion of such assets; it being understood and agreed that any value in
excess of 10% of the Total Asset Value shall be disregarded for purposes of
calculating the Total Asset Value, but only the amount of such excess shall be
disregarded) plus

(c) the book value of Investments permitted under Section 8.6 made by the Credit
Parties in Investment Joint Ventures and Assets Under Development; provided
that, the Total Asset Value attributable to all such Investments in Investment
Joint Ventures and Assets Under Development shall not exceed 10% of the Total
Asset Value at any time (calculated after giving effect to the inclusion of such
Investments; it being understood and agreed that any value in excess of 10% of
the Total Asset Value shall be disregarded for purposes of calculating the Total
Asset Value, but only the amount of such excess shall be disregarded);

provided that, for purposes of calculating the Total Asset Value with respect to
any Marina Property or other Real Estate Asset of the Borrower or any of its
Subsidiaries that is a Trophy Asset, the Total Asset Value attributable to such
Trophy Asset shall be equal to (a) for the first four Fiscal Quarters of
ownership of such Trophy Asset, the lesser of (x) the purchase price of such
Trophy Asset and (y) the Appraised Value

 

43



--------------------------------------------------------------------------------

of such Trophy Asset and (b) thereafter, the Appraised Value of such Trophy
Asset through the Term Loan Maturity Date; provided further, that, the Total
Asset Value attributable to all Trophy Assets shall not exceed 20% of the Total
Asset Value (it being understood and agreed that any value in excess of 20% of
Total Asset Value shall be disregarded for purposes of calculating Total Asset
Value, but only the amount of such excess shall be disregarded).

Notwithstanding anything to the contrary in this definition, with respect to any
Investment Joint Venture that becomes a Wholly-Owned Subsidiary of a Credit
Party and whose Marina Property or other Real Estate Asset has become a
Qualified Asset in accordance with Section 7.20, (A) the Net Operating Income of
such asset used in calculating the Total Asset Value of such asset pursuant to
clause (b)(i) of this definition shall be deemed to be the Net Operating Income
pertaining to such asset as if the applicable Credit Party owned the entirety of
such asset since the first day of the twelve month period most recently ended on
such date (as determined by reference to the most recent financial statements
delivered to the Administrative Agent on or prior to such date) and (B) the
purchase price used in calculating the Total Asset Value pursuant to clause
(b)(ii) in this definition and pursuant to the proviso with respect to Trophy
Assets in this definition, in each case, shall include both (x) the portion of
the purchase price paid by the Credit Party that owns such asset and (y) the
portion of the purchase price paid by any other Person party to the Investment
Joint Venture.

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loans of such Lender at such time and the unused Revolving
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.

“Trade Date” has the meaning specified in Section 11.5(f).

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

“Trophy Asset” means any Marina Property or other Real Estate Asset or series of
Marina Properties and/or other Real Estate Assets acquired pursuant to a single
transaction by the Borrower or any other Credit Party with an aggregate purchase
price greater than or equal to $30,000,000 based on a capitalization rate of
less than or equal to 7.5% and for which the Administrative Agent has received
(i) an Acceptable Appraisal and (ii) a Trophy Asset Designation Notice. No
Marina Property or other Real Estate Asset shall be designated as a Trophy Asset
as of the Closing Date, and any Marina Property or other Real Estate Asset that
is designated as a Trophy Asset shall remain a Trophy Asset through the final
maturity of the Loans.

“Trophy Asset Designation Notice” means a notice in the form of Exhibit 1.3 (or
other writing in form and substance reasonably satisfactory to the
Administrative Agent) from an Authorized Officer of the Borrower.

“TRS Guarantor” means SHM TRS, LLC, a Delaware limited liability company.

“TRS Pledge Agreement” means that certain Pledge Agreement dated as of the
Second Amendment Effective Date, by and between the Administrative Agent and the
TRS Pledgor (as amended, restated, supplemented, increased, extended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof).

 

44



--------------------------------------------------------------------------------

“ TRS Pledgor” means Sun Home Services, Inc., a Michigan corporation (and each
of its permitted successors and assigns).

“ TRS Pledgor Voting Interests” means as defined in the definition of “Change of
Control”.

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

“United States” or “U.S.” means the United States of America.

“Unrestricted Subsidiary” means a direct or indirect Subsidiary of the Borrower
designated as an Unrestricted Subsidiary pursuant to Section 7.16; provided that
in no event may the Borrower or the TRS Guarantor be designated as an
Unrestricted Subsidiary. Unrestricted Subsidiaries as of the First Amendment
Effective Date are identified on Schedule I.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Accounting Terms.

(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect

 

45



--------------------------------------------------------------------------------

at the time of such preparation. If at any time any change in GAAP or in the
consistent application thereof would affect the computation of any financial
covenant or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall object in writing to determining
compliance based on such change, then the Required Lenders and the Borrower
shall negotiate in good faith to amend such financial covenant, requirement or
applicable defined terms to preserve the original intent thereof in light of
such change to GAAP, provided that, until so amended such computations shall
continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to clauses (a), (b), (c) and (d) of Section 7.1 as
to which no such objection has been made.

(b) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.8 (other
than the Consolidated Pre-Distribution Fixed Charge Coverage Ratio and, subject
to the last sentence of this Section 1.2(b), the Consolidated Post-Distribution
Fixed Charge Coverage Ratio) (including for purposes of any transaction that by
the terms of this Agreement requires that any financial covenant contained in
Section 8.8 be calculated on a Pro Forma Basis) where used herein shall be made
on a Pro Forma Basis with respect to any Asset Sale, any Material Disposition,
Involuntary Disposition, Acquisition, Restricted Payment or incurrence of
Indebtedness, or any other transaction subject to calculation on a Pro Forma
Basis as indicated herein, occurring during such period. Notwithstanding the
foregoing, it is understood and agreed that the calculation of the Consolidated
Post-Distribution Fixed Charge Coverage Ratio for purposes of Section 8.4(fe)
shall be made in accordance with the last sentence of the definition of “Pro
Forma Basis”.

(c) Capital Lease Accounting. Any other term or condition of this Agreement to
the contrary notwithstanding (including, without limitation, Section 1.2(a) and
the definition of “Capital Lease”), irrespective of any change in GAAP that may
occur after the Closing Date, no lease shall be considered a Capital Lease for
purposes of any certificates or reports as to financial matters required to be
delivered by the Borrower under this Agreement, including without limitation,
any Compliance Certificate, if such lease meets either of the following
conditions: (i) such lease is in effect as of the Closing Date and, before
giving effect to such change in GAAP, does not constitute a Capital Lease or
(ii) such lease is entered into after the Closing Date and, without giving
effect to such change in GAAP, would not constitute a Capital Lease; provided,
however, that all financial statements delivered to Agent in accordance with
Section 7.1 of this Agreement after the Closing Date which give effect to such
change in GAAP shall be accompanied by a description in reasonable detail of the
adjustments necessary to reconcile such financial statements with the
calculation of Capital Lease obligations used in the preparation of any such
certificate or report delivered by the Borrower under this Agreement to the
extent such calculation is made without giving effect to such change in GAAP.

(d) FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

Section 1.3 Rules of Interpretation.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will”

 

46



--------------------------------------------------------------------------------

shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision hereof or thereof, (iv) all references in a
Credit Document to Sections, Exhibits, Appendices and Schedules shall be
construed to refer to Sections of, and Exhibits, Appendices and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory rules, regulations, orders and
provisions consolidating, amending, replacing or interpreting such law and any
references to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) The terms lease and license shall include sub-lease and sub-license.

(c) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.

(d) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

(e) To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.

(f) Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.

(g) This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.

(h) Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.

 

47



--------------------------------------------------------------------------------

(i) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

(j) Unless otherwise specified herein, the baskets set forth in Section 8 (or in
any defined term used in Section 8) shall be tested solely at the time of
consummation of the relevant transaction or action utilizing any of such baskets
and, for the avoidance of doubt, if any of such baskets are exceeded as a result
of fluctuations to Total Asset Value or Tangible Assets, as applicable, for the
most recently completed four quarter period to which such calculation relates
after the last time such baskets were calculated for any purpose under
Section 8, such baskets will not be deemed to have been exceeded as a result of
such fluctuations. The baskets and exceptions set forth in Section 8 (or in any
defined term used in Section 8) shall be given independent effect and are
additive, such that the Borrower may utilize one or more such baskets or
exceptions for a particular action, in respective amounts as determined by the
Borrower in its sole and absolute discretion. For the avoidance of doubt, as
used in the definitions of “Consolidated Funded Debt to Total Asset Value”,
Section 8 and Section 9.4, “Total Asset Value” means, as of any date of
determination, the sum of the Total Asset Values of all Marina Properties and
other Real Estate Assets owned by the Credit Parties where the Total Asset Value
of each such Marina Property or other Real Estate Asset is determined in
accordance with the terms of the definition of “Total Asset Value”. For purposes
of determining compliance with any of the negative covenants set forth in
Section 8 (other than the negative covenants in Section 8.8), if any action
would be permitted pursuant to one or more exceptions described in any such
negative covenant, the Borrower may divide and classify such action (or a
portion thereof) in any manner that complies with such negative covenant and may
later divide and reclassify any such action (or a portion thereof) so long as
such action (as so divided and/or reclassified) would be permitted to be made in
reliance on the applicable exception as of the date of such reclassification.

Section 1.4 LLC Divisions.

For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws), (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time. Notwithstanding anything
herein or any other Credit Document to the contrary, in the event that any
Credit Party that is a limited liability company divides itself into two or more
limited liability companies or series thereof, any limited liability companies
or series thereof formed as a result of such division shall be required to
comply with the obligations set forth in Section 7.14 and the other further
assurances obligations set forth in the Credit Documents and become a Guarantor
under this Agreement and the other Credit Documents.

Section 2. LOANS AND LETTERS OF CREDIT

Section 2.1 Revolving Loans and Term Loans.

(a) Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
loans (each such loan, a “Revolving Loan”) to the Borrower in Dollars in an
aggregate amount up to but not exceeding such Lender’s Revolving Commitment;
provided, that after giving effect to the making of any Revolving

 

48



--------------------------------------------------------------------------------

Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment and (iii) Availability shall be
greater than or equal to $0. Amounts borrowed pursuant to this Section 2.1(a)
may be repaid and reborrowed without premium or penalty (subject to
Section 3.1(c)) during the Revolving Commitment Period, subject to Availability.
The Revolving Loans may consist of Base Rate Loans, Adjusted LIBOR Rate Loans,
or a combination thereof, as the Borrower may request. Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date. Revolving Loans outstanding on the Closing Date shall not exceed
$50,000,000.

(b) Initial Term Loan. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make advances under a term loan (the “Initial
Term Loan”) to the Borrower in Dollars in an aggregate amount up to but not
exceeding such Lender’s Initial Term Loan Commitment Percentage, which Initial
Term Loan will be disbursed to the Borrower in Dollars in a single advance on
the Closing Date. The Initial Term Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Amounts repaid on the Initial Term Loans may not be reborrowed.

(c) First Amendment Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make advances under a term loan (the
“First Amendment Term Loan”) to the Borrower in Dollars in an aggregate amount
up to but not exceeding such Lender’s First Amendment Term Loan Commitment
Percentage, which First Amendment Term Loan will be disbursed to the Borrower in
Dollars in a single advance on the First Amendment Effective Date. The First
Amendment Term Loans may consist of Base Rate Loans, Adjusted LIBOR Rate Loans,
or a combination thereof, as the Borrower may request. Amounts repaid on the
First Amendment Term Loans may not be reborrowed.

(d) Mechanics for Revolving Loans and Term Loans.

(i) All Term Loans and, except pursuant to Section 2.2(b)(iii), all Revolving
Loans shall be made in an aggregate minimum amount of $2,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(ii) Whenever the Borrower desires that the Lenders make a Term Loan or a
Revolving Loan, the Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than (x) 1:00 p.m. at least three (3) Business
Days in advance of the proposed Credit Date in the case of an Adjusted LIBOR
Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except as
otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of each Revolving Loan
or Term Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or Term Loan Commitment Percentage thereof, respectively, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.

 

49



--------------------------------------------------------------------------------

(iv) Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan or its Term Loan Commitment Percentage of the requested Term Loan
available to the Administrative Agent not later than 11:00 a.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

Section 2.2 Swingline Loans.

(a) Swingline Loans Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender will make Swingline
Loans to the Borrower in the aggregate amount up to but not exceeding the
Swingline Sublimit; provided, that after giving effect to the making of any
Swingline Loan, (i) in no event shall (A) the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments or (B) the Revolving Credit Exposure
of any Lender exceed such Lender’s Revolving Commitment and (ii) Availability is
greater than or equal to $0. Amounts borrowed pursuant to this Section 2.2 may
be repaid and reborrowed during the Revolving Commitment Period, subject to
Availability and the conditions set forth in this Section 2.2. The Swingline
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Swingline Loans and all other amounts owed hereunder
with respect to the Swingline Loans and the Revolving Commitments shall be paid
in full no later than such date.

(b) Borrowing Mechanics for Swingline Loans.

(i) Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 2:00 p.m. on the proposed
Credit Date.

(ii) The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.

 

50



--------------------------------------------------------------------------------

(iii) With respect to any Swingline Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.11, the Swingline Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrower), no later than 11:00 a.m. on the day of the
proposed Credit Date, a notice (which shall be deemed to be a Funding Notice
given by the Borrower) requesting that each Lender holding a Revolving
Commitment make Revolving Loans that are Base Rate Loans to the Borrower on such
Credit Date in an amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given which
the Swingline Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than the Swingline Lender shall be immediately
delivered by the Administrative Agent to the Swingline Lender (and not to the
Borrower) and applied to repay a corresponding portion of the Refunded Swingline
Loans and (2) on the day such Revolving Loans are made, the Swingline Lender’s
Revolving Commitment Percentage of the Refunded Swingline Loans shall be deemed
to be paid with the proceeds of a Revolving Loan made by the Swingline Lender to
the Borrower, and such portion of the Swingline Loans deemed to be so paid shall
no longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient to repay in full the Refunded Swingline Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14.

(iv) If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon; provided that any such
participation purchased by a Lender shall be limited to an amount that would not
cause the Revolving Credit Exposure of such Lender (after giving effect to such
participation) to exceed such Lender’s Revolving Commitment. On the Business Day
that notice is provided by the Swingline Lender (or by 11:00 a.m. on the
following Business Day if such notice is provided after 2:00 p.m.), each Lender
holding a Revolving Commitment shall deliver to the Swingline Lender an amount
equal to its respective participation in the applicable unpaid amount in same
day funds at the Principal Office of the Swingline Lender. In order to evidence
such participation each Lender holding a Revolving Commitment agrees to enter
into a participation agreement at the request of the Swingline Lender in form
and substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.

 

51



--------------------------------------------------------------------------------

(v) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
financial condition of any Credit Party; (D) any breach of this Agreement or any
other Credit Document by any party thereto; or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing;
provided that such obligations of each Lender are subject to the condition that
the Swingline Lender had not received prior notice from the Borrower or the
Required Lenders that any of the conditions under Section 5.2 to the making of
the applicable Refunded Swingline Loans or other unpaid Swingline Loans were not
satisfied at the time such Refunded Swingline Loans or other unpaid Swingline
Loans were made; and (2) the Swingline Lender shall not be obligated to make any
Swingline Loans (A) if it has elected not to do so after the occurrence and
during the continuation of a Default or Event of Default, (B) it does not in
good faith believe that all conditions under Section 5.2 to the making of such
Swingline Loan have been satisfied or waived by the Required Lenders or (C) at a
time when a Defaulting Lender exists, unless the Swingline Lender has entered
into arrangements reasonably satisfactory to it and the Borrower to eliminate
the Swingline Lender’s risk with respect to the Defaulting Lender’s
participation in such Swingline Loan, including by Cash Collateralizing such
Defaulting Lender’s Revolving Commitment Percentage of the outstanding Swingline
Loans in a manner reasonably satisfactory to the Swingline Lender and the
Administrative Agent.

(vi) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance reasonably satisfactory to
the Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all
Swingline Loans shall be deemed to be the sum of the Outstanding Amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time.

Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower or any of its Restricted Subsidiaries in the
aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars; (ii)

 

52



--------------------------------------------------------------------------------

the stated amount of each Letter of Credit shall not be less than $50,000 or
such lesser amount as is acceptable to the Issuing Bank; (iii) after giving
effect to such issuance, in no event shall (x) the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of
any Lender exceed such Lender’s Revolving Commitment and (z) the Outstanding
Amount of Letter of Credit Obligations exceed the Letter of Credit Sublimit;
(iv) in no event shall any standby Letter of Credit have an expiration date
later than the earlier of (1) five (5) days prior to the Revolving Commitment
Termination Date, and (2) the date which is one (1) year from the date of
issuance of such standby Letter of Credit and (v) after giving effect to such
issuance, Availability is greater than or equal to $0. Subject to the foregoing
(other than clause (iv)(2)) the Issuing Bank may agree that a standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one (1) year each, unless the Issuing Bank elects not to extend for any
such additional period; provided, the Issuing Bank shall not extend any such
Letter of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time the Issuing Bank must elect to allow such
extension; provided, further, in the event that any Lender is at such time a
Defaulting Lender, unless the Issuing Bank has entered into arrangements
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the Issuing Bank’s Fronting Exposure with
respect to such Lender (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender), including by Cash Collateralizing
such Defaulting Lender’s Revolving Commitment Percentage of the Outstanding
Amount of the Letter of Credit Obligations in a manner reasonably satisfactory
to Agents, the Issuing Bank shall not be obligated to issue or extend any Letter
of Credit hereunder. The Issuing Bank may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. The
Borrower’s reimbursement obligations in respect of each Existing Letter of
Credit, and the participation obligation of each Lender having a Revolving
Commitment in connection therewith, shall be governed by the terms of this
Agreement. The Issuing Banks described in clause (b) of the definition thereof
shall be the Issuing Banks on all Letters of Credit issued after the Closing
Date. The Existing Letters of Credit shall, as of the Closing Date, be deemed to
have been issued as Letters of Credit hereunder and be subject to and governed
by the terms of this Agreement.

(b) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, the Borrower shall deliver to the Administrative Agent an Issuance
Notice no later than 1:00 p.m. at least three (3) Business Days or such shorter
period as may be agreed to by the Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 5.2, the Issuing Bank shall issue the requested
Letter of Credit only in accordance the Issuing Bank’s standard operating
procedures (including, without limitation, the delivery by the Borrower of such
executed documents and information pertaining to such requested Letter of
Credit, including any Issuer Documents, as the Issuing Bank or the
Administrative Agent may require). Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent and each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.3(e).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the

 

53



--------------------------------------------------------------------------------

Borrower and the Issuing Bank, the Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by the Issuing Bank, by
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, the Issuing Bank shall not be responsible for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, the Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by the Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of the Issuing Bank to any Credit Party. Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrower shall retain any and all
rights it may have against the Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of the Issuing Bank, as determined
by a court of competent jurisdiction in a final, non-appealable order.

(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 11:00 a.m. on the date such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 5.2, the Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.3(d)
shall be deemed to relieve any Lender from its obligation to make Revolving
Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.3(d).

 

54



--------------------------------------------------------------------------------

(e) Lenders’ Purchase of Participations in Letters of Credit. (i) Immediately
upon the issuance of each Letter of Credit and (ii) on the Closing Date with
respect to each Existing Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender’s Revolving
Commitment Percentage (with respect to the Revolving Commitments) of the maximum
amount which is or at any time may become available to be drawn thereunder;
provided that any such participation purchased by a Lender shall be limited to
an amount that would not cause the Revolving Credit Exposure of such Lender
(after giving effect to such participation) to exceed such Lender’s Revolving
Commitment. In the event that the Borrower shall fail for any reason to
reimburse the Issuing Bank as provided in Section 2.3(d), the Issuing Bank shall
promptly notify each Lender of the unreimbursed amount of such honored drawing
and of such Lender’s respective participation therein based on such Lender’s
Revolving Commitment Percentage. Each Lender shall make available to the Issuing
Bank an amount equal to its respective participation, in Dollars and in same day
funds, at the office of the Issuing Bank specified in such notice, not later
than 12:00 p.m. on the first Business Day (under the laws of the jurisdiction in
which such office of the Issuing Bank is located) after the date notified by the
Issuing Bank. In the event that any Lender fails to make available to the
Issuing Bank on such Business Day the amount of such Lender’s participation in
such Letter of Credit as provided in this Section 2.3(e), the Issuing Bank shall
be entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by the
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from the Issuing Bank any amounts made available by such
Lender to the Issuing Bank pursuant to this Section 2.3(e) in the event that it
is determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of the Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order. In the event the
Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.3(e) for all or any portion of any drawing honored by the Issuing Bank
under a Letter of Credit, the Issuing Bank shall distribute to each Lender which
has paid all amounts payable by it under this Section 2.3(e) with respect to
such honored drawing such Lender’s Revolving Commitment Percentage of all
payments subsequently received by the Issuing Bank from the Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth in its
Administrative Questionnaire on file with the Administrative Agent or at such
other address as such Lender may request in writing.

(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and
the obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense (other than that such drawing has been repaid) or other
right which the Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), the Issuing Bank, a Lender or any other
Person or, in the case of a Lender, against the Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any of its
Restricted Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against

 

55



--------------------------------------------------------------------------------

presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit; (v) any adverse change in the business,
operations, properties, assets, or financial condition of the Borrower or any of
its Restricted Subsidiaries; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or (viii) the fact that an Event
of Default or a Default shall have occurred and be continuing; provided, in each
case, that payment by the Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of the Issuing
Bank under the circumstances in question, as determined by a court of competent
jurisdiction in a final, non-appealable order.

(g) Indemnification. Without duplication of any obligation of the Credit Parties
under Section 11.2, in addition to amounts payable as provided herein, each of
the Credit Parties hereby agrees, on a joint and several basis, to protect,
indemnify, pay and save harmless the Issuing Bank from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable out-of-pocket fees, expenses and disbursements of counsel)
which the Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by the Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of the
Issuing Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order, or (2) the wrongful dishonor by the Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

(h) Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(i) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the Restricted Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document (including any Issuing
Documents relating to the Existing Letters of Credit), the terms hereof shall
control.

Section 2.4 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment or any Term Loan Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans or the Term Loans,
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

 

56



--------------------------------------------------------------------------------

(b) Availability of Funds.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans, plus, in either case, any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection therewith. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower and
each other Credit Party to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Borrower, absent

 

57



--------------------------------------------------------------------------------

manifest error; provided that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitment or the
Borrower’s obligations in respect of any applicable Loans; and provided,
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern in the absence of
demonstrable error therein.

(b) Notes. The Borrower shall execute and deliver to each (i) Lender on the
Closing Date or the First Amendment Effective Date, as applicable, (ii) Person
who is a permitted assignee of such Lender pursuant to Section 11.5 and
(iii) Person who becomes a Lender in accordance with Section 2.18, in each case
to the extent requested by such Person, a Note or Notes to evidence such
Person’s portion of the Revolving Loans, Swingline Loans or Term Loans, as
applicable.

Section 2.6 Scheduled Principal Payments.

(a) Revolving Loans. The principal amount of Revolving Loans is due and payable
in full on the Revolving Commitment Termination Date.

(b) Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Commitment Termination Date.

(c) Term Loans. The outstanding principal amount of the Term Loans shall be
repaid in full on the Term Loan Maturity Date.

(d) Additional Term Loans. The principal amount of any Term Loan established
after the First Amendment Effective Date pursuant to Section 2.18 shall be
repaid in installments on the date and in the amounts set forth in the documents
executed and delivered by the Borrower pursuant to which such additional Term
Loan is established.

Section 2.7 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans, the Initial Term Loan and the First
Amendment Term Loan:

(A) if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index
Rate), the Base Rate plus the Applicable Margin; or

(B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable
Margin; and

(ii) in the case of Swingline Loans, at the Swingline Rate (or with respect to
any Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other
rate as separately agreed in writing between the Borrower and the Swingline
Lender);

(ii) in the case of any Term Loan established pursuant to Section 2.18, at the
percentages per annum specified in the lender joinder agreement(s) and/or the
commitment agreement(s) whereby such Term Loan is established.

 

58



--------------------------------------------------------------------------------

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.

(c) In connection with Adjusted LIBOR Rate Loans, there shall be no more than
eight (8) Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then-current Interest Period for such
Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.

(d) Interest payable pursuant to this Section 2.7 shall be computed on the basis
of (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), a year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and (ii) for all other
computations of fees and interest, a year of three hundred sixty (360) days, in
each case, for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date
of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case
may be, shall be excluded; provided that, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan.

(e) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, (i) the ratio of
Consolidated Funded Debt to Total Asset Value as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the ratio
of Consolidated Funded Debt to Total Asset Value would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code or other Debtor Relief Law, automatically

 

59



--------------------------------------------------------------------------------

and without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This subsection (e) shall not limit the rights of the Administrative
Agent or any Lender, as the case may be, under any other provision of this
Agreement. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations.

(f) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan or Term Loan which
interest shall be payable in accordance with clause (i) above), to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity.

(g) The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by the Issuing Bank, interest on the
amount paid by the Issuing Bank in respect of each such honored drawing from the
date such drawing is honored to but excluding the date such amount is reimbursed
by or on behalf of the Borrower at a rate equal to (i) for the period from the
date such drawing is honored to but excluding the applicable Reimbursement Date,
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate which is the lesser of
(y) two percent (2%) per annum in excess of the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(z) the Highest Lawful Rate.

(h) Interest payable pursuant to Section 2.7(g) shall be computed on the basis
of a year of three hundred sixty-five (365) days or three hundred sixty-six
(366) days, as the case may be, for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.7(g), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower.

Section 2.8 Conversion/Continuation.

(a) So long as no Default or Event of Default shall have occurred and then be
continuing or would result therefrom, the Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $2,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided that an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless the Borrower shall pay all amounts due under
Section 3.1(c) in connection with any such conversion; or

 

60



--------------------------------------------------------------------------------

(ii) upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan.

(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

Section 2.9 Default Rate of Interest.

(a) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

(b) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the written request of the Required Lenders, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by Applicable
Laws.

(c) During the continuance of an Event of Default under Section 9.1(f) or
Section 9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

(d) During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the written
request of the Required Lenders, pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

(e) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(f) In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

 

61



--------------------------------------------------------------------------------

Section 2.10 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to (x) to the extent the Total
Revolving Outstandings is greater than 50% of the Aggregate Revolving
Commitments, 0.20% per annum of the actual daily amount by which the Aggregate
Revolving Commitments exceeds the Total Revolving Outstandings or (y) to the
extent the Total Revolving Outstandings is less than or equal to 50% of the
Aggregate Revolving Commitments, 0.25% per annum of the actual daily amount by
which the Aggregate Revolving Commitments exceeds the Total Revolving
Outstandings, subject to adjustments as provided in Section 2.16. The Commitment
Fee shall accrue at all times during the Revolving Commitment Period, including
at any time during which one or more of the conditions in Section 5 is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing December 31, 2018, and on
the Revolving Commitment Termination Date; provided that (1) no Commitment Fee
shall accrue on any of the Revolving Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued
with respect to the Revolving Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears.
For purposes hereof, Swingline Loans shall not be counted toward or be
considered as usage of the Aggregate Revolving Commitments.

(b) Letter of Credit Fees.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee for each Letter of Credit equal to the
Applicable Margin for Revolving Loans that are LIBOR Rate Loans multiplied by
the daily maximum amount available to be drawn under such Letter of Credit
(collectively, the “Letter of Credit Fees”). For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3(i). The
Letter of Credit Fees shall be computed on a quarterly basis in arrears, and
shall be due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit (but no earlier than December 31, 2018 other than with
respect to Existing Letters of Credit), on the expiration date thereof and
thereafter on demand; provided that (1) no Letter of Credit Fees shall accrue in
favor of a Defaulting Lender so long as such Lender shall be a Defaulting Lender
and (2) any Letter of Credit Fees accrued in favor of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender. If there is any change in the Applicable Margin during
any Fiscal Quarter, the daily maximum amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Margin
separately for each period during such Fiscal Quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
during the continuance of an Event of Default under Sections 9.1(f) and (g), all
Letter of Credit Fees shall accrue at the Default Rate, and during the
continuance of an Event of Default other than an Event of Default under Sections
9.1(f) or (g), then upon the written request of the Required Lenders, all Letter
of Credit Fees shall accrue at the Default Rate.

 

62



--------------------------------------------------------------------------------

(ii) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrower shall pay directly to the Issuing Bank for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to 0.125%, computed on the average daily maximum amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit (but no earlier than
December 31, 2018 other than with respect to Existing Letters of Credit), on its
expiration date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3(i). In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(c) Other Fees. The Borrower shall pay to the Administrative Agent, for its own
account fees in the amounts and at the times specified in the Fee Letter.

Section 2.11 Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1):

(A) with respect to Base Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Borrower may prepay any such Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount;

(B) with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 3.1(c)) in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount; and

(C) with respect to Swingline Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in any amount;

(ii) All such prepayments shall be made:

(A) upon written or telephonic notice on the date of prepayment in the case of
Base Rate Loans or Swingline Loans; and

(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans;

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 

63



--------------------------------------------------------------------------------

(b) Voluntary Commitment Reductions.

(i) The Borrower may, from time to time upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part the Revolving Commitments (ratably among the Lenders
in accordance with their respective Revolving Commitment Percentages thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $2,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess.

(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitments of each Lender proportionately to its
Revolving Commitment Percentage thereof.

(c) Mandatory Prepayments.

(i) Availability. If for any reason on any date Availability is less than $0,
prepayment will be made on such date to repay the Obligations in an aggregate
amount necessary to cause Availability to be greater than $0.

(ii) Revolving Commitments. If at any time (A) the Total Revolving Outstandings
shall exceed the Aggregate Revolving Commitments, (B) the Outstanding Amount of
Letter of Credit Obligations shall exceed the Letter of Credit Sublimit, or
(C) the Outstanding Amount of Swingline Loans shall exceed the Swingline
Sublimit, prepayment will be made on or in respect of the Revolving Obligations
in an amount equal to such excess on or before the next Business Day after the
Administrative Agent notifies the Borrower in writing of such excess; provided,
however, that, except with respect to clause (B), Letter of Credit Obligations
will not be Cash Collateralized hereunder until the Revolving Loans and
Swingline Loans have been paid in full.

(iii) Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the Business Day following receipt of Net Cash Proceeds
(excluding (xw) cash or Cash Equivalents received by an Unrestricted Subsidiary
in connection with the sale of such Unrestricted Subsidiary’s Equity Interests
or other assets which are distributed to the Borrower or a Restricted
Subsidiary, (yx) the Net Cash Proceeds of a sale of Equity Interests in an
Unrestricted Subsidiary by the Borrower or any Restricted

 

64



--------------------------------------------------------------------------------

Subsidiary, (y)  the Net Cash Proceeds of any Permitted REIT Disposition or
(z) the Net Cash Proceeds of any Permitted REITthe Delayed Consent Properties
Disposition) in excess of $5,000,000 in the aggregate in any Fiscal Year
required to be prepaid pursuant to the provisions hereof in an amount equal to
100% of the Net Cash Proceeds from any Asset Sale or Involuntary Disposition by
the Borrower or any of its Restricted Subsidiaries; provided, however, that so
long as no Event of Default shall have occurred and be continuing, such Net Cash
Proceeds shall not be required to be so applied, at the election of the Borrower
to the extent the Borrower or such Restricted Subsidiary reinvests or expends
(or provides reimbursement of any such reinvestment or expenditure previously
made by any Credit Party), all or any portion of such Net Cash Proceeds in
assets (other than current assets as classified by GAAP) within three hundred
sixty-five (365) days (or such later date as agreed by the Administrative Agent
in its sole discretion) after the receipt of such Net Cash Proceeds.
Notwithstanding the foregoing, each Credit Party and, so long as no Event of
Default has occurred and is continuing, the Administrative Agent agree that each
of them will promptly endorse any check received from an insurance carrier in
connection with an Involuntary Disposition in order for the Credit Parties to
comply with the terms of this Section 2.11(c)(iii).

(iv) Debt Transactions. Prepayment will be made on the Obligations in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds from any Debt
Transactions on the Business Day following receipt thereof.

Section 2.12 Application of Prepayments. Within each Loan, prepayments will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition:

(a) Voluntary Prepayments. Voluntary prepayments will be applied as specified by
the Borrower; provided that in the case of prepayments on the Term Loans,
(i) the prepayment will be applied ratably to the Term Loans then outstanding
and (ii) with respect to each Term Loan then outstanding, the prepayments will
be applied ratably to remaining principal installments thereof.

(b) Mandatory Prepayments. Mandatory prepayments will be applied as follows:

(i) Mandatory prepayments in respect of the Revolving Commitments under Sections
2.11(c)(ii) above shall be applied to the respective Revolving Obligations as
appropriate but without a permanent reduction thereof.

(ii) Mandatory prepayments in respect of Availability under Section 2.11(c)(i),
Asset Sales and Involuntary Dispositions under Section 2.11(c)(iii) above and
Debt Transactions under Section 2.11(c)(iv) shall be applied as follows: first,
to the Revolving Obligations (including the provision of Cash Collateral for
outstanding Letters of Credit after outstanding Revolving Loans have been paid
in full) without a permanent reduction thereof and then, ratably to the Term
Loans then outstanding, until paid in full. Mandatory prepayments with respect
to each of the Term Loans will be applied ratably to remaining outstanding
principal amounts of such Term Loans, and with respect to any such Term Loans
requiring principal installments, ratably to the remaining principal
installments thereof.

(c) Prepayments on the Obligations will be paid by the Administrative Agent to
the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof).

 

65



--------------------------------------------------------------------------------

Section 2.13 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Restricted Subsidiaries held with
the Administrative Agent or any of its Affiliates and designated for such
purpose by the Borrower or such Restricted Subsidiary in order to cause timely
payment to be made to the Administrative Agent of all principal, interest and
fees due hereunder or under any other Credit Document (subject to sufficient
funds being available in its accounts for that purpose).

(b) In the event that the Administrative Agent is unable to debit a deposit
account of the Borrower or any of its Restricted Subsidiaries held with the
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to the Administrative Agent of all principal, interest and fees due
hereunder or any other Credit Document (including because insufficient funds are
available in its accounts for that purpose), payments hereunder and under any
other Credit Document shall be delivered to the Administrative Agent, for the
account of the Lenders, not later than 2:00 p.m. on the date due at the
Principal Office of the Administrative Agent or via wire transfer of immediately
available funds to an account designated by the Administrative Agent (or at such
other location as may be designated in writing by the Administrative Agent from
time to time); for purposes of computing interest and fees, funds received by
the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next Business Day.

(c) All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(d) The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(e) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(f) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.

 

66



--------------------------------------------------------------------------------

(g) The Administrative Agent may, but shall not be obligated to, deem any
payment by or on behalf of the Borrower hereunder that is not made in same day
funds prior to 2:00 p.m. to be a non-conforming payment. Any such payment shall
not be deemed to have been received by the Administrative Agent until the later
of (i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (in each case, confirmed in writing) if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of
Section 9.1(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate (unless otherwise
provided by the Required Lenders) from the date such amount was due and payable
until the date such amount is paid in full.

Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.14 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or a Competitor), (B) any amounts applied
by the Swingline Lender to outstanding Swingline Loans, (C) any amounts applied
to Letter of Credit Obligations by the Issuing Bank or Swingline Loans by the
Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Restricted Subsidiary thereof (as to which the provisions of
this Section 2.14 shall apply).

Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 2.15 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

 

67



--------------------------------------------------------------------------------

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a perfected
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing Bank
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided prior to any other application of such property as may otherwise
be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of an Event of Default (and following application as provided in
this Section 2.15 may be otherwise applied in accordance with Section 9.3) but
shall be released upon the cure, termination or waiver of such Event of Default
in accordance with the terms of this Agreement, and (y) the Person providing
Cash Collateral and the Issuing Bank or the Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Section 2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount (other than fees which any Defaulting Lender is not entitled to
receive pursuant to Section 2.16(a)(iii)) received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.3), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of

 

68



--------------------------------------------------------------------------------

Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or the Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and Letter
of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Revolving
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Such Defaulting Lender shall not be entitled to receive any Commitment Fee,
any fees with respect to Letters of Credit (except as provided in clause
(b) below) or any other fees hereunder for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter

 

69



--------------------------------------------------------------------------------

of Credit Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
and the Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or the Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and, in
the case of any Lender with a Revolving Commitment, the Swingline Lender and the
Issuing Bank, agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Revolving Commitments (without
giving effect to Section 2.16(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender); provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) the Issuing Bank shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

70



--------------------------------------------------------------------------------

Section 2.17 Removal or Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.2, (b) any Credit Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.3, (c) any Lender gives notice of an inability
to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a Defaulting Lender,
or (e) any Lender (a “Non-Consenting Lender”) does not consent (including by way
of a failure to respond in writing to a proposed amendment, consent or waiver by
the date and time specified by the Administrative Agent) to a proposed
amendment, consent, change, waiver, discharge or termination hereunder or with
respect to any Credit Document that has been approved by the Required Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.5, all of its interests, rights (other
than its rights under Section 3.2, Section 3.3 and Section 11.2) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower or such Eligible Assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 11.5(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment is reasonably expected to result in a reduction in such compensation
or payments thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent, change, waiver, discharge
or termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination.

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section 2.17, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section 2.17 shall be effective
regardless of whether an Assignment Agreement shall have been given.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.18 Increase in Revolving Commitments and Establishment of Additional
Term Loans. The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent, increase the
Revolving Commitments (but not the Letter of Credit Sublimit or the Swingline
Sublimit) and/or establish one or more additional term loans subject to the
following:

(a) the sum of (A) aggregate principal amount of any increases in the Revolving
Commitments pursuant to this Section 2.18 plus (B) the aggregate principal
amount of any additional Term Loans advanced to the Borrower pursuant to this
Section 2.18 shall not exceed THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000);

 

71



--------------------------------------------------------------------------------

(b) With respect to any increase in the Revolving Commitments:

(i) any such increase shall be in a minimum initial principal amount of
$2,000,000 and integral multiples of $1,000,000 in excess thereof;

(ii) no Default or Event of Default shall exist before and immediately after
giving effect to any such increase;

(iii) after giving effect to the incurrence of any such increase in the
Revolving Commitments on a Pro Forma Basis (recomputed as of the last day of the
most recently ended Fiscal Quarter of the Borrower for which financial
statements have been delivered pursuant to Section 7.1, including after giving
effect on a Pro Forma Basis to any Permitted Acquisition consummated
simultaneously therewith and assuming that any increase in the Revolving
Commitments are fully drawn), the Borrower shall be in compliance with the
financial covenants set forth in Section 8.8;

(iv) any increase to the Aggregate Revolving Commitments may be made with
additional Revolving Commitments from any existing Lender with a Revolving
Commitment or new Revolving Commitments from any other Person selected by the
Borrower and reasonably acceptable to the Administrative Agent and the Issuing
Bank;

(v) no existing Lender shall be under any obligation to increase its Revolving
Commitment and any such decision whether to increase its Revolving Commitment
shall be in such Lender’s sole and absolute discretion;

(vi) (1) any new Lender providing a Revolving Commitment in connection with any
increase in Aggregate Revolving Commitments shall join this Agreement by
executing such joinder documents reasonably required by the Administrative Agent
and/or (2) any existing Lender electing to increase its Revolving Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;

(vii) any such increase in the Revolving Commitments shall be subject to receipt
by the Administrative Agent of a certificate of the Borrower dated as of the
date of the establishment of such increase signed by an Authorized Officer of
the Borrower (x) certifying and attaching the resolutions adopted by the
Borrower and each Guarantor approving or consenting to such increase and
(y) certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Section 6 and in each of the other
Credit Documents are true and correct in all material respects on and as of the
date of such increase (unless any such representation and warranty is subject to
a materiality or Material Adverse Effect qualifier, in which case it shall be
true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (unless any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) as
of such earlier date, and except that for purposes of this Section 2.18, the
representations and warranties contained in Section 6.7 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.1, (2) no Default or Event of Default exists, (3) the conditions in
Section 2.18(b)(iii) are satisfied and (4) the conditions precedent in
Section 5.2 are satisfied; and

 

72



--------------------------------------------------------------------------------

(viii) to the extent that the joinder or commitment agreements described in
clause (vi) above provide for an applicable margin of, and/or commitment fee
for, additional Revolving Commitments greater than the Applicable Margin and/or
Commitment Fee with respect to the existing Revolving Commitments at such time,
the Applicable Margin and/or the Commitment Fee (as applicable) for the existing
Revolving Commitments shall be increased automatically (without the consent of
Required Lenders) such that the Applicable Margin and/or the Commitment Fee (as
applicable) for such existing Revolving Commitments is not less than the
applicable margin and/or the commitment fee (as applicable) for such additional
Revolving Commitments. All other terms with respect to any additional Revolving
Commitments, including, without limitation, maturity date and prepayments, shall
be the same as those applicable to the existing Revolving Commitments.

The Borrower shall prepay any Revolving Loans owing under this Agreement on the
date of any such increase in the Revolving Commitments to the extent necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any nonratable increase in the Revolving Commitments
under this Section (it being understood that any such prepayment may be funded
with the proceeds of a borrowing, or deemed borrowing, of Revolving Loans).

(c) With respect to the establishment of one or more additional Term Loans:

(i) any such additional Term Loan shall be in a minimum initial principal amount
of $2,000,000 and integral multiples of $1,000,000 in excess thereof;

(ii) no Default or Event of Default shall exist before and immediately after
giving effect to any such additional Term Loan;

(iii) after giving effect to the incurrence of any additional Term Loan on a Pro
Forma Basis (recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 7.1, including after giving effect on a Pro Forma Basis to
any Permitted Acquisition consummated simultaneously therewith and assuming that
any increase in the Revolving Commitments are fully drawn), the Borrower shall
be in compliance with the financial covenants set forth in Section 8.8;

(iv) no existing Lender shall be under any obligation to provide a portion of
any additional Term Loan and any such decision whether to provide a portion of
any additional Term Loan shall be in such Lender’s sole and absolute discretion;

(v) (1) any new Lender shall be reasonably acceptable to the Administrative
Agent and shall join this Agreement by executing such joinder documents
reasonably required by the Administrative Agent and/or (2) any existing Lender
electing to provide a Term Loan Commitment with respect to such additional Term
Loan shall have executed a commitment or joinder agreement reasonably
satisfactory to the Administrative Agent;

 

73



--------------------------------------------------------------------------------

(vi) the establishment of any such additional Term Loan shall be subject to
receipt by the Administrative Agent of a certificate of the Borrower dated as of
the date of the establishment of such additional Term Loan signed by an
Authorized Officer of the Borrower (x) certifying and attaching the resolutions
adopted by the Borrower and each Guarantor approving or consenting to such
additional Term Loan and (y) certifying that, before and after giving effect to
such additional Term Loan, (1) the representations and warranties contained in
Section 6 and in each of the other Credit Documents are true and correct in all
material respects on and as of the date of such increase (unless any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (unless any such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects) as of such earlier date, and except that for
purposes of this Section 2.18, the representations and warranties contained in
Section 6.7 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 7.1, (2) no Default or Event of
Default exists, (3) the conditions in Section 2.18(c)(iii) are satisfied and
(4) the conditions precedent in Section 5.2 are satisfied;

(vii) the Applicable Margin of any such additional Term Loan shall be as set
forth in the commitment or joinder agreement executed by the Borrower in
connection therewith; provided that in the event that the all-in yield for any
additional Term Loan is higher than the all-in yield for the existing Term Loans
(the “Existing Term Facilities”) by more than 50 basis points, then the
Applicable Margin for the applicable Existing Term Facility shall be increased
to the extent necessary so that such all-in yield is equal to the all-in yield
for such additional Term Loan minus 50 basis points; provided, further, that in
determining the interest rate margins applicable to any additional Term Loan and
the applicable Existing Term Facility, (x) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID, with OID
being equated to interest based on assumed four-year life to maturity) payable
by the Borrower to the Lenders (which fees shall include, for the avoidance of
doubt, the portion of any such fees paid to the Lenders from the proceeds of any
underwriting fee paid to any Lead Arranger) under the applicable Existing Term
Facility in the initial primary syndication thereof and with respect to any
additional Term Loan shall be included and the effect of any and all interest
rate floors shall be included and (y) customary arrangement or commitment fees
payable to the Lead Arrangers (or their affiliates) in connection with the
applicable Existing Term Facility, shall be excluded;

(viii) the maturity date for any such additional Term Loan shall be as set forth
in the commitment or joinder agreement executed by the Borrower in connection
therewith, provided that such maturity date shall not be earlier than the Term
Loan Maturity Date or the maturity date of any other then existing Term Loan;
and

(ix) the scheduled principal amortization payments (if any) under any such
additional Term Loan shall be as set forth in the commitment or joinder
agreement executed by the Borrower in connection therewith; provided that the
weighted average life of any such additional Term Loan shall not be less than
the weighted life to maturity of the First Amendment Term Loan and any other
then existing Term Loan.

(d) the proceeds of any such increase in the Revolving Commitments or additional
Term Loan shall be used to acquire additional Marina Properties or other Real
Estate Assets, to pay fees and expenses related thereto, to make capital
expenditures or for general corporate purposes; and

 

74



--------------------------------------------------------------------------------

(e) the Borrower shall provide legal opinions and other documents reasonably
requested by the Administrative Agent in writing in connection with the
establishment of any such increase in the Revolving Commitments and/or such
additional Term Loan.

Section 2.19 Extension Option. The Borrower shall have the right, at its option,
to extend the Term Loan Maturity Date two (2) times (each time for an additional
twelve month period) (the “Extension Option”) subject to the satisfaction of the
following conditions: (a) the Administrative Agent shall have received written
notice from an Authorized Officer of the Borrower at least thirty (30) days, but
no more than ninety (90) days, prior to the then-applicable Term Loan Maturity
Date, (b) on the date the Borrower delivers notice of its election to exercise
an Extension Option and at the time such Extension Option is exercised, no Event
of Default shall have occurred and be continuing, (c) each of the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects (unless any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) on
and as of the date the Borrower delivers notice of its election to exercise an
Extension Option and on and as of the date the Extension Option is exercised,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (unless any such representation
and warranty is subject to a materiality or Material Adverse Effect qualifier,
in which case it shall be true and correct in all respects) on and as of such
earlier date, (d) the Administrative Agent shall have received reasonably
satisfactory legal opinions and other document as are customary for the exercise
of a maturity date extension and (e) each Lender with a Term Loan Commitment on
the date the Extension Option is exercised shall have received a fee in an
amount equal to 0.25% of the Outstanding Amount of its Term Loans being extended
as of the date such Extension Option is exercised.

Section 3. YIELD PROTECTION

Section 3.1 Making or Maintaining LIBOR Loans.

(a) Inability to Determine Applicable Interest Rate. (i) In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market (A) adequate and fair means do not exist for ascertaining the interest
rate applicable to such LIBOR Loans on the basis provided for in the definition
of Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, or (B) the
Administrative Agent shall have received notice from the Required Lenders that
the Adjusted LIBOR Rate or LIBOR Index Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their LIBOR Loans for such Interest Period and such circumstances
also affect such Lenders with respect to similarly situated borrowers in other
secured loan transactions, the Administrative Agent shall on such date give
notice (by telefacsimile, other electronic means or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (1) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice, and (2) any Funding Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower and such Loans shall be
automatically made or continued as, or converted to, as applicable, Base Rate
Loans without reference to the LIBOR Index Rate component of the Base Rate.

 

75



--------------------------------------------------------------------------------

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) the circumstances set forth
in clause (a)(i)(A) above have arisen and such circumstances are unlikely to be
temporary, (B) the circumstances set forth in clause (a)(i)(A) above have not
arisen but the supervisor for the administrator of the Adjusted LIBOR Rate or
LIBOR Index Rate, as applicable or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the Adjusted LIBOR Rate or LIBOR Index Rate, as applicable,
shall no longer be used for determining interest rates for loans or (C) a rate
other than the LIBOR Rate has become a widely recognized benchmark interest rate
for newly originated loans of this type made in Dollars to borrowers domiciled
in the United States, then the Administrative Agent may, in consultation with
the Borrower, select an alternate benchmark interest rate (including any credit
spread or other adjustments to such alternate benchmark (if any) incorporated
therein) to replace the Adjusted LIBOR Rate or LIBOR Index Rate, as applicable,
for purposes of this Agreement (such rate, the “LIBOR Successor Rate”), then the
Administrative Agent and the Borrower shall endeavor to replace the Adjusted
LIBOR Rate or LIBOR Index Rate, as applicable with the LIBOR Successor Rate and
incorporate any LIBOR Successor Rate Conforming Changes related thereto (but for
the avoidance of doubt, such changes shall not include a reduction in the
Applicable Margin). Notwithstanding anything to the contrary in Section 11.4,
such amendment shall become effective without any further action or consent of
any party to this Agreement (other than the Borrower and the Administrative
Agent) so long as the Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment (which objections shall be
specifically identified in such writing). Until such time as a LIBOR Successor
Rate has been selected and this Agreement has been amended to implement such
LIBOR Successor Rate and any LIBOR Successor Rate Conforming Changes, (x) any
Conversion/Continuation Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Loan shall be ineffective, and (y) if any
Funding Notice requests a LIBOR Loan, such Loan shall be made as a Base Rate
Loan. The LIBOR Successor Rate and any LIBOR Successor Rate Conforming Changes
shall be determined, applied and implemented in a manner that gives due
consideration to the then-prevailing market practice in the United States for
determining, applying and implementing benchmark interest rates for newly
originated loans of this type made in Dollars to borrowers domiciled in the
United States. Notwithstanding anything contained herein to the contrary, for
purposes of this Agreement, no LIBOR Successor Rate selected in accordance with
the foregoing shall at any time be less than 0.00% per annum.

(b) Illegality or Impracticability of LIBOR Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the First Amendment Effective Date which materially and adversely affect the
London interbank market or the position of such Lender in that market, then, and
in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telefacsimile or by telephone confirmed in writing) to
the Borrower and the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each other

 

76



--------------------------------------------------------------------------------

Lender). Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan without reference to the LIBOR Index
Rate component of the Base Rate, (3) the Affected Lender’s obligation to
maintain its outstanding LIBOR Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans without reference to the
LIBOR Index Rate component of the Base Rate on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 3.1(a), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this
Section 3.1(b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, LIBOR Loans in
accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Adjusted LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including as a result of an assignment in
connection with the replacement of a Lender pursuant to Section 2.17; or
(iii) if any prepayment of any of its Adjusted LIBOR Rate Loans is not made on
any date specified in a notice of prepayment given by the Borrower.

(d) Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender.

(e) Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

 

77



--------------------------------------------------------------------------------

(f) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender, as
specified in paragraph (c) of this Section 3.1 and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof.

(g) Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section 3.1 for any such amounts incurred more than six
(6) months prior to the date that such Lender delivers to the Borrower the
certificate referenced in Section 3.1(f).

Section 3.2 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate or the
LIBOR Index Rate) or the Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender, the Issuing Bank or other Recipient,
the Borrower promptly will pay to such Lender, the Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender, the Issuing Bank or the
Swingline Lender (for purposes hereof, may be referred to collectively as “the
Lenders” or a “Lender”) determines that any Change in Law affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,

 

78



--------------------------------------------------------------------------------

the commitments of such Lender hereunder or the Loans made by, or participations
in Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 3.2 and the
circumstances giving rise thereto shall be delivered to the Borrower and shall
be conclusive absent manifest error. In the absence of any such manifest error,
the Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 3.2 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 3.2 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the Issuing Bank, as the case may be, delivers to the Borrower the
certificate referenced in Section 3.2(c) and notifies the Borrower in writing of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 3.3 Taxes.

(a) Issuing Bank. For purposes of this Section 3.3, the term “Lender” shall
include the Issuing Bank and the term “Applicable Law” shall include FATCA.

(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

79



--------------------------------------------------------------------------------

(d) Tax Indemnification. (1) The Credit Parties shall jointly and severally
indemnify each Recipient and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.3) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(i) Each Lender shall severally indemnify the Administrative Agent within ten
(10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.5(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.3, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders; Tax Documentation. Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (i)(A), (i)(B)
and (i)(D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

80



--------------------------------------------------------------------------------

(i) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN-E (or W-8BEN as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E (or W-8BEN as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.3-4 on behalf of each such direct and indirect partner;

 

81



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes (including the carryover
or application of such refund to an amount otherwise due to the refunding
Governmental Authority) as to which it has been indemnified pursuant to this
Section 3.3 (including by the payment of additional amounts pursuant to this
Section 3.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 3.3
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of the indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

82



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 3.4 Mitigation Obligations; Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.2, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.2 or Section 3.3, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 4. GUARANTY

Section 4.1 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Banks, the Qualifying
Treasury Management Banks and the other holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

 

83



--------------------------------------------------------------------------------

Section 4.2 Obligations Unconditional.

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Agreement between any Credit Party and any Swap Provider, or
any Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Agreements or such Treasury Management Agreements shall be
done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

84



--------------------------------------------------------------------------------

Section 4.3 Reinstatement.

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable and documented costs and expenses (including, without
limitation, the reasonable and documented fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

Section 4.4 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

Section 4.5 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

Section 4.6 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

Section 4.7 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

Section 4.8 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this
Section 4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations

 

85



--------------------------------------------------------------------------------

and undertakings of each Qualified ECP Guarantor under this Section 4.8 shall
remain in full force and effect until the Guaranteed Obligations have been
indefeasibly paid and performed in full and the commitments relating thereto
have expired or terminated, or, with respect to any Guarantor, if earlier, such
Guarantor is released from its Guaranteed Obligations in accordance with
Section 10.10(a). Each Qualified ECP Guarantor intends that this Section 4.8
constitute, and this Section 4.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Credit Party for
all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 5. CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent to Initial Credit Extensions. The obligation of
each Lender to make a Credit Extension on the Closing Date is subject to the
satisfaction of the following conditions on or before the Closing Date:

(a) Executed Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.

(b) Organizational Documents. Receipt by the Administrative Agent of the
following:

(i) Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority.

(ii) Organizational Documents Certificate. (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (C) incumbency
certificates, for or on behalf of each of the Credit Parties, in each case
certified by an Authorized Officer in form and substance reasonably satisfactory
to the Administrative Agent.

(iii) Good Standing Certificate. Copies of certificates of good standing,
existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization.

(iv) Closing Certificate. A certificate from an Authorized Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, confirming, among other things, (A) all
consents, approvals, authorizations, registrations, or filings required to be
made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (B) no investigation or inquiry by any Governmental Authority
regarding this Agreement and the other Credit Documents and the transactions
contemplated herein and therein is ongoing, (C) since December 31, 2017, there
has been no Material Adverse Effect with respect to the Borrower and its
Subsidiaries taken as a whole and (D) satisfaction of the condition precedent
set forth in clause (f) below (as demonstrated by reasonably detailed
calculations set forth in a schedule attached to such certificate).

 

86



--------------------------------------------------------------------------------

(c) Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the perfection of security interests, the due
authorization, execution and delivery of the Credit Documents and the
enforceability thereof.

(d) Personal Property Collateral. Receipt by the Collateral Agent of the
following:

(i) UCC Searches and UCC Financing Statements. (A) Searches of UCC filings in
the jurisdiction of incorporation or formation, as applicable, of each Credit
Party and each jurisdiction where any Collateral is located or where a filing
would need to be made in order to perfect the Administrative Agent’s security
interest in the Collateral and (B) such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
collateral, as determined by the Collateral Agent.

(ii) Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in intellectual property and intellectual property rights, as
determined by the Collateral Agent.

(iii) Pledged Equity Interests. Original certificates evidencing any
certificated Equity Interests pledged as collateral, together with undated stock
transfer powers executed in blank.

(e) Financial Statements. Receipt and satisfactory review by the Administrative
Agent (which shall be reasonably conducted) of a pro forma consolidated balance
sheet and a related pro forma consolidated statement of income of the Borrower
and its Subsidiaries as of and for the twelve-month period ending on the last
day of the most recently ended four-Fiscal Quarter period ended at least
forty-five (45) days prior to the Closing Date, or, if the most recently ended
fiscal period is the end of a Fiscal Year, ended at least ninety (90) days prior
to the Closing Date, prepared after giving effect to this Agreement and the
transactions contemplated hereby as if such transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other statement of income), it being understood that any
purchase accounting adjustments may be preliminary in nature and be based only
on estimates and allocations determined by the Borrower.

(f) Consolidated Funded Debt. At the time of and after giving effect to the
Credit Extensions on the Closing Date, this Agreement and the transactions
contemplated hereby on a Pro Forma Basis, the Borrower is in compliance with
each of the financial covenants in Section 8.8.

(g) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the Borrower as to
the financial condition, solvency and related matters of the Borrower and its
Restricted Subsidiaries, after giving effect to this Agreement and the
transactions contemplated hereby and the initial borrowings under the Credit
Documents, in substantially the form of Exhibit 5.1(g) hereto.

(h) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate as of the end of the most recently ended Fiscal
Quarter of the Borrower ended at least 45 days prior to the Closing Date, duly
executed by an Authorized Officer of the Borrower.

 

87



--------------------------------------------------------------------------------

(i) Funding Notice; Funds Disbursement Instructions. The Administrative Agent
shall have received (a) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Closing Date and (b) duly executed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Closing Date.

(j) Evidence of Insurance. Receipt and satisfactory review by the Collateral
Agent (which shall be reasonably conducted) of (i) certificates of insurance for
casualty, liability and any other insurance required by the Credit Documents,
identifying the Collateral Agent, its successors and/or assigns, as its interest
may appear, as loss payee and/or mortgagee with respect to the casualty
insurance and additional insured with respect to the liability insurance, as
appropriate and (ii) endorsements satisfying the requirements of Section 7.5
with respect to such insurance policies.

(k) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 8.1) shall be
repaid in full and all security interests related thereto shall be terminated or
assigned to the Administrative Agent on terms and conditions reasonably
satisfactory thereto on or prior to the Closing Date.

(l) Existing Credit Agreements. The Borrower shall have (or concurrently with
the Credit Extensions on the Closing Date) (i) repaid in full all principal and
interest owing with respect to all outstanding revolving loans, swingline loans
and term loans under the Existing Credit Agreements, and (ii) paid all accrued
commitment fees, letter of credit fees and fronting fees owing under the
Existing Credit Agreements.

(m) Patriot Act; Anti-Money Laundering Laws.

(i) At least three (3) Business Days prior to the Closing Date, the provision by
the Credit Parties of all documentation and other information that the
Administrative Agent or any Lender requests at least five (5) Business Days
prior to the Closing Date in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

(ii) At least five (5) days prior to the Closing Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation,
borrowerthe Borrower shall deliver a Beneficial Ownership Certification in
relation to the Borrower.

(n) Fees and Expenses. The Administrative Agent shall have confirmation that all
reasonable and documented out-of-pocket fees and expenses required to be paid on
or before the Closing Date have been paid, including the reasonable and
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

The funding of the initial Loans hereunder shall evidence the satisfaction of
the foregoing conditions except to the extent the Borrower and the other Credit
Parties have agreed to fulfill conditions following the Closing Date pursuant to
Section 7.19 and Section 7.20.

 

88



--------------------------------------------------------------------------------

Section 5.2 Conditions to Each Credit Extension. The obligation of each Lender
to fund its Term Loan Commitment Percentage or Revolving Commitment Percentage
of any Credit Extension on any Credit Date, including the First Amendment
Effective Date, is subject to the satisfaction, or waiver in accordance with
Section 11.4, of the following conditions precedent:

(a) the Administrative Agent shall have received a fully executed and delivered
Funding Notice, together with the documentation and certifications required
therein with respect to each Credit Extension;

(b) after making the Credit Extension requested on such Credit Date, (i) the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the aggregate Revolving Commitments then in effect and (ii) the aggregate
outstanding principal amount of the Term Loans shall not exceed the respective
Term Loan Commitments then in effect;

(c) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects (unless any such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects) on and as of that Credit Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (unless any such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects) on and as of such earlier date;

(d) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;

(e) as of such Credit Date, after giving effect to the applicable Credit
Extension made on such date, Availability shall be greater than or equal to $0;
and

(f) in connection with any Credit Extension the proceeds of which shall be used
(in whole or in part) to purchase one or more Marina Properties or other Real
Estate Asset after the First Amendment Effective Date:

(i) the Borrower and its Subsidiaries shall be in compliance with each of the
financial covenants set forth in Section 8.8 on a Pro Forma Basis;

(ii) to the extent such Marina Property or other Real Estate Asset is a
Qualified Asset, the Minimum Qualified Asset Condition and the Minimum Borrowing
Base Asset Value Condition shall be satisfied as of such Credit Date; and

(iii) to the extent such Marina Property or other Real Estate Asset is a
Qualified Asset, the Administrative Agent shall have received the following on
or before such Credit Date, in each case, in form and substance reasonably
acceptable to the Administrative Agent;

(A) solely to the extent the total consideration paid for such Real Estate Asset
is greater than $10,000,000, (1) the internally prepared financial statements of
the Sellers that are applicable to the acquired Real Estate Asset for the four
fiscal quarters most recently ended, (2) to the extent available to the

 

89



--------------------------------------------------------------------------------

Borrower, internally prepared annual financial statements of the Sellers that
are applicable to the acquired Real Estate Asset for the fiscal year most
recently ended and (3) such other reasonably available financial information
regarding the Borrower or any of the acquired Real Estate Assets as the
Administrative Agent may reasonably request in writing;

(B) solely to the extent the total consideration paid for such Real Estate Asset
is greater than $5,000,000, an Acceptable Appraisal with respect to any such
Real Estate Asset;

(C) an ALTA survey of the site constituting the Real Estate Asset;

(D) environmental site assessments from environmental consultants reasonably
acceptable to the Administrative Agent, dated of a date reasonably acceptable to
the Administrative Agent and prepared in accordance with current ASTM standards
to satisfy the United States Environmental Protection Agency’s prevailing All
Appropriate Inquiries requirements and indicating that, as of such date, no
Hazardous Materials or other conditions on, under or with respect to the
applicable Real Estate Asset constitute a material violation of any
Environmental Laws requiring remediation pursuant to an Environmental Law other
than (1) those which have been addressed through remediation completed to the
satisfaction of the Governmental Authorities (or such other resolution which has
been accepted in writing by either the Administrative Agent or all Governmental
Authority(ies) with jurisdiction relating to both the applicable Real Estate
Asset and such recognized environmental conditions, and having authority to
enforce any Environmental Laws with respect thereto) or (2) those which are
conditions that are insurable, upon terms and conditions acceptable to the
Administrative Agent, in its reasonable discretion, under the environmental
insurance policy maintained by the Credit Parties and their respective
Subsidiaries;

(E) a current rent roll and current operating statement for such Real Estate
Asset (and operating statements and other operating history for the prior two
(2) years for such Real Estate Asset, to the extent available), and a fully
executed copy of each Material Lease with respect to such Real Estate Asset, and
the Borrower shall use commercially reasonable efforts to obtain an estoppel
certificate from each applicable Tenant under a Material Lease, which estoppel
certificate will be (1) in the form that such Tenant is required to provide to a
lender pursuant to the terms of its lease, or (2) such other form as is
reasonably acceptable to the Administrative Agent;

(F) reasonable evidence as to the compliance of such Real Estate Asset and the
improvements related thereto with applicable material zoning and use
requirements;

(G) a property condition report with respect to such Real Estate Asset in form
and substance reasonably acceptable to the Administrative Agent (and which shall
include reliance language acceptable to the Administrative Agent in its
reasonable discretion, or the Administrative Agent is otherwise provided a
reliance letter acceptable to the Administrative Agent in its reasonable
discretion);

 

90



--------------------------------------------------------------------------------

(H) evidence of insurance coverage with respect to such Real Estate Asset
meeting the requirements set forth herein;

(I) a copy of the management agreement (if any) with a manager with respect to
such Real Estate Asset; and

(J) to the extent the Real Estate Asset or Real Estate Assets being acquired
will not be owned in fee by the Borrower or its Subsidiaries but will instead be
a Ground Lease, the Ground Lease shall be in form and substance reasonably
acceptable to the Administrative Agent, including, without limitation, (1) the
Ground Lease shall have a remaining term (including all renewal terms and
options) of not less than ten (10) years (or five (5) years with respect to any
Real Estate Asset subject to a Ground Lease that is located in the State of
Florida), (2) no party to such Ground Lease shall be subject to a then
continuing bankruptcy or insolvency proceeding or receivership, (3)
[intentionally omitted] and (4) the Credit Party’s interest in the Ground Lease
shall not be subordinated to any Lien other than any fee mortgage (so long as
the mortgagee under such fee mortgage shall have agreed not to disturb the
rights and interests of such Credit Party pursuant to a non-disturbance
agreement reasonably satisfactory to the Administrative Agent), any Permitted
Liens and such other encumbrances that are reasonably acceptable to the
Administrative Agent.

Notwithstanding anything to the contrary in this Section 5.2(f), to the extent
the Borrower and its Subsidiaries intend to use (in whole or in part) the
proceeds of the Credit Extension made on the First Amendment Effective Date to
purchase one or more Marina Properties or other Real Estate Asset after the
First Amendment Effective Date, the Borrower and its Subsidiaries shall not be
required to satisfy the requirements set forth in this Section 5.2(f) on the
First Amendment Effective Date and instead shall satisfy such requirements as of
the date such Marina Properties or other Real Estate Assets are acquired.

Any Agent or the Required Lenders shall be entitled, but not obligated to,
request in writing and receive, prior to the making of any Credit Extension,
additional information reasonably satisfactory to the requesting party
confirming the satisfaction of any of the foregoing if, in the reasonable good
faith judgment of such Agent or Required Lenders, such request is warranted
under the circumstances.

Section 6. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, the Borrower and each other Credit
Party represents and warrants to each Agent and Lender on the First Amendment
Effective Date, on each date required by Section 5.2 and as otherwise required
hereunder or in any other Credit Document:

Section 6.1 Organization; Requisite Power and Authority; Qualification. Each of
the Borrower and each Restricted Subsidiary (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 6.14 as of the First Amendment Effective Date, (b) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where necessary to carry out its business and operations,
except in jurisdictions where the failure to be so qualified or in good standing
has not had, and would not be reasonably expected to have, a Material Adverse
Effect.

 

91



--------------------------------------------------------------------------------

Section 6.2 Equity Interests and Ownership. Schedule 6.2 correctly sets forth
the ownership interest of the Borrower in its Restricted Subsidiaries as of the
First Amendment Effective Date. The Equity Interests of each Credit Party and
its Restricted Subsidiaries have been duly authorized and validly issued and are
fully paid and non-assessable. Except as set forth on Schedule 6.2, as of the
First Amendment Effective Date, there is no existing option, warrant, call,
right, commitment, buy-sell, voting trust or other shareholder agreement or
other agreement to which any Restricted Subsidiary is a party requiring, and
there is no membership interest or other Equity Interests of any Restricted
Subsidiary outstanding which upon conversion or exchange would require, the
issuance by any Restricted Subsidiary of any additional membership interests or
other Equity Interests of any Restricted Subsidiary or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of any Restricted
Subsidiary.

Section 6.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary corporate or similar
action on the part of each Credit Party that is a party thereto.

Section 6.4 No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate in any material respect any provision of any Applicable Laws
relating to any Credit Party, any of the Organizational Documents of any Credit
Party, or any order, judgment or decree of any court or other agency of
government binding on any Credit Party; (b) except as would not reasonably be
expected to have a Material Adverse Effect, conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
other Contractual Obligations of any Credit Party; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Credit Party (other than any Liens created under any of the Credit Documents in
favor of the Collateral Agent for the benefit of the holders of the Obligations)
whether now owned or hereafter acquired; or (d) except where such approval or
consent is being obtained in connection with the transactions contemplated
hereby or where the failure to obtain such consent or approval would not
reasonably be expected to have a Material Adverse Effect, require any approval
of stockholders, members or partners or any approval or consent of any Person
under any Material Contract of any Credit Party.

Section 6.5 Governmental Consents. The execution, delivery and performance by
the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, as a condition to the effectiveness thereof, any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority or any other third party except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation, as of the Closing Date or
the First Amendment Effective Date, as applicable, and other filings, recordings
or consents which have been obtained or made, as applicable, except where the
failure to obtain such consent or approval would not reasonably be expected to
have a Material Adverse Effect.

Section 6.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
Debtor Relief Laws affecting creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether enforcement is
sought in equity or at law).

 

92



--------------------------------------------------------------------------------

Section 6.7 Financial Statements.

(a) Commencing with the Fiscal Year ending December 31, 2017, the audited
consolidated balance sheet of the Borrower and its Subsidiaries for the most
recent Fiscal Year ended, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, including
the notes thereto (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) Commencing with the Fiscal Quarter ending June 30, 2018, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries for the most
recent Fiscal Quarter ended, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such Fiscal Quarter
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.

(c) The projections and the other pro forma financial information delivered to
the Administrative Agent prior to the Closing Date are based upon good faith
estimates and assumptions believed by management of the Borrower to be accurate
and reasonable at the time made, it being recognized and agreed by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact, projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Credit Parties, no
assurances can be given that any particular projection will be realized and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein, and such
differences may be material.

Section 6.8 No Material Adverse Effect; No Default.

(a) No Material Adverse Effect. Since December 31, 2017, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

(b) No Default. No Default has occurred and is continuing.

Section 6.9 Tax Matters. Each Credit Party and its Subsidiaries have filed all
federal, state and other material Tax returns and reports required to be filed,
and have paid all federal, state and other material Taxes levied or imposed upon
them or their respective properties, assets, income, businesses and franchises
otherwise due and payable, except those being actively contested in good faith
and by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no tax assessment proposed in writing
and received by any Credit Party against any Credit Party or any of its
Subsidiaries that would, if made, have a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

Section 6.10 Properties.

(a) Title. Each of the Credit Parties and its Restricted Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of their respective material properties and assets
reflected in their financial statements and other information referred to in
Section 6.7 and in the most recent financial statements delivered pursuant to
Section 7.1, in each case except for assets disposed of since the date of such
financial statements as permitted under Section 8.10. All such material
properties, interests and assets are free and clear of Liens other than
Permitted Liens.

(b) Real Estate. As of the First Amendment Effective Date, Schedule 6.10(b)
contains a true, accurate and complete list of all Real Estate Assets of the
Borrower and each of its Subsidiaries.

(c) Intellectual Property. Each Credit Party and its Restricted Subsidiaries
owns or is validly licensed to use all Intellectual Property that is necessary
for the present conduct of its business, free and clear of Liens (other than
Permitted Liens), without conflict with the rights of any other Person unless
the failure to own or benefit from such valid license would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. To
the knowledge of each Credit Party, no Credit Party nor any of its Restricted
Subsidiaries is infringing, misappropriating, diluting, or otherwise violating
the Intellectual Property rights of any other Person unless such infringement,
misappropriation, dilution or violation would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 6.11 Environmental Matters. (a) No Credit Party nor any of its
Subsidiaries nor any of their respective current Facilities (solely during and
with respect to such Person’s ownership thereof) or operations, and to their
knowledge, no former Facilities (solely during and with respect to any Credit
Party’s or its Subsidiary’s ownership thereof), are subject to any outstanding
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or written request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law relating to any material Facility of the
Borrower or any other Credit Party and a copy of which has not been delivered to
the Administrative Agent; (c) there are and, to each Credit Party’s and its
Subsidiaries’ knowledge, have been, no Hazardous Materials Activities which
would reasonably be expected to form the basis of an Environmental Claim against
such Credit Party or any of its Subsidiaries that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
(d) no Credit Party nor any of its Subsidiaries has filed any material notice
relating to any material Facility of the Borrower or any other Credit Party
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility (solely during and with respect to such Credit Party’s
or its Subsidiary’s ownership thereof). Compliance with all current requirements
pursuant to or under Environmental Laws would not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 6.12 No Defaults. No Credit Party nor any of its Restricted Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations (other than Contractual Obligations relating to Indebtedness),
except in each case where the consequences, direct or indirect, of such default
or defaults, if any, would not reasonably be expected to have a Material Adverse
Effect.

 

94



--------------------------------------------------------------------------------

Section 6.13 No Litigation or other Adverse Proceedings. There are no Adverse
Proceedings that (a) purport to affect or pertain to this Agreement or any other
Credit Document, or any of the transactions contemplated hereby or (b) would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Restricted Subsidiaries is subject to or in default with respect
to any final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

Section 6.14 Information Regarding the Borrower and its Subsidiaries. Set forth
on Schedule 6.14 is the jurisdiction of organization, the exact legal name (and
for the prior five (5) years or since the date of its formation has been) and
the true and correct U.S. taxpayer identification number (or foreign equivalent,
if any) of the Borrower and each of its Restricted Subsidiaries as of the First
Amendment Effective Date.

Section 6.15 Governmental Regulation.

(a) No Credit Party or any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940. No Credit Party or any of
its Restricted Subsidiaries is an “investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

(b) No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. To its
knowledge, no Credit Party or any of its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. No Credit Party or any of its Subsidiaries
(i) is a blocked person described in Section 1 of the Anti-Terrorism Order or
(ii) to the best of its knowledge, engages in any dealings or transactions, or
is otherwise associated, with any such blocked person.

(c) Each Credit Party and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by such Credit
Party, its Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions, and such Credit Party, its Subsidiaries and
their respective officers and employees and, to the knowledge of such Credit
Party, its directors and agents, are in compliance with applicable Sanctions and
are not engaged in any activity that would reasonably be expected to result in
any Credit Party being designated as a Sanctioned Person. None of the Credit
Parties, their Subsidiaries or their respective Affiliates is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

(d) None of the Credit Parties and their Subsidiaries or, to the knowledge of
each Credit Party or its Subsidiaries, any of their respective directors,
officers, employees or Affiliates (i) is a Sanctioned Person, (ii) has any of
its assets located in a Sanctioned Country (unless approved by the Lenders), or
(iii) derives any of its operating income from investments in, or transactions
with Sanctioned Persons (unless approved by the Lenders). The proceeds of any
Credit Extension or other transaction contemplated by this Agreement or any
other Credit Document have not been used (x) in violation of any applicable
Sanctions, (y) to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Country or
(z) in any manner that would result in a violation of applicable Sanctions by
any Person (including the Administrative Agent, the Collateral Agent, the
Lenders or any other Person participating in the Credit Extensions, whether as
an underwriter, advisor, investor or otherwise).

 

95



--------------------------------------------------------------------------------

(e) Each Credit Party and its Subsidiaries and their respective officers and
employees, to the knowledge of each Credit Party and its Subsidiaries, each of
their respective directors, officers, employees or Affiliates, is in compliance
with any applicable Anti-Corruption Laws. Each Credit Party and its Subsidiaries
has implemented and maintains in effect policies and procedures designed to
ensure compliance by such Credit Party, its Subsidiaries and their respective
directors, officers, employees and agents with any applicable Anti-Corruption
Laws. None of the Credit Parties or their respective Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or any of its Subsidiaries or to any other Person, in violation of any
applicable Anti-Corruption Law. No part of the proceeds of any Credit Extension
or other transaction contemplated by this Agreement or any other Credit Document
will violate any applicable Anti-Corruption Laws.

(f) To the extent applicable, each Credit Party and its Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”).

(g) No Credit Party or any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of any Credit Extension made to such Credit Party will be used
(i) to purchase or carry any such Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any such Margin Stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System as in effect from time
to time or (ii) to finance or refinance any (A) commercial paper issued by such
Credit Party or (B) any other Indebtedness, except for Indebtedness that such
Credit Party incurred for general corporate or working capital purposes or for
capital expenditures.

(h) No Credit Party is an EEA Financial Institution.

Section 6.16 Employee Matters. No Credit Party or any of its Restricted
Subsidiaries is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against any Credit Party or any of its Restricted
Subsidiaries, or to the best knowledge of each Credit Party, threatened against
any of them before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any Credit Party or any of its Restricted
Subsidiaries or to the best knowledge of each Credit Party, threatened against
any of them, (b) no strike or work stoppage in existence or to the knowledge of
each Credit Party, threatened that involves any Credit Party or any of its
Restricted Subsidiaries, and (c) to the best knowledge of each Credit Party, no
union representation question existing with respect to the employees of any
Credit Party or any of its Restricted Subsidiaries and, to the best knowledge of
each Credit Party, no union organization activity that is taking place, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as would not reasonably be expected to
have a Material Adverse Effect.

Section 6.17 Pension Plans. To the knowledge of the Credit Parties, except as
would not reasonably be expected to have a Material Adverse Effect, (a) each of
the Credit Parties and their Subsidiaries are in compliance with all material
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations of the Internal Revenue
Service or the Department of Labor thereunder with respect to its Pension Plan,
and have performed all their obligations

 

96



--------------------------------------------------------------------------------

under each Pension Plan in all material respects, (b) each Pension Plan which is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter or is the subject of a favorable
opinion letter from the Internal Revenue Service indicating that such Pension
Plan is so qualified and, to the best knowledge of the Credit Parties, nothing
has occurred subsequent to the issuance of such letter which would cause such
Pension Plan to lose its tax-qualified status except where such event would not
reasonably be expected to result in a Material Adverse Effect, (c) except as
would not reasonably be expected to have a Material Adverse Effect, no liability
to the PBGC (other than required premium payments), the Internal Revenue
Service, any Pension Plan (other than for routine claims and required funding
obligations in the ordinary course) or any trust established under Title IV of
ERISA has been incurred by any Credit Party, any of its Subsidiaries or any of
their ERISA Affiliates, (d) except as would not reasonably be expected to result
in liability to the Borrower or any of its Subsidiaries in excess of $250,000,
no ERISA Event has occurred, and (e) except to the extent required under
Section 4980B of the Internal Revenue Code and Section 601 et seq. of ERISA or
similar state laws and except as would not reasonably be expected to have a
Material Adverse Effect, no Pension Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower or any of its Subsidiaries.

Section 6.18 Solvency. The Borrower and its Restricted Subsidiaries taken as a
whole on a consolidated basis are and, upon the incurrence of any Credit
Extension on any date on which this representation and warranty is made, will
be, Solvent.

Section 6.19 Compliance with Laws. Each Credit Party and their respective
Subsidiaries are in compliance with the Patriot Act and OFAC rules and
regulations as provided in Section 6.15. Each Credit Party and its Restricted
Subsidiaries is in compliance with, except such non-compliance with such other
Applicable Laws that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, all other Applicable Laws. Each
Credit Party and its Restricted Subsidiaries possesses all certificates,
authorities or permits issued by appropriate Governmental Authorities necessary
to conduct the business now operated by them and the failure of which to have
would reasonably be expected to have a Material Adverse Effect and have not
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit the failure of which
to have or retain would reasonably be expected to have a Material Adverse
Effect.

Section 6.20 Disclosure.

(a) No representation or warranty of any Credit Party contained in any Credit
Document or in any other documents, certificates or written statements furnished
to the Lenders by or on behalf of any Credit Party or any of their respective
Subsidiaries for use in connection with the transactions contemplated hereby
(other than projections and pro forma financial information contained in such
materials) contains any untrue statement of a material fact or omits to state a
material fact (known to any Credit Party, in the case of any document not
furnished by any of them) necessary in order to make the statements contained
herein or therein (taken as a whole) not misleading in any material manner in
light of the circumstances in which the same were made. Any projections and pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Credit Parties to be reasonable
at the time made, it being recognized and agreed by the Administrative Agent and
the Lenders that such projections as to future events are not to be viewed as
facts, projections are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Credit Parties, no assurances can be
given that any particular projection will be realized and that actual results
during the period or periods covered by any such projections may differ from the
projected results and that such differences may be material.

 

97



--------------------------------------------------------------------------------

(b) As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certificate is true and correct in all respects other than
immaterial typographical or clerical errors which do not impact the substance
thereof.

Section 6.21 Insurance. The properties of the Credit Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Credit Party or the applicable Subsidiary operates. The insurance
coverage of the Borrower and its Subsidiaries as in effect on the First
Amendment Effective Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 6.21.

Section 6.22 Pledge and Security Agreement. The Pledge and Security Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the holders of the Obligations, a legal, valid and enforceable security interest
in the Collateral identified therein, except to the extent the enforceability
thereof may be limited by applicable Debtor Relief Laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law), and the Pledge and Security
Agreement shall create a perfected Lien on, and security interest in, all right,
title and interest of the obligors thereunder in such Collateral, in each case
prior and superior in right to any other Lien (other than Permitted Liens) (i)
with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor or when “control” (as
such term is defined in the UCC) is established by the Collateral Agent over
such interests in accordance with the provision of Section 8-106 of the UCC, or
any successor provision, and (iii) with respect to any such Collateral that is
not a “security” (as such term is defined in the UCC), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor (to the extent such security
interest can be perfected by filing under the UCC).

Section 6.23 [Reserved]. REIT Status; New York Stock Exchange Listing. The Sun
REIT is a REIT, as defined under the Internal Revenue Code, and is a publicly
traded company listed on the New York Stock Exchange or another national stock
exchange located in the United States.

Section 6.24 Casualty. Since December 31, 2017, neither the businesses nor the
properties of any Credit Party are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 6.25 Senior Debt. The Obligations constitute “Senior Indebtedness”,
“Senior Debt,” “Designated Senior Indebtedness” or any similar designation under
and as defined in any agreement governing any Permitted Subordinated
Indebtedness and the subordination provisions set forth in each such agreement
are legally valid and enforceable against the parties thereto.

Section 6.26 Management Agreements. Schedule 6.26 is an accurate and complete
list of all management and material employment agreements in effect on or as of
the First Amendment Effective Date to which any Credit Party is a party or is
bound.

 

98



--------------------------------------------------------------------------------

Section 6.27 Use of Proceeds. The proceeds of the Credit Extensions shall be
used by the Borrower solely in accordance with Sections 7.9 and 8.7.

Section 6.28 Borrowing Base Certificates. The latest Borrowing Base Certificate
furnished to the Administrative Agent presents accurately and fairly in all
material respects the Borrowing Base and the calculation thereof as at the date
thereof. All Qualified Assets included in the latest Borrowing Base Certificate
furnished to the Administrative Agent satisfy the Qualified Asset Criteria.

Section 7. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 7.

Section 7.1 Financial Statements and Other Reports. The Borrower will deliver,
or will cause to be delivered, to the Administrative Agent (for distribution to
the Lenders):

(a) Quarterly Financial Statements for the Borrower and its Subsidiaries. As
soon as available, but in any event within forty-five (45) days after the end of
each Fiscal Quarter of the first three (3) Fiscal Quarters of each Fiscal Year
of the Borrower, beginning with the Fiscal Quarter ending September 30, 2018
(including the last Fiscal Quarter of each Fiscal Year, which, for such Fiscal
Quarter, shall be a Borrower-prepared draft),2018, subject to standard audit
adjustments, the Borrower-prepared unaudited consolidated and combined balance
sheets of the Borrower and its Subsidiaries (including, for the avoidance of
doubt the TRS Guarantor and its Subsidiaries) as at the end of such Fiscal
Quarter and the related unaudited statements of income, stockholders equity and
cash flows of the Borrower and its Subsidiaries (including, for the avoidance of
doubt the TRS Guarantor and its Subsidiaries) for the portion of the Fiscal Year
through the end of such Fiscal Quarter, setting forth, in comparative form the
figures for the corresponding periods in the previous Fiscal Year, and certified
by an Authorized Officer of the Borrower as being fairly stated in all material
respects; provided that (x) the financial statements delivered pursuant to this
clause (a) will not be required to include footnotes and will be subject to
change from audit and year-end adjustments and (y) such financial statements
shall include supplemental schedules and/or addendums that distinguish the
financial performance, assets and liabilities of the Borrower and its Restricted
Subsidiaries from the financial performance, assets and liabilities of the
Unrestricted Subsidiaries (so as to facilitate monitoring of compliance with the
financial terms and other requirements of this Agreement);

(b) Audited Annual Financial Statements for the Borrower and its Subsidiaries.
As soon as available, but in any event within one hundred twenty-five (125) days
after the end of each Fiscal Year of the Borrower, commencing with the Fiscal
Year ending December 31, 2018, (i) a copy of the audited consolidated and
combined balance sheet of the Borrower and its Subsidiaries (including, for the
avoidance of doubt the TRS Guarantor and its Subsidiaries) as at the end of such
Fiscal Year and the related audited consolidated and combined statements of
income, stockholders equity, and cash flows of the Borrower and its Subsidiaries
(including, for the avoidance of doubt the TRS Guarantor and its Subsidiaries)
for such Fiscal Year or partial Fiscal Year, setting forth, commencing with the
financial statements for Fiscal Year 2018, in comparative form the figures for
the previous Fiscal Year and (ii) with respect to such consolidated and combined
financial statements a report thereon by an independent, nationally recognized
certified public accounting firm reasonably satisfactory to the Administrative
Agent, which report shall be unqualified as to going concern and scope of audit,
and shall state that such consolidated and combined financial statements fairly
present, in all material respects, the consolidated and combined financial
position

 

99



--------------------------------------------------------------------------------

of the Borrower and its Subsidiaries (including, for the avoidance of doubt the
TRS Guarantor and its Subsidiaries) as at the dates indicated and the results of
their operations and their cash flows for the periods indicated in conformity
with GAAP (except as otherwise disclosed in such financial statements) and that
the examination by such accountants in connection with such consolidated and
combined financial statements has been made in accordance with generally
accepted auditing standards; provided that the Borrower shall provide
supplemental schedules and/or addendums that distinguish the financial
performance, assets and liabilities of the Borrower and its Restricted
Subsidiaries from the financial performance, assets and liabilities of the
Unrestricted Subsidiaries (so as to facilitate monitoring of compliance with the
financial terms and other requirements of this Agreement);

(c) Compliance Certificate. Commencing with the Fiscal Quarter ending
September 30, 2018, together with each delivery of the financial statements
pursuant to clauses (a) and (b) of this Section 7.1 a duly completed Compliance
Certificate duly executed by an Authorized Officer of the Borrower;

(d) Borrowing Base Certificate. Commencing with the Fiscal Quarter ending
September 30, 2018, together with each delivery of the financial statements
pursuant to clauses (a) and (b) of this Section 7.1, a duly completed Borrowing
Base Certificate duly executed by an Authorized Officer of the Borrower setting
forth a calculation of the Borrowing Base as of the end of such Fiscal Quarter;
provided that, the Borrower shall deliver an interim Borrowing Base Certificate
to the Administrative Agent (i) as required by Section 7.17, Section 7.19 and
Section 7.20 and (ii) no later than 5:00 p.m. (New York time) on the fifth
Business Day following the consummation of any Material Disposition or
Acquisition permitted pursuant to this Agreement calculated after giving effect
to such Material Disposition or Acquisition.

(e) Annual Budget. Within ninety (90) days after the end of each Fiscal Year,
projections for the Borrower and its Subsidiaries for the next succeeding Fiscal
Year, on a quarterly basis and for the following Fiscal Year on an annual basis,
including a balance sheet, as at the end of each relevant period and for the
period commencing at the beginning of the Fiscal Year and ending on the last day
of such relevant period, such projections certified by an Authorized Officer of
the Borrower as being based on reasonable estimates and assumptions taking into
account all facts and information known (or reasonably available to any Credit
Party) by an Authorized Officer of the Borrower;

(f) Information Regarding Collateral. (a) Each Credit Party will furnish to the
Collateral Agent prompt written notice of any change (i) in such Credit Party’s
legal name, (ii) in such Credit Party’s corporate structure, (iii) in such
Credit Party’s Federal Taxpayer Identification Number or (iv) in such Credit
Party’s jurisdiction of incorporation, formation or organization, as applicable;

(g) Securities and Exchange Commission Filings. Promptly after the same are
filed, copies of all annual, regular, periodic and special reports and
registration statements that the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, provided that any
documents required to be delivered pursuant to this Section 7.1(g) shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website; or (ii) on
which such documents are posted on the Borrower’s behalf on SyndTrak or another
relevant website, if any to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, further, that: (x) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the

 

100



--------------------------------------------------------------------------------

Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (y) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything to the contrary, as to any
information contained in materials furnished pursuant to this Section 7.1(g),
the Borrower shall not be separately required to furnish such information under
Sections 7.1(a) or (b) above or pursuant to any other requirement of this
Agreement or any other Credit Document.

(h) Notice of Default and Material Adverse Effect. Promptly (or (x) with respect
to clause (iv), within five (5) Business Days or (y) with respect to clause (v),
within five (5) Business Days of any Authorized Officer of a Credit Party
obtaining knowledge of any such change) upon any Authorized Officer of any
Credit Party obtaining knowledge (i) of any condition or event that constitutes
a Default or an Event of Default or that written notice has been given to any
Credit Party with respect thereto; (ii) that any Person has given any written
notice to any Credit Party or any of its Restricted Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 9.1(b),
(iii) the occurrence of any Material Adverse Effect, (iv) of the occurrence of
an Event of Loss or (v) any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) and (d) of such certification, deliver to the
Administrative Agent a certificate of its Authorized Officers specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, event or condition or change, and what action
the Credit Parties have taken, are taking and propose to take with respect
thereto;

(i) ERISA. (i) Promptly upon any Authorized Officer of any Credit Party becoming
aware of the occurrence of or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof, what action any Credit Party, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC in writing with respect thereto; and (ii) (1) promptly upon reasonable
request of the Administrative Agent, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Credit Party,
any of its Subsidiaries or any of their respective ERISA Affiliates with respect
to each Pension Plan; and (2) promptly after their receipt, copies of all
written notices received by any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event;

(j) Securities and Exchange Commission Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by any Credit Party or
any Restricted Subsidiary thereof, copies of each written notice or other
correspondence received from the Securities and Exchange Commission (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Restricted Subsidiary thereof; and

(k) Other Information. (i) Promptly upon their becoming available, copies of all
financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders, if any,
other than the Borrower or another Subsidiary of the Borrower, provided that
neither the Borrower nor any Subsidiary thereof shall be required to deliver to
the Administrative Agent or any Lender the minutes of any meeting of its Board
of Directors; (ii) such other information and data with respect to the Borrower
or any of its Subsidiaries as from time to

 

101



--------------------------------------------------------------------------------

time may be reasonably requested in writing by the Administrative Agent or the
Required Lenders and (iii) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws.

Each notice pursuant to clauses (i) and (j) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.1(h) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.

Section 7.2 Existence. Each Credit Party will, and will cause each of its
Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises, licenses and permits
material to its business, except to the extent permitted by Section 8.10 or not
constituting an Asset Sale hereunder.

Section 7.3 Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay (a) all federal, state and other material Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon and
(b) all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided that no such Tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (i) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (ii) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. The Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than the Borrower or any Subsidiary).

Section 7.4 Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted and casualty and
condemnation excepted, all material properties used or useful in the business of
the Borrower and any of its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.

Section 7.5 Insurance. Each Credit Party will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
property insurance (including flood insurance), such public liability insurance,
third party property damage insurance with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the each Credit
Party and its Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts, with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons; provided that the Borrower, including on behalf of all Subsidiaries, or
the Borrower and each of its Subsidiaries, shall maintain at all times pollution
legal liability insurance with coverage amounts equal to or greater than,
deductibles no greater than, and otherwise with terms and conditions no less
favorable to the Lenders than, the pollution legal liability insurance in effect
as of the Closing Date. Each such policy of insurance of any Credit Party shall
(i) name the Collateral Agent, on behalf of the holders of the Obligations, as
an additional insured thereunder as its interests may appear, and (ii) in the
case of each property insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the holders of the
Obligations, as the lender loss payee thereunder and provides for at least
thirty (30) days’ prior written notice (or, with respect to non-payment of
premiums, 10 days’ prior written notice or such shorter prior written notice as
may be agreed by the Collateral Agent in its reasonable discretion) to the
Collateral Agent of any cancellation of such policy.

 

102



--------------------------------------------------------------------------------

Section 7.6 Inspections. Each Credit Party will, and will cause each of its
Restricted Subsidiaries to, permit representatives and independent contractors
of the Administrative Agent, the Collateral Agent or their respective designees
to visit and inspect any of its properties, to conduct field audits, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, to examine and evaluate the Borrower’s practices in
computation of the Borrowing Base and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably requested, upon reasonable
advance notice to the Borrower; provided, however, that so long as no Event of
Default exists, the Borrower shall not be obligated to pay for more than one
(1) such inspection per year and that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance written
notice.

Section 7.7 Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting or
telephonic conference of the Administrative Agent and the Lenders once during
each Fiscal Year, with respect to any in-person meeting, such meeting to be held
at the Borrower’s corporate offices (or at such other location as may be agreed
to by the Borrower and the Administrative Agent) at such time as may be agreed
to by the Borrower and the Administrative Agent.

Section 7.8 Compliance with Laws and Material Contracts. Each Credit Party will
comply, and shall cause each of its Subsidiaries and all other Persons, if any,
on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 7.9 Use of Proceeds. The Credit Parties will use the proceeds of the
Credit Extensions (a) solely with respect to Credit Extensions on the Closing
Date, to refinance existing Indebtedness of the Credit Parties and their
Subsidiaries, including, without limitation, Indebtedness under the Existing
Credit Agreements; (b) for Permitted Acquisitions, capital expenditures, working
capital purposes and other lawful general corporate, limited partnership or
limited liability company purposes; (c) to pay transaction fees, costs and
expenses related to credit facilities established pursuant to this Agreement and
the other Credit Documents, in each case not in contravention of Applicable Laws
or of any Credit Document and (d) to fund cash to the Borrower’s balance sheet.
No portion of the proceeds of any Credit Extension shall be used (i) to
refinance any commercial paper, or (ii) in any manner that causes or might cause
such Credit Extension or the application of such proceeds to violate Regulation
T, Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System as in effect from time to time or any other regulation thereof or to
violate the Exchange Act.

Section 7.10 Environmental Matters.

(a) Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information with respect to the Credit Parties’ compliance with
Environmental Laws as from time to time may be reasonably requested in writing
by the Administrative Agent or any Lender.

 

103



--------------------------------------------------------------------------------

(b) Hazardous Materials Activities, Etc. The Borrower shall promptly take, and
shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) respond to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 7.11 [Reserved] TRS Pledge Agreement. The Borrower shall cause the TRS
Pledgor to pledge 100% of the Equity Interests in the TRS Guarantor pursuant to
the terms of the TRS Pledge Agreement.

Section 7.12 Pledge of Personal Property Assets.

(a) Equity Interests. The Borrower and each other Credit Party shall cause
(i) one hundred percent (100%) of the issued and outstanding Equity Interests of
each Domestic Subsidiary (other than any such Equity Interests that constitutes
Excluded Property) and (ii) sixty-five percent (65%) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in the case of each Foreign Subsidiary (other than
an Unrestricted Subsidiary) that is directly owned by any Credit Party to be
subject at all times to a first priority lien (subject to any Permitted Lien) in
favor of the Collateral Agent, for the benefit of the Lenders, pursuant to the
terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries or other items reasonably requested in
writing by the Collateral Agent necessary in connection therewith (to the extent
not delivered on the Closing Date or the First Amendment Effective Date) to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Collateral Agent; provided that (i) the pledge of the
outstanding Equity Interests of any FSHCO or Foreign Subsidiary that is a CFC
directly owned by the Borrower or a Domestic Subsidiary that is a Credit Party
shall be limited to (x) no more than sixty-five percent (65%) of the total
combined voting power for all classes of the voting Equity Interests of such
FSHCO or Foreign Subsidiary that is a CFC and (y) one hundred percent (100%) of
the non-voting Equity Interests of such FSHCO or Foreign Subsidiary that is a
CFC, and (ii) security interests shall not be required with respect to any
assets thereof to the extent that such security interests would result in a
material adverse tax consequence to the Borrower or its Restricted Subsidiaries,
as reasonably determined by the Borrower and notified in writing to the
Administrative Agent.

(b) Personal Property. Except to the extent provided in clause (c) below, the
Borrower and each other Credit Party shall (i) cause all of its owned and leased
personal property (other than Excluded Property) to be subject at all times to
first priority (subject to any Permitted Lien), perfected Liens in favor of the
Collateral Agent, for the benefit of the holders of the Obligations, to secure
the Obligations pursuant to the terms and conditions of the Collateral Documents
or, with respect to any such property acquired subsequent to the Closing Date,
such other additional security documents as the Collateral Agent shall
reasonably request in writing, subject in any case to Permitted Liens and
(ii) deliver such other documentation as the Collateral Agent may reasonably
request in writing in connection with the foregoing, including, without
limitation, appropriate UCC financing statements, certified resolutions and
other organizational and authorizing documents of such Person, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Collateral Agent’s Liens thereunder) and other
items reasonably requested in writing by the Collateral Agent necessary in
connection therewith to perfect the security interests therein, all in form,
content and scope reasonably satisfactory to the Collateral Agent.

 

104



--------------------------------------------------------------------------------

(c) Control Agreements; Required Sweeps. To the extent that a depository or cash
management account (other than an Excluded Account) is maintained with a Person
other than Citizens Bank, N.A. and such depository or cash management account
(subject to exceptions reasonably acceptable to the Collateral Agent) is subject
to a control agreement as of the Closing Date pursuant to any of the Existing
Credit Agreements with Citizens Bank, N.A., the Borrower and each other Credit
Party shall cause each such depository or cash management account to be subject
to an account control agreement in form and substance reasonably satisfactory to
the Collateral Agent within forty-five (45) days of the Closing Date (or such
longer period as the Administrative Agent may agree in its sole discretion). The
Credit Parties further agree that, with respect to deposit and/or securities
accounts maintained by the Credit Parties that are not required to be subject to
a deposit control agreement or securities account control agreement, as
applicable, pursuant to this Section 7.12(c), promptly upon obtaining knowledge
that the balance in any such account exceeds $50,000, the Credit Parties shall
transfer any balances in excess of $50,000 to an account of a Credit Party
(x) at Citizens Bank, N.A., or (y) that is subject to deposit control agreement
or securities account control agreement, as applicable, in favor of the
Collateral Agent. For the avoidance of doubt, the Credit Parties shall be
permitted to close any inactive deposit and/or securities accounts without the
consent of the Administrative Agent, the Collateral Agent or any Lender.

Section 7.13 Books and Records. Each Credit Party will keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.

Section 7.14 Additional Restricted Subsidiaries.

Within thirty (30) days (or such later date as agreed to by the Administrative
Agent in its sole discretion) after the acquisition or formation of any
Subsidiary (other than an Excluded Subsidiary):

(a) if such Subsidiary is a Restricted Subsidiary, notify the Administrative
Agent thereof in writing, together with the (i) jurisdiction of formation,
(ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Borrower or any Subsidiary and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto;

(b) if such Subsidiary is an Unrestricted Subsidiary, notify the Administrative
Agent thereof in writing, together with such Unrestricted Subsidiary’s
jurisdiction of formation; and

(c) if such Subsidiary is a Domestic Subsidiary that is a Restricted Subsidiary,
cause such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Guarantor Joinder Agreement or such other documents as
the Administrative Agent shall reasonably deem appropriate for such purpose, and
(ii) deliver to the Administrative Agent documents of the types referred to in
Sections 5.1(b) and (d) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in the immediately foregoing
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

105



--------------------------------------------------------------------------------

Notwithstanding any other provision in this Agreement or any other Credit
Document, no FSHCO, Foreign Subsidiary that is a CFC or a Subsidiary of a CFC
shall be required to pledge any of its assets to secure any obligations of the
Borrower under the Credit Documents or guarantee the obligations of the Borrower
under the Credit Documents.

Section 7.15 Interest Rate Protection. Enter into, on or prior to the date that
is ninety (90) days following the First Amendment Effective Date (or such later
date as agreed to by the Administrative Agent in its sole discretion), and
thereafter maintain one or more Swap Agreements with respect to a notional
amount equal to at least fifty percent (50%) of the aggregate principal amount
of the First Amendment Term Loans outstanding, on such terms (including duration
and date of commencement of such Swap Agreement(s)) as shall be reasonably
satisfactory to the Administrative Agent.

Section 7.16 Unrestricted Subsidiaries.

(a) The Borrower may at any time after the Closing Date (i) substantially
contemporaneously upon the organization or acquisition of any Subsidiary,
designate such Subsidiary as an Unrestricted Subsidiary or (ii) designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that, in each case,
(i) immediately before and after such designation (x) no Default or Event of
Default shall have occurred and be continuing, and (y) the Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to such designation, with
the covenant contained in clause (a) of Section 8.8, in each case recomputed as
at the last day of the most recently ended Fiscal Quarter of the Borrower for
which the relevant information is available as if such designation had occurred
on the first day of each relevant period for testing such compliance; (ii) no
Unrestricted Subsidiary shall own any Equity Interests in the Borrower, any
Guarantor or any Restricted Subsidiary; (iii) no Unrestricted Subsidiary shall
hold any Indebtedness of, or any Lien on any property of, the Borrower, any
Guarantor or any Restricted Subsidiary; and (iv) no Restricted Subsidiary may be
designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary. Each Unrestricted Subsidiary as of the First Amendment
Effective Date is set forth on Schedule I.

(b) The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Borrower therein at the date
of designation in an amount equal to the fair market value as determined in good
faith by the Borrower of such Investment; provided that, the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment pursuant to Section 8.6(k) by the Borrower therein at
the date of designation in an amount equal to the fair market value as
determined in good faith by the Borrower of such Investment.

(c) The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence by the Borrower at the time of such designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time.

Section 7.17 Appraisals.

(a) At the sole expense of the Borrower, the Borrower shall permit and cooperate
with the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and Approved Appraisers) retained by the
Administrative Agent to (i) after the Closing Date, but no more than and no less
than one (1) time prior to the Term Loan Maturity Date (without giving effect to
any Extension Option) or (ii) within 180 days following the Borrower’s exercise
of an Extension Option, obtain an updated Acceptable Appraisal for any Qualified
Asset included in the Borrowing Base and any Trophy Asset (to the extent not
included in the Borrowing Base), a

 

106



--------------------------------------------------------------------------------

copy of which Acceptable Appraisal shall be promptly provided to the Borrower;
provided that, (i) the Administrative Agent shall provide the Borrower with five
(5) days prior written notice of the appraiser to be engaged and (ii) the
Administrative Agent may obtain updated appraisals more frequently than as set
forth in this clause (a) at the Borrower’s expense upon the occurrence of and
during the continuation of an Event of Default.

(b) At any time the Administrative Agent has requested to obtain an appraisal
pursuant to Section 7.17(a), at the sole expense of the Borrower, the Borrower
shall permit and cooperate with the Administrative Agent or professionals
(including investment bankers, consultants, accountants, lawyers and Approved
Appraisers) retained by the Administrative Agent to obtain an Acceptable
Portfolio Appraisal for all Qualified Assets included in the Borrowing Base, a
copy of which Acceptable Portfolio Appraisal shall be promptly provided to the
Borrower; provided that, the Administrative Agent shall provide the Borrower
with five (5) days prior written notice of the appraiser to be engaged.

(c) Upon obtaining an Acceptable Appraisal or Acceptable Portfolio Appraisal in
connection with clauses (a) or (b) above, the Borrower shall within five
(5) Business Days of receipt by it of a copy of such Acceptable Appraisal or
Acceptable Portfolio Appraisal deliver to the Administrative Agent (or such
later date as agreed to by the Administrative Agent in its sole discretion): (i)
an interim Borrowing Base Certificate duly executed by an Authorized Officer of
the Borrower setting forth the calculation of the Borrowing Base after giving
effect to any change in the Appraised Value of any Qualified Asset included in
the Borrowing Base contained in such Acceptable Appraisal or Acceptable
Portfolio Appraisal and (ii) a Financial Covenant Calculation Certificate
setting forth the calculation of each of the financial covenants set forth in
Section 8.8 after giving effect to any change in the Appraised Value of any
Qualified Asset or any Trophy Asset (to the extent such Trophy Asset is not a
Qualified Asset) contained in such Acceptable Appraisal.

(d) At any time, from time to time, at the sole expense of the Borrower, the
Borrower may request that the Administrative Agent have an updated Acceptable
Appraisal prepared by an Approved Appraiser for any Qualified Asset included in
the Borrowing Base and any Trophy Asset (to the extent not included in the
Borrowing Base).

(e) Notwithstanding anything herein to the contrary, to the extent required as a
result of any Change in Law affecting the Lenders generally, at the sole expense
of the Borrower, the Borrower shall permit and cooperate with the Administrative
Agent or professionals (including investment bankers, consultants, accountants,
lawyers and Approved Appraisers) retained by the Administrative Agent to obtain
an updated Acceptable Appraisal for any Qualified Asset included in the
Borrowing Base and any Trophy Asset (to the extent not included in the Borrowing
Base).

Section 7.18 Ground Leases.

The Borrower and each Subsidiary shall, with respect to each Real Estate Asset
subject to a Ground Lease:

(a) (i) Make all payments and otherwise perform in all material respects all
obligations in respect of each such Ground Lease and keep each such Ground Lease
in full force and effect and not allow any such Ground Lease to lapse or be
terminated or any rights to renew any such Ground Lease to be forfeited or
cancelled, (ii) notify the Administrative Agent of any written notice of default
received by the applicable Credit Party or Subsidiary thereof with respect to
any such Ground Lease and (iii) cooperate with the Administrative Agent in all
respects to cure any such default, except, in any case, where the failure to do
so could not be reasonably likely to have a Material Adverse Effect.

 

107



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, with respect to each Ground Lease related to
any Real Estate Asset, the Credit Parties shall, and shall cause their
Subsidiaries to:

(i) pay when due the rent and other amounts due and payable thereunder (subject
to applicable cure or grace periods);

(ii) timely perform (in all material respects) and observe all of the material
terms, covenants and conditions required to be performed and observed by it as
tenant thereunder (subject to applicable cure or grace periods);

(iii) do all things necessary to preserve and keep unimpaired such Ground Lease
and its material rights thereunder;

(iv) not waive, excuse or discharge any of the material obligations of the
ground lessor or other obligor thereunder;

(v) diligently and continuously enforce the material obligations of the ground
lessor or other obligor thereunder;

(vi) without duplication of clause (i) and (ii) above, not do, permit or suffer
any act, event or omission beyond applicable notice and/or cure periods which
would permit the applicable ground lessor to terminate or exercise any other
material remedy with respect to such Ground Lease;

(vii) not cancel, terminate, surrender, or materially modify or amend any of the
provisions of any such Ground Lease or agree to any termination, material
amendment, or material modification thereof if the effect of such cancellation,
termination, surrender, modification, amendment or agreement is to
(A) materially shorten the term of such Ground Lease, (B) materially increase
the rent payable under such Ground Lease, (C) materially increase the purchase
price under any purchase option concerning the property included in and subject
to such Ground Lease, (D) materially modify the gross or net leasable area
subject to such Ground Lease, (E) materially transfer to the ground lessee any
costs and/or expenses previously paid by the ground lessor under such Ground
Lease, (F) terminate (or grant the ground lessor additional rights to
unilaterally terminate) such Ground Lease, or (G) subordinate the rights of the
applicable Credit Party or Subsidiary under such Ground Lease to any property
manager or any other Person, in each case without the prior written consent of
the Administrative Agent (which shall not be unreasonably withheld or delayed);

(viii) deliver to the Administrative Agent all written default and other
material written notices received by it or sent by it under the applicable
Ground Lease;

(ix) upon the Administrative Agent’s reasonable written request (but, so long as
no Event of Default has occurred and is continuing, not more than one (1) time
in any twelve month period), provide to the Administrative Agent any information
or materials relating to such Ground Lease and evidencing such Credit Party’s or
such Subsidiary’s due observance and performance of its material obligations
thereunder;

 

108



--------------------------------------------------------------------------------

(x) not permit or consent to the subordination of such Ground Lease to any
mortgage or other leasehold interest of the premises related thereto;

(xi) execute and deliver (to the extent permitted to do so under such Ground
Lease), upon the reasonable written request of the Administrative Agent, any
documents, instruments or agreements as may be required to permit the
Administrative Agent to cure any default under such Ground Lease;

(xii) provide to the Administrative Agent written notice of its intention to
exercise any option of renewal or extension rights with respect to such Ground
Lease at least thirty (30) days prior to the expiration of the time to exercise
such right or option (or such later date as agreed to by the Administrative
Agent in its sole discretion) and duly exercise any renewal or extension option
with respect to any such Ground Lease (either consistent with such notice or
upon the direction of the Administrative Agent) if the failure to so renew or
extend would result in the subject Ground Lease having a term less than three
years after the Revolving Commitment Termination Date; provided that each Credit
Party further hereby appoints the Administrative Agent and/or the Collateral
Agent its attorney-in-fact, coupled with an interest, to execute and deliver,
for and in the name of such Person, all instruments, documents or agreements
necessary to extend or renew any such Ground Lease;

(xiii) not treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any Ground Lease as
terminated, cancelled or surrendered pursuant to the Bankruptcy Code without the
Administrative Agent’s prior written consent;

(xiv) in connection with the bankruptcy or other insolvency proceedings of any
ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable Ground Lease as against the applicable Credit
Party within the applicable time period therefor in such proceedings,
notwithstanding any rejection by such ground lessor or trustee, custodian or
receiver related thereto;

(xv) provide to the Administrative Agent not less than thirty (30) days prior
written notice (or such later date as agreed to by the Administrative Agent in
its sole discretion) of the date on which the applicable Credit Party or
Subsidiary shall apply to any court or other governmental authority for
authority or permission to reject the applicable Ground Lease in the event that
there shall be filed by or against any Credit Party or any Subsidiary thereof
any petition, action or proceeding under the Bankruptcy Code or any similar
federal or state law; provided that the Administrative Agent shall have the
right, but not the obligation, to serve upon the applicable Credit Party or
Subsidiary within such period a notice stating that (A) the Administrative Agent
demands that such Credit Party or Subsidiary assume and the assign the relevant
Ground Lease to the Administrative Agent subject to and in accordance with the
Bankruptcy Code and (B) the Administrative Agent covenants to cure or provide
reasonably adequate assurance thereof with respect to all defaults susceptible
of being cured by the Administrative Agent and of future performance under the
applicable Ground Lease; provided, further, that if the Administrative Agent
serves such notice upon the applicable Credit Party or Subsidiary thereof, such
Credit Party or Subsidiary shall not seek to reject the applicable agreement and
shall promptly comply with such demand;

 

109



--------------------------------------------------------------------------------

(xvi) permit the Administrative Agent (at its option), during the continuance of
any Event of Default, to (i) perform and comply with all obligations under the
applicable Ground Lease; (ii) do and take such action as the Administrative
Agent deems necessary or desirable to prevent or cure any default by such Credit
Party or Subsidiary under such Ground Lease and (iii) enter in and upon the
applicable premises related to such Ground Lease to the extent and as often as
the Administrative Agent deems necessary or desirable in order to prevent or
cure any default under the applicable Ground Lease;

(xvii) during the continuance of an Event of Default, in the event of any
arbitration, court or other adjudicative proceedings under or with respect to
any such Ground Lease, permit the Administrative Agent (at its option) to
exercise all right, title and interest of the applicable Credit Party or
Subsidiary in connection with such proceedings; provided that (i) each Credit
Party or Subsidiary thereby irrevocably appoints the Administrative Agent as its
attorney-in-fact (which appointment shall be deemed coupled with an interest) to
exercise such right, interest and title and (ii) the Borrower and each of its
other Subsidiaries shall bear all costs, fees and expenses related to such
proceedings; provided, further, that each Credit Party and each of its
Subsidiaries hereby further agrees that the Administrative Agent shall have the
right, but not the obligation, to proceed in respect of any claim, suit, action
or proceeding relating to the rejection of any of the Ground Leases referenced
above by the relevant ground lessor or obligor as a result of bankruptcy or
similar proceedings (including, without limitation, the right to file and
prosecute all proofs of claims, complaints, notices and other documents in any
such bankruptcy case or similar proceeding); and

(xviii) use commercially reasonable efforts to deliver to the Administrative
Agent (and, if it has the ability pursuant to the subject Ground Lease, cause
the applicable ground lessor under such Ground Lease to deliver to the
Administrative Agent) upon written request of the Administrative Agent (but, so
long as no Event of Default has occurred and is continuing, not more than one
(1) time in any twelve month period) an estoppel certificate from the ground
lessor in relation to such Ground Lease in (x) the form required by such Ground
Lease or (y) otherwise in form and substance acceptable to the Administrative
Agent, in its reasonable discretion, and, in the case of clause (y), setting
forth (A) the name of lessee and lessor under the Ground Lease; (B) that such
Ground Lease is in full force and effect and has not been modified except to the
extent the Administrative Agent has received notice of such modification;
(C) that no rental and other payments due thereunder are delinquent as of the
date of such estoppel; and (D) whether such Person knows of any actual or
alleged defaults or events of default under the applicable Ground Lease as of
the date of such estoppel;

provided that (x) each applicable Credit Party hereby agrees to execute and
deliver to Administrative Agent, within ten (10) Business Days (or such later
date as agreed to by the Administrative Agent in its sole discretion) of any
written request therefor, such documents, instruments, agreements, assignments
or other conveyances reasonably requested by the Administrative Agent in
connection with or in furtherance of any of the provisions set forth above or
the rights granted to the Administrative Agent in connection therewith and
(y) in each instance in this Section 7.18 where “Administrative Agent” is used,
either the Administrative Agent or the Collateral Agent may act to exercise the
rights and abilities provided in this Section 7.18.

(c) For the avoidance of doubt and notwithstanding anything to the contrary in
this Section 7.18, the foregoing shall not restrict the Borrower’s or any
Delayed Consent Credit Party’s seeking of (i) any necessary consents with
respect to any Delayed Consent Property or (ii) any amendment, waiver or other
modification to any lease or other agreement to the extent not materially
adverse to the Lenders with respect to any Delayed Consent Property).

 

110



--------------------------------------------------------------------------------

Section 7.19 Removal of Qualified Assets; Events of Loss.

(a) From time to time during the term of this Agreement, the Borrower may
request in writing (each such request, a “Release Request”) the release of a
Qualified Asset from the Borrowing Base upon the Borrower’s satisfaction of the
Release Conditions. Following the Administrative Agent’s receipt of a Release
Request and upon the Administrative Agent’s reasonable determination that each
of the Release Conditions have been satisfied in a manner reasonably acceptable
to the Administrative Agent, such proposed Qualified Asset shall be removed from
the Borrowing Base. The Administrative Agent shall be deemed to have approved
any Release Request in the event the Administrative Agent fails to respond to
the Borrower’s request for the removal of a Qualified Asset from the Borrowing
Base within ten (10) Business Days if (A) the Borrower has delivered to the
Administrative Agent the documentation required pursuant to this Section 7.19
with the notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS
APPROVAL REQUEST WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED TO
BE THE ADMINISTRATIVE AGENT’S APPROVAL” prominently displayed in bold, all caps
and fourteen (14) point font or larger font in the Release Request and (B) the
Administrative Agent has not approved or rejected (which rejection shall
specifically identify the Release Condition(s) that have not been satisfied) the
applicable Release Request within ten (10) Business Days from the date the
Administrative Agent receives the Release Request as evidenced by a certified
mail return receipt or confirmation by a reputable national overnight delivery
service (e.g., Federal Express) that the same has been delivered to the
Administrative Agent. Any failure of any removal and release requested by the
Borrower to meet all of the Release Conditions shall be deemed a rejection of
the proposed Release Request and, subject to the other terms and conditions
hereof as to whether any property or asset is a Qualified Asset, such property
or asset shall remain a Qualified Asset hereunder. Notwithstanding anything to
the contrary in this Section 7.19, the release of any Delayed Consent Property
from the Borrowing Base pursuant to a Delayed Consent Properties Disposition
shall only be subject to the satisfaction of the conditions set forth on
Schedule V (including, without limitation, the requirement that there be greater
than $25,000,000 in Availability required pursuant to Section 3(ii) of Schedule
V).

(b) Any Qualified Asset shall be immediately removed from the Borrowing Base and
shall no longer be deemed to be a Qualified Asset for purposes of determining
the Borrowing Base or for any other purposes of this Agreement (including any
extension of credit hereunder) upon (x) notice from the Borrower to the
Administrative Agent or (y) the determination by the Administrative Agent of the
occurrence of any of the following:

(i) such Qualified Asset ceases to satisfy the Qualified Asset Criteria (other
than the failure to satisfy clause (d) of the definition thereof, except to the
extent that such material defect, material Environmental Liability and/or
material non-compliance with any Environmental Law, but for the lapse of time,
could reasonably be expected to result in an Event of Loss as determined by the
Administrative Agent in its reasonable discretion in consultation with the
Borrower); or

(ii) a Disposition of such Qualified Asset.

 

111



--------------------------------------------------------------------------------

Upon removal of a Qualified Asset pursuant to clause (a) or upon notice by the
Borrower to the Administrative Agent or notice by the Administrative Agent to
the Borrower of any such removal pursuant to clause (b), the Borrower shall
promptly (and in any event within five (5) Business Days (or such later date as
agreed to by the Administrative Agent in its sole discretion)) deliver to the
Administrative Agent (which the Administrative Agent shall promptly provide to
the Lenders): (i) an interim Borrowing Base Certificate duly executed by an
Authorized Officer of the Borrower setting forth a calculation of the Borrowing
Base after giving effect to the removal of the subject Qualified Asset and
(ii) a Financial Covenant Calculation Certificate duly executed by an Authorized
Officer of the Borrower demonstrating that the Borrower and its Subsidiaries are
in pro forma compliance with each of the financial covenants set forth in
Section 8.8 after giving effect to the removal of the subject Qualified Asset.
For the avoidance of doubt, if after giving effect to the removal of such
Qualified Asset from the Borrowing Base, Availability shall be less than $0, the
Borrower shall immediately be required to make a mandatory prepayment of the
Loans in accordance with Section 2.11(c)(i).

(c) Upon the earlier of (x) the Administrative Agent’s receipt of a notice
required pursuant to Section 7.1(h)(iv) from the Borrower that an Event of Loss
has occurred or (y) the Administrative Agent otherwise obtaining knowledge that
an Event of Loss has occurred, the Borrower shall promptly (and in any event
within five (5) Business Days following (x) the Borrower’s delivery of such
notice or (y) notice by the Administrative Agent to the Borrower of any such
Event of Loss) (or such later date as agreed to by the Administrative Agent in
its sole discretion)) deliver to the Administrative Agent (which the
Administrative Agent shall promptly provide to the Lenders): (i) an interim
Borrowing Base Certificate duly executed by an Authorized Officer of the
Borrower setting forth a calculation of the Borrowing Base after giving pro
forma effect to the Event of Loss (including, without limitation, the impact
that the Event of Loss has on the Net Operating Income of the applicable
Qualified Asset) which interim Borrowing Base Certificate shall be in scope and
content reasonably satisfactory to the Administrative Agent, and (ii) a
Financial Covenant Calculation Certificate duly executed by an Authorized
Officer of the Borrower demonstrating that the Borrower and its Subsidiaries are
in pro forma compliance with each of the financial covenants set forth in
Section 8.8 after giving effect pro forma to the Event of Loss (including,
without limitation, the impact that the Event of Loss has on the Net Operating
Income of the applicable Qualified Asset).

Section 7.20 Addition of Qualified Assets. From time to time during the term of
this Agreement (including in connection with any Permitted Acquisition), the
Borrower may request in writing (each such request, an “Addition Request”) that
the Administrative Agent and the Required Lenders include additional properties
or assets as Qualified Assets. Such proposed properties or assets shall be
deemed to be Qualified Assets for all purposes hereunder following the
Administrative Agent’s and the Required Lenders’ receipt of an Addition Request
and upon the Administrative Agent’s and the Required Lenders’ reasonable
determination that each of following conditions (such conditions, the “Addition
Conditions”) have been satisfied in a manner reasonably acceptable to the
Administrative Agent and the Required Lenders:

(a) such Qualified Asset shall satisfy the Qualified Asset Criteria;

(b) an Acceptable Appraisal shall have been obtained with respect to such
proposed Qualified Asset;

(c) the Borrower and the applicable Credit Parties shall have delivered the
documentation required by Sections 5.2(f)(iii)(C) through (J) with respect to
such proposed Qualified Asset;

(d) the Borrower and the applicable Credit Parties shall have delivered any
applicable Credit Documents or supplements thereto as required under
Section 7.12;

 

112



--------------------------------------------------------------------------------

(e) no Default or Event of Default shall be continuing after giving effect to
any such addition;

(f) each of the representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects (unless any
such representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) on
and as of the date of such addition, both before and after giving effect
thereto, to the same extent as though made on and as of such addition, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (unless any such representation and warranty is
subject to a materiality or Material Adverse Effect qualifier, in which case it
shall be true and correct in all respects) on and as of such earlier date;

(g) the Borrower shall have delivered (i) an interim Borrowing Base Certificate
duly executed by an Authorized Officer of the Borrower setting forth a
calculation of the Borrowing Base after giving effect to the addition of the
proposed Qualified Asset and (ii) a Financial Covenant Calculation Certificate
duly executed by an Authorized Officer of the Borrower demonstrating that the
Borrower and its Subsidiaries are in pro forma compliance with each of the
financial covenants set forth in Section 8.8 after giving effect to the addition
of the proposed Qualified Asset, in each case, including any supporting
information reasonably requested by the Administrative Agent; provided that any
such Borrowing Base Certificate shall only be given effect in subsequent
determinations of the Borrowing Base upon satisfaction of all other Addition
Conditions;

(h) to the extent a Credit Party does not own the proposed properties or assets
at the time of the Addition Request (any such proposed properties or assets
hereinafter referred to as a “Prospective Qualified Asset”), the Borrower shall
provide in writing (which may be provided by facsimile or electronic mail) to
the Administrative Agent (for the distribution to the Lenders) an estimated date
upon which it reasonably expects such Prospective Qualified Asset to be acquired
by a Credit Party (such date, the “Estimated Qualified Asset Closing Date”);
provided that if the Prospective Qualified Asset is acquired by a Credit Party
prior to approval or deemed approval of the Addition Request, the Prospective
Qualified Asset shall not become a Qualified Asset until the earlier of
(i) approval of the Addition Request by the Administrative Agent and the
Required Lenders or (ii) the deemed approval of the Administrative Agent and the
Required Lenders in accordance with the final paragraph of this Section 7.20;
and

(i) the Borrower shall have delivered an Additional Qualified Asset Certificate
duly executed by an Authorized Officer of the Borrower certifying that each of
the conditions set forth in this Section 7.20 have been satisfied.

Notwithstanding anything to the contrary in this Section 7.20, the addition of
any Delayed Consent Property as a Qualified Asset pursuant to a Delayed Consent
Property Acquisition shall only be subject to the satisfaction of the conditions
set forth on Schedule V.

The Administrative Agent and the Required Lenders shall be deemed to have
(x) approved any Addition Request and (y) determined that each of the Addition
Conditions have been satisfied in the event the Administrative Agent and the
Required Lenders fail to respond to the Borrower’s request for the addition of a
proposed Qualified Asset within fifteen (15) Business Days if (A) the Borrower
has delivered to the Administrative Agent (for distribution to the Lenders) the
documentation required pursuant to this Section 7.20 with the notation
“IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL REQUEST WITHIN
FIFTEEN (15) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED TO BE THE ADMINISTRATIVE
AGENT’S AND SUCH LENDER’S APPROVAL”

 

113



--------------------------------------------------------------------------------

prominently displayed in bold, all caps and fourteen (14) point font or larger
font in the transmittal letter requesting approval and (B) the Administrative
Agent and the Required Lenders have not approved or rejected (which rejection
shall specifically identify the Addition Condition(s) that have not been
satisfied) the applicable Addition Request within fifteen (15) Business Days
from the date the Administrative Agent (for the distribution to the Lenders)
receives the Addition Request as evidenced by a certified mail return receipt or
confirmation by a reputable national overnight delivery service (e.g., Federal
Express) that the same has been delivered to the Administrative Agent (for the
distribution to the Lenders). Notwithstanding the foregoing, to the extent such
Addition Request relates to a Prospective Qualified Asset and an Intervening
Event occurs prior to the applicable Credit Party acquiring ownership of such
Prospective Qualified Asset, then such deemed approval shall only continue to be
applicable to such Addition Request to the extent (a) the Borrower provides to
the Administrative Agent (for the distribution to the Required Lenders) (which
may be provided by facsimile or electronic mail) updated copies of the
Additional Qualified Asset Certificate, the Borrowing Base Certificate and the
Financial Covenant Calculation Certificate to ensure that the information set
forth therein is true and correct in all material respects and (b) the
Administrative Agent and the Required Lenders have been afforded a period of
five (5) Business Days from the date of delivery of the documents described in
the immediately preceding clause (a) to review such documents and the
Administrative Agent and the Required Lenders have not approved or rejected
(which rejection shall specifically identify the Addition Condition(s) that have
not been satisfied) such documents within such five (5) Business Day period;
provided, however that in the event such five (5) Business Day period would
otherwise expire prior to the expiration of the fifteen (15) Business Day period
described in the beginning of this paragraph, then the Administrative Agent and
the Required Lenders shall have until the expiration of such fifteen
(15) Business Day period to review and to approve or reject such documentation.
As used in this paragraph, “Intervening Event” shall mean, solely in connection
with any Borrowing, any event or occurrence that results in a material change or
material changes to the information and/or calculations set forth in the
applicable Additional Qualified Asset Certificate, Borrowing Base Certificate
and/or the Financial Covenant Calculation Certificate delivered with respect to
a Prospective Qualified Asset that would reasonably be expected to be materially
adverse to the Lenders. The Borrower shall provide written notice (which may be
provided by facsimile or electronic mail) to the Administrative Agent (for the
distribution to the Lenders) of a Credit Party acquiring ownership of such
Prospective Qualified Asset within 3 Business Days (or such longer period as the
Administrative Agent may agree in its sole discretion) after such acquisition
(and to the extent no Intervening Event has occurred, such writing shall be
deemed to confirm to the Administrative Agent and the Lenders that no
Intervening Event has occurred). To the extent the Borrower reasonably believes
that any Prospective Qualified Asset will no longer be acquired by a Credit
Party, the Borrower shall promptly provide written notice (which may be provided
by facsimile or email) to the Administrative Agent (for the distribution to the
Lenders) that such Prospective Qualified Asset will no longer be acquired by a
Credit Party. If the Borrower has not provided written notice to the
Administrative Agent within 120 days after the delivery of the Addition Request
that such Prospective Qualified Asset has been acquired (or that the Borrower
reasonably believes that such Prospective Qualified Asset will not be acquired),
then the Addition Request shall be deemed to be revoked absent written
confirmation from the Borrower to the Administrative Agent that a Credit Party
reasonably believes it will acquire such Prospective Qualified Asset and no
Intervening Event has occurred.

Section 7.21 Borrowing Base Conditions. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to,

(a) maintain a minimum of twenty-five (25) Qualified Assets that are included in
the calculation of the Borrowing Base at all times (the “Minimum Qualified
Assets Condition”); and

(b) maintain an Aggregate Borrowing Base Asset Value of at least $250,000,000 at
all times (the “Minimum Borrowing Base Asset Value Condition”).

 

114



--------------------------------------------------------------------------------

Section 8. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Parties shall perform, and shall
cause each of its Restricted Subsidiaries or all Subsidiaries, as applicable as
provided below to perform, all covenants in this Section 8.

Section 8.1 Indebtedness. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than:

(a) the Obligations;

(b) Indebtedness of (i) any Credit Party to any other Credit Party and (ii) any
non-Credit Party to any other non-Credit Party;

(c) subject to the last sentence of this Section 8.1, Guarantees with respect to
Indebtedness permitted under this Section 8.1;

(d) Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof;

(e) Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness; provided,
further, that the sum of the aggregate principal amount of any Indebtedness
under this clause (e) shall not exceed at any time the greater of (x)
$50,000,000 and (y) 5.00% of Total Asset Value calculated on a pro forma basis
as of the most recently ended four Fiscal Quarter period for which financial
statements are available (or are required pursuant to Section 7.1(a) or (b));

(f) Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks);

(g) Indebtedness arising in connection with the financing of insurance premiums
in the ordinary course of business;

(h) to the extent constituting Indebtedness, all obligations in connection with
each Permitted Acquisition, including, without limitation, Earn Out Obligations;

(i) Indebtedness representing deferred compensation to officers, directors,
employees of the Borrower and its Subsidiaries;

(j) Indebtedness of any Person that becomes a Credit Party as a part of a
Permitted Acquisition after the Closing Date, and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (other than by an amount not greater than
accrued interest, fees and expenses, including premium and defeasance

 

115



--------------------------------------------------------------------------------

costs, associated therewith) or shorten maturity, add any Credit Party as a new
obligor or new property of any Credit Party as security therefore or result in a
decreased average weighted life thereof during the term of this Agreement;
provided that (A) such acquired Indebtedness exists at the time such Person
becomes a Credit Party and is not created in contemplation of or in connection
with such Person becoming a Credit Party, (B) neither the Borrower nor any other
Credit Party shall be a new obligor therefore and no new property of the
Borrower or any other Credit Party shall provide security therefore and (C) the
aggregate amount of such Indebtedness shall not exceed the greater of (x)
$25,000,000 and (y) 2.50% of Total Asset Value at any one time outstanding,
calculated on a pro forma basis as of the most recently ended four Fiscal
Quarter period for which financial statements are available (or are required
pursuant to Section 7.1(a) or (b));

(k) Permitted Subordinated Indebtedness in an aggregate amount not to exceed at
any time the greater of (x) $25,000,000 and (y) 2.50% of Total Asset Value
calculated on a pro forma basis as of the most recently ended four Fiscal
Quarter period for which financial statements are available (or are required
pursuant to Section 7.1(a) or (b));

(l) [reserved];

(m) [reserved];

(n) to the extent not a type of Indebtedness provided for in the foregoing
clauses (a) through (m), unsecured Indebtedness of the Borrower and its
Subsidiaries in an aggregate amount not to exceed at any time the greater of (x)
$25,000,000 and (y) 2.50% of Total Asset Value calculated on a pro forma basis
as of the most recently ended four Fiscal Quarter period for which financial
statements are available (or are required pursuant to Section 7.1(a) or (b));
and

(o) to the extent not a type of Indebtedness provided for in the foregoing
clauses (a) through (n), secured Indebtedness of the Borrower and its
Subsidiaries in an aggregate amount not to exceed at any time the greater of (x)
$100,000,000 and (y) 10% of Total Asset Value calculated on a pro forma basis as
of the most recently ended four Fiscal Quarter period for which financial
statements are available (or are required pursuant to Section 7.1(a) or (b)).

Notwithstanding anything herein to the contrary, and for the avoidance of doubt,
no Indebtedness of any Unrestricted Subsidiary shall be recourse to the Borrower
and its Restricted Subsidiaries.

Section 8.2 Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar written notice of any Lien with respect to
any such property, asset, income, profits or royalties under the UCC of any
state or under any similar recording or notice statute or under any Applicable
Laws related to intellectual property, except:

(a) Liens in favor of the Collateral Agent for the benefit of the holders of the
Obligations granted pursuant to any Credit Document;

(b) Liens for Taxes not yet due or for Taxes if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;

 

116



--------------------------------------------------------------------------------

(c) statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case incurred in the ordinary course of business
(i) for amounts not yet overdue, or (ii) for amounts that are overdue and that
are being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, covenants and other
defects, matters or irregularities in title, in each case which do not and will
not interfere in any material respect with the ordinary conduct of the business
of any Credit Party or any of its Restricted Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by any Credit Party or
any of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other intellectual property rights
granted by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of such Credit Party or such Subsidiary;

(l) Liens existing as of the Closing Date and described in Schedule 8.2;

(m) Liens securing purchase money Indebtedness and Capital Leases to the extent
permitted pursuant to Section 8.1(e); provided that any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness or the assets
subject to such Capital Lease, respectively;

 

117



--------------------------------------------------------------------------------

(n) Liens in favor of the Issuing Bank or the Swingline Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;

(o) Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder;

(p) licenses (including licenses of Intellectual Property), sublicenses, leases
or subleases granted to third parties in the ordinary course of business;

(q) Liens in favor of collecting banks under Section 4-210 of the UCC;

(r) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;

(t) Liens securing assumed Indebtedness permitted pursuant to Section 8.1(j);

(u) Liens consisting of a pledge of the Equity Interests in an Unrestricted
Subsidiary made by the Borrower or a Restricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary; provided that (i) such Liens shall
not extend to any other property of the Borrower or the Restricted Subsidiaries
and (ii) the documentation governing such pledge shall expressly state that
there is no recourse, indemnity or other obligation of the Borrower or such
Restricted Subsidiary beyond such pledged Equity Interests;

(v) Liens not otherwise permitted by the foregoing clauses (a) through (u), or
by following clause (w), to the extent attaching to properties and assets with
an aggregate fair market value not in excess of, and securing liabilities not in
excess of, $5,000,000 at any time outstanding; and

(w) Liens securing Indebtedness or other obligations permitted pursuant to
Section 8.1(o).

Notwithstanding anything herein to the contrary, and for the avoidance of doubt,
no Indebtedness or any other obligations of any Unrestricted Subsidiary shall be
secured by the assets of the Borrower or any of its Restricted Subsidiaries.

Section 8.3 No Further Negative Pledges. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries or the TRS Guarantor to, enter into
any Contractual Obligation (other than this Agreement and the other Credit
Documents) that limits the ability of any Credit Party or any such Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this Section 8.3 shall not prohibit (i) any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.1(e), solely to the extent any such negative pledge
relates to the property financed by or subject to Permitted Liens securing such
Indebtedness, (ii) any Permitted Lien or any document or instrument governing
any Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (iii) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property or assets permitted under Section 8.10 pending the
consummation of such disposition, (iv) customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements, agreements with respect to Assets Under Development and
similar agreements entered into in the ordinary course of

 

118



--------------------------------------------------------------------------------

business, (v) any negative pledge provided in favor of any lender to an
Unrestricted Subsidiary so long as such restriction only applies to the Equity
Interests of an Unrestricted Subsidiary owned by a Credit Party or Restricted
Subsidiary as provided in Section 8.2(u), (vi) any agreement or instrument
governing Indebtedness assumed in connection with a Permitted Acquisition or
other Investment, to the extent the relevant encumbrance or restriction was not
agreed to or adopted in connection with, or in anticipation of, the respective
Permitted Acquisition or Investment and does not apply to the Borrower or any
Restricted Subsidiary, or the properties of any such Person, other than the
Persons or the properties acquired in such Permitted Acquisition or Investment
and (vii) customary contractual restrictions in a lease (including Ground
Leases) relating to the granting of a Lien on the applicable leasehold interest
or leased property.

Section 8.4 Restricted Payments. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Restricted Subsidiary of the Borrower may make Restricted Payments to
the Borrower or to another Restricted Subsidiary;

(b) the Borrower may declare and make dividend payments or other distributions
payable solely in the Equity Interests of such Person;

(c) the Borrower may declare and make Permitted Tax Distributions;

(d) so long as no Event of Default exists or would result therefrom, the
Borrower may declare and make Refund Distributions;

(e) so long as no Default or Event of Default exists or would result therefrom,
the Borrower may make a redemption, retirement, purchase, repurchase or other
acquisition of its Equity Interests owned by a former director, officer,
employee, consultant or independent contractor of any Credit Party in an amount
not to exceed the greater of (x) $15,000,000 and (y) 1.50% of Total Asset Value
calculated on a pro forma basis as of the most recently ended four Fiscal
Quarter period for which financial statements are available (or are required
pursuant to Section 7.1(a) or (b)) in any Fiscal Year;

(e) (f) the Borrower may declare and make cash dividend payments or other cash
distributions, so long as (x) no Default or Event of Default then exists or
would result therefrom and (y) after giving effect thereto on a Pro Forma Basis
(solely with respect to giving effect to such Restricted Payment), the Borrower
shall be in compliance with the financial covenants set forth in clauses (a) and
(c) of Section 8.8; and

(f) (g) the Borrower may distribute any OP Units received in connection with any
Permitted REIT Disposition and any dividend payments or other cash distributions
received from any OP Units owned by the Borrower or any other Restricted
Subsidiary (where the Borrower has received such dividend payments or such cash
distributions from such Restricted Subsidiary), in each case, so long as no
Default or Event of Default then exists or would result therefrom.

Section 8.5 Burdensome Agreements. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of any such
Person to (i) pay dividends or make any other distributions to the Borrower or
other Credit Party on its Equity Interests or with respect to any other interest
or participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to the Borrower or any other Credit Party, (iii) make
loans or advances to the Borrower or any other Credit Party, (iv) sell, lease or
transfer

 

119



--------------------------------------------------------------------------------

any of its property to the Borrower or any other Credit Party, (v) pledge its
property pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (vi) act as a Borrower pursuant to
the Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(iv) above) for (1) this Agreement and the other Credit Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(e); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.10 pending the consummation of such sale, (5) any
agreement or instrument governing Indebtedness assumed in connection with a
Permitted Acquisition or Investment, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition or Investment and does not apply to the
Borrower or any Restricted Subsidiary, or the properties of any such Person,
other than the Persons or the properties acquired in such Permitted Acquisition
or Investment, (6) customary provisions restricting assignments, subletting,
pledges or other transfers contained in leases, licenses, joint venture
agreements, agreements with respect to Assets Under Development and similar
agreements entered into in the ordinary course of business, or (7) customary
contractual restrictions in a lease relating to the granting of a Lien on the
applicable leasehold interest or leased property.

Section 8.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except:

(a) Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith;

(b) equity Investments owned as of the First Amendment Effective Date in any
Subsidiary;

(c) (i) intercompany loans to the extent permitted under Section 8.1(b) and
guarantees to the extent permitted under Section 8.1(c) and (ii) additional
Investments by any Credit Party in any other Credit Party;

(d) Investments existing on the Closing Date and described on Schedule 8.6;

(e) Investments constituting Swap Agreements permitted by Section 8.1(f);

(f) Permitted Acquisitions;

(g) Investments constituting accounts receivable, trade debt and deposits for
the purchase of goods, in each case made in the ordinary course of business;

(h) Investments by any Credit Party in any Unrestricted Subsidiary solely to the
extent made with the proceeds of an issuance of Equity Interests (other than the
issuance of Disqualified Equity Interests);

(i) Investments by any Credit Party in or to acquire any Marina Property or
other Real Estate Asset to the extent funded using the proceeds of an issuance
of Qualifying Equity Interests of the Borrower or Indebtedness permitted under
Section 8.1;

 

120



--------------------------------------------------------------------------------

(j) additional Subsidiaries of the Borrower may be established or created if the
Borrower and such Subsidiary comply with the requirements of Section 7.14, if
applicable; provided that to the extent any such new Subsidiary is created
solely for the purpose of consummating a transaction pursuant to an acquisition
permitted by this Section 8.6, and such new Subsidiary at no time holds any
assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transaction, such new Subsidiary
shall not be required to take the actions set forth in Section 7.14, as
applicable, until the respective acquisition is consummated (at which time the
surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(k) Investments in the form of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary;

(l) other Investments not listed above and not otherwise prohibited by this
Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed the greater of (x) $35,000,000 and (y) 2.50% of Total Asset Value
calculated on a pro forma basis as of the most recently ended four Fiscal
Quarter period for which financial statements are available (or are required
pursuant to Section 7.1(a) or (b));

(m) Investments in joint ventures in an aggregate amount outstanding at any time
(it being understood, for the avoidance of doubt, that usage of this clause
(m) shall no longer be deemed to include the Investments in any given joint
venture once such joint venture becomes a Qualified Asset) not to exceed the
greater of (x) $75,000,000 and (y) 5.00% of Total Asset Value calculated on a
pro forma basis as of the most recently ended four Fiscal Quarter period for
which financial statements are available (or are required pursuant to
Section 7.1(a) or (b)); and

(n) Investments in Assets Under Development in an aggregate amount outstanding
at any time (on a cost basis) (it being understood, for the avoidance of doubt,
that usage of this clause (n) shall no longer be deemed to include the
Investments in any given Assets Under Development once such Assets Under
Development becomes a Qualified Asset) not to exceed the greater of (x)
$75,000,000 and (y) 5.00% of Total Asset Value calculated on a pro forma basis
as of the most recently ended four Fiscal Quarter period for which financial
statements are available (or are required pursuant to Section 7.1(a) or (b)).

Notwithstanding the foregoing, in no event shall (i) any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4 and (ii) the aggregate
amount of all Investments (including, for the avoidance of doubt, the fair
market value of any Real Estate Asset owned by such Unrestricted Subsidiary) in
all Unrestricted Subsidiaries permitted pursuant to this Section 8.6 exceed the
greater of (x) $250,000,000 and (y) 20% of Total Asset Value calculated on a pro
forma basis as of the most recently ended four Fiscal Quarter period for which
financial statements are available (or are required to have been delivered
pursuant to Section 7.1(a) or (b)).

Section 8.7 Use of Proceeds. No Credit Party shall use the proceeds of any
Credit Extension of the Loans except pursuant to Section 7.9. No Credit Party
shall use, and each Credit Party shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Credit Extension (i) to refinance any commercial paper, (ii) in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate any applicable Sanctions, Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System as in
effect from time to time or any other regulation thereof or to violate the
Exchange Act, (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any applicable Anti-Corruption Laws, or (iv) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country.

 

121



--------------------------------------------------------------------------------

Section 8.8 Financial Covenants. The Credit Parties shall not:

(a) Ratio of Consolidated Funded Debt to Total Asset Value. Beginning with the
Fiscal Quarter ending December 31, 2018, permit the ratio of Consolidated Funded
Debt to Total Asset Value as of the end of any Fiscal Quarter of the Borrower to
exceed 55%.

(b) Consolidated Pre-Distribution Fixed Charge Coverage Ratio. Beginning with
the Fiscal Quarter ending December 31, 2018, permit the Consolidated
Pre-Distribution Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter
of the Borrower to be less than 1.35 to 1.00.

(c) Consolidated Post-Distribution Fixed Charge Coverage Ratio. Beginning with
the Fiscal Quarter ending December 31, 2018, permit the Consolidated
Post-Distribution Fixed Charge Coverage Ratio as of the end of such Fiscal
Quarter to be less than 1.00 to 1.00.

(d) Borrowing Base Coverage Ratio. Beginning with the Fiscal Quarter ending
December 31, 2018, permit the Borrowing Base Coverage Ratio as of the end of any
Fiscal Quarter of the Borrower to be less than 1.00 to 1.00.

Section 8.9 [Reserved] .

Section 8.10 Fundamental Changes; Disposition of Assets; Acquisitions. The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
enter into any Acquisition or transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or make any Asset Sale, or acquire by purchase or otherwise (other
than purchases or other acquisitions of inventory and materials and the
acquisition of equipment and capital expenditures in the ordinary course of
business) the business, property or fixed assets of, or Equity Interests or
other evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(a) any Restricted Subsidiary of the Borrower or the TRS Guarantor may be merged
with or into the Borrower or any Restricted Subsidiary, or be liquidated, wound
up or dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any other Restricted Subsidiary;
provided, in the case of such a merger, (i) if the Borrower is party to the
merger, the Borrower shall be the continuing or surviving Person and (ii) if any
Guarantor is a party to such merger, then the Borrower or a Guarantor shall be
the continuing or surviving Person;

(b) Asset Sales the aggregate gross proceeds (including any non-cash proceeds,
determined on the basis of face amount in the case of notes or similar
consideration and on the basis of fair market value in the case of other
non-cash proceeds) of which do not exceed, when aggregated with the gross
proceeds of all other Asset Sales (other than any Permitted REIT Dispositions)
made in any Fiscal Year of the Borrower, 20% of the fair market value of the
Tangible Assets of the Borrower and its Restricted Subsidiaries (measured as of
the last day of the Fiscal Quarter ended immediately prior to the date of such
determination for which financial statements have been received (or are required
pursuant to Section 7.1(a) or (b)); provided (1) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of the applicable
Credit Party (or similar governing body)), and (2) no less than seventy-five
percent (75%) of such proceeds shall be paid in cash;

 

122



--------------------------------------------------------------------------------

(c) Asset Sales of single or multi-family homes for fair market value to the
extent any such single or multi-family home is not material to the business of
any Credit Party;

(d) Dispositions by the Borrower or any of its Subsidiaries of Equity Interests
in any Subsidiary, the primary assets of which is the liquor or other business
license relating to a Marina Property or other Real Estate Asset, to a regional
vice president, marina manager or another Person to the extent required by any
applicable law, rule or regulation relating to such liquor or other business
license;

(e) Investments made in accordance with Section 8.6; and

(f) Permitted REIT Dispositions so long as (i) no Default or Event of Default
then exists or would result therefrom, (ii) after giving effect thereto on a Pro
Forma Basis (solely with respect to giving effect to such Permitted REIT
Disposition), the Borrower shall be in compliance with the financial covenants
set forth in Section 8.8, (iii) the Borrower shall deliver to the Administrative
Agent an interim Borrowing Base Certificate duly executed by an Authorized
Officer of the Borrower setting forth a calculation of the Borrowing Base after
giving pro forma effect to the Permitted REIT Disposition (including, without
limitation, the impact that the Permitted REIT Disposition has on the Net
Operating Income of the applicable Qualified Asset) which interim Borrowing Base
Certificate shall be in scope and content reasonably satisfactory to the
Administrative Agent, (iv) the consideration received for the Equity Interests
sold shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the applicable Credit
Party (or similar governing body)), (v) to the extent the Marina Property or
other Real Estate Asset sold in connection with such Permitted REIT Disposition
is a Qualified Asset that is included in the calculation of the Borrowing Base,
such Qualified Asset is removed from the Borrowing Base pursuant to Section 7.19
prior to or concurrently with such disposition and (vi) the Borrowing Base Asset
Value of any Equity Interests sold pursuant to this Section 8.10(f) in any
Fiscal Year of the Borrower shall not exceed 20% of the Borrowing Base Asset
Value (measured as of the last day of the Fiscal Quarter ended immediately prior
to the date of such determination for which a Borrowing Base Certificate has
been received pursuant to Section 7.1(d).

(g) Notwithstanding anything herein or any other Credit Document to the
contrary, no Credit Party that is a limited liability company may divide itself
into two or more limited liability companies or series thereof (pursuant to a
“plan of division” as contemplated under the Delaware Limited Liability Company
Act or otherwise) without the prior written consent of the Administrative Agent,
and in the event that any Credit Party that is a limited liability company
divides itself into two or more limited liability companies or series thereof
(with or without the prior consent of the Administrative Agent as required
above), any limited liability companies or series thereof formed as a result of
such division shall be required to comply with the obligations set forth in this
Section 8.10 and the further assurances obligations set forth in the Credit
Documents and become a Borrower or Guarantor (as required by Administrative
Agent) under this Agreement and the other Credit Documents.

Section 8.11 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Restricted Subsidiaries in
compliance with the provisions of Section 8.10 and except for Liens securing the
Obligations, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Equity Interests of any of its Restricted
Subsidiaries, except to qualify directors if required by Applicable Laws; or

 

123



--------------------------------------------------------------------------------

(b) permit any of its Restricted Subsidiaries directly or indirectly to sell,
assign, pledge or otherwise encumber or dispose of any Equity Interests of any
of its Restricted Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by Applicable Laws. For the avoidance of doubt, this
Section 8.11 shall not restrict any Delayed Consent Properties Disposition so
long as the Credit Parties are otherwise in compliance with the applicable terms
of Schedule V (including, without limitation, the requirement that there be
greater than $25,000,000 in Availability required pursuant to Section 3(ii) of
Schedule V).

Section 8.12 Sales and Lease-Backs. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Credit Party or any Restricted Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or any other Credit Party), or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by the Borrower or any other Subsidiary thereof to any Person (other
than the Borrower or any other Credit Party) in connection with such lease;
provided that with the consent of the Required Lenders (such consent not to be
unreasonably withheld, conditioned or delayed), the Borrower and its
Subsidiaries may enter into one or more such transactions in connection with the
transfer of the Borrower and its Subsidiaries’ assets into a real estate
investment trust subject to any amendments or other modifications to this
Agreement or the other Credit Documents reasonably requested by the Required
Lenders to reflect customary market terms for borrowers of this type.

Section 8.13 Transactions with Affiliates and Insiders. The Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any material transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any officer, director or Affiliate of the Borrower or any of its
Restricted Subsidiaries on terms that are less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, than those that might be obtained at
the time from a Person who is not an officer, director or Affiliate of the
Borrower or any of its Restricted Subsidiaries; provided, the foregoing
restriction shall not apply to (a) any transaction between or among the Credit
Parties, (b) normal and reasonable compensation and reimbursement of expenses of
officers and directors in the ordinary course of business, (c) (i) payment of
management fees by the Borrower pursuant to and in accordance with the Advisory
Services Agreement as in effect on the First Amendment Effective Date not to
exceed $600,000 in the aggregate during any calendar year and (ii) reimbursement
for reasonable and actual out-of-pocket costs and expenses in accordance with
the provisions of the Advisory Services Agreement as in effect on the First
Amendment Effective Date; provided, however, that no management fees may be paid
pursuant to clause (c)(i) so long as an Event of Default hereof has occurred and
is continuing at the time of any such payment or would result immediately after
giving effect thereto (it being understood that any such management fees not
paid as a result of the existence of such an Event of Default shall accrue
without interest and may be paid after such Event of Default has been cured or
waived) andnormal and reasonable compensation and/or reimbursement of expenses
for services provided (i) by the Parent or the Sun REIT to any of the Credit
Parties (solely to the extent the amount of such compensation or reimbursement
would have been permitted to be made as a Restricted Payment under Section
8.4(e)) or (ii) by any of the Credit Parties to the Parent or the Sun REIT, (d)
transactions pursuant to the Borrower’s employee equity incentive plan and other
employee benefit plans and arrangements in the ordinary course of business and
(e) any transaction between the Borrower and/or its Subsidiaries, on the one
hand, and SHM II and/or the Delayed Consent Credit Parties, on the other hand,
pursuant to the Sun Acquisition Agreement or on terms reasonably satisfactory to
the Administrative Agent, relating to shared services between such parties
(including the management of the Delayed Consent Properties by the Borrower).

 

124



--------------------------------------------------------------------------------

Section 8.14 Prepayment of Other Funded Debt. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to:

(a) after the issuance thereof, amend or modify (or permit the termination,
amendment or modification of) (i) the terms of any Funded Debt that is junior to
the credit facilities established hereunder in right of payment or in right of
security or that is unsecured or (ii) the terms of any Earn Out Obligation, in
either case, in a manner materially adverse to the interests of the Lenders
(including specifically shortening any maturity or average life to maturity or
requiring any payment sooner than previously scheduled or increasing the
interest rate or fees applicable thereto);

(b) amend or modify, or permit or acquiesce to the amendment or modification
(including waivers) of, any material provisions of any Permitted Subordinated
Indebtedness, including any notes or instruments evidencing any Permitted
Subordinated Indebtedness and any indenture or other governing instrument
relating thereto;

(c) make any payment in contravention of the terms of any Permitted Subordinated
Indebtedness; or

(d) except in connection with a refinancing or refunding permitted hereunder,
make any voluntary prepayment, redemption, defeasance or acquisition for value
of (including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any (i) Funded Debt that is junior to the credit
facilities established hereunder in right of payment or in right of security or
that is unsecured or (ii) Earn Out Obligations, other than (x) in the case of
the foregoing clause (i), the Indebtedness under the Credit Documents,
intercompany Indebtedness permitted hereunder and Indebtedness permitted under
Section 8.1(b) and (y) in the case of clauses (i) and (ii), prepayments in an
aggregate amount not to exceed $10,000,000.

Section 8.15 Conduct of Business. From and after the First Amendment Effective
Date, the Borrower shall not, nor shall it permit any of its Subsidiaries to,
engage in any business other than the businesses engaged in by the Borrower or
such Subsidiary on the First Amendment Effective Date and businesses that are
reasonably similar, related or incidental thereto.

Section 8.16 Fiscal Year; Accounting Practices. The Borrower shall not, nor
shall it permit any of its Subsidiaries to (a) change its Fiscal Year-end from
December 31 or (b) make any material change in accounting policies or reporting
practices, except as required by GAAP.

Section 8.17 Amendments to Organizational Agreements/Material Agreements. No
Credit Party shall amend or permit any amendments to its Organizational
Documents if such amendment would reasonably be expected to be materially
adverse to the Lenders or any Agent. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, amend or permit any amendment to, or
terminate or waive any provision of, any Material Contract unless such
amendment, termination, or waiver would not have a Material Adverse Effect.

Section 8.18 Limitations on Borrower. The Borrower shall not (i) hold any
material assets other than the Equity Interests of its Subsidiaries and cash,
(ii) have any material liabilities other than (A) the liabilities under the
Credit Documents, (B) tax liabilities in the ordinary course of business,
(C) loans and advances permitted under Section 8.6 and (D) limited liability
company, administrative and operating expenses in the ordinary course of
business (including obligations under employee benefits plans) or (iii) engage
in any business other than (A) owning the Equity Interests of its Subsidiaries
and activities incidental or related thereto, (B) acting as a party to the
Credit Documents and pledging its assets to the Collateral Agent, for the
benefit of the Lenders, pursuant to the Collateral Documents to which it is a
party and (C) ordinary course business activities for the benefit of its
Subsidiaries.

 

125



--------------------------------------------------------------------------------

Section 8.19 Equity Interests of Restricted Subsidiaries. Notwithstanding any
other provisions of this Agreement to the contrary, the Borrower will not permit
any Restricted Subsidiary to issue or have outstanding any shares of Equity
Interests that constitute Disqualified Equity Interests.

Section 8.20 Designation as Senior Debt. DesignateThe Borrower shall not
designate any Indebtedness (other than Indebtedness under the Credit Documents)
of the Borrower or any of its Subsidiaries as “Senior Debt” or “Designated
Senior Debt” (or in each case any similar term) under, and as defined in, the
documentation governing any Permitted Subordinated Indebtedness.

Section 9. EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS.

Section 9.1 Events of Default. If any one or more of the following conditions or
events shall occur:

(a) Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to the Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an aggregate principal amount of
$10,000,000 or more, in each case beyond the grace or cure period, if any,
provided therefor; (ii) breach or default by any Credit Party with respect to
any other term of (1) one or more items of Indebtedness in the aggregate
principal amounts referred to in clause (i) above, or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace or cure period, if any, provided therefor, if the
effect of such breach or default is to cause, or to permit the holder or holders
of that Indebtedness (or a trustee on behalf of such holder or holders), to
cause, that Indebtedness to become or be declared due and payable (or subject to
a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or (ii) there
occurs under any Swap Agreement an Early Termination Date (as defined in such
Swap Agreement) resulting from (A) any event of default under such Swap
Agreement as to which a Credit Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Agreement) or (B) any Termination Event (as so
defined) under such Swap Agreement as to which a Credit Party or any Restricted
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Credit Party or such Restricted
Subsidiary as a result thereof is greater than $10,000,000; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 7.1(a), (b), (c), (e) and
(h) (other than clause (v) thereof), Section 7.2, Section 7.9 or Section 8; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

126



--------------------------------------------------------------------------------

(e) Other Defaults Under Credit Documents. (i) Any Credit Party shall default in
the performance of or compliance with any term contained in Section 7.1(h)(v),
Section 7.17, Section 7.19 or Section 7.20 and such default shall not have been
remedied or waived within ten (10) days after the earlier of (A) an Authorized
Officer of such Borrower becoming aware of such default, or (B) receipt by the
Borrower of written notice from the Administrative Agent or any Lender of such
default or (ii) any Credit Party shall default in the performance of or
compliance with any term contained herein or any of the other Credit Documents,
other than any such term referred to in any other Section of this Section 9.1
(including clause (i) above), and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (A) an Authorized Officer of
such Borrower becoming aware of such default, or (B) receipt by the Borrower of
written notice from the Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) in an involuntary case under the Bankruptcy Code or
Debtor Relief Laws now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against any
Credit Party or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) under the Bankruptcy Code or other Debtor Relief Laws now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Credit Party or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary), or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of an interim receiver, trustee or
other custodian of any Credit Party or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary), and any such
event described in this clause (ii) shall continue for sixty (60) days without
having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or other Debtor Relief Laws now or
hereafter in effect, or shall consent in writing to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent in writing to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any Credit Party or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall make any
assignment for the benefit of creditors; or (ii) any Credit Party or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its
debts as such debts become due; or the board of directors (or similar governing
body) of any Credit Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) or any committee thereof shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 9.1(f); or

(h) Judgments and Attachments. (i) Any one or more money judgments, writs or
warrants of attachment or similar process involving an aggregate amount at any
time in excess of $10,000,000 (to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against any Credit Party or any of its
Restricted Subsidiaries or any of their respective assets and shall remain

 

127



--------------------------------------------------------------------------------

undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days;
or (ii) any non-monetary judgment or order shall be rendered against any Credit
Party or any of its Restricted Subsidiaries that would reasonably be expected to
have a Material Adverse Effect, and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) decreeing the dissolution or split up of such Credit Party or such
Restricted Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of thirty (30) days; or

(j) Pension Plans. There shall occur one or more ERISA Events which individually
or in the aggregate results in liability of any Credit Party, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates in excess of
$10,000,000 during the term hereof and which is not paid by the applicable due
date; or

(k) Change of Control. A Change of Control shall occur; or

(l) Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Credit Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations (other than contingent and indemnified obligations not
then due and owing) in accordance with the terms hereof) or shall be declared
null and void, or the Collateral Agent shall not have or shall cease to have a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, or (ii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party; or

(m) Subordination Provisions. The validity, binding effect or enforceability of
any subordination provisions relating to any Permitted Subordinated Indebtedness
in an aggregate principal amount of $10,000,000 or more shall be contested by
any Person party thereto (other than any Lender, any Agent, the Issuing Bank or
the Swingline Lender) (provided that, such $10,000,000 threshold shall be
inapplicable to the extent any subordination provisions are contested by the
Borrower or any other Credit Party), or such subordination provisions shall fail
to be enforceable by the Agents and the Lenders in accordance with the terms
thereof, or the Obligations shall for any reason not have the priority
contemplated by this Agreement or such subordination provisions; or

(n) Borrowing Base Certificate. The Borrower shall fail to deliver a true,
complete and correct Borrowing Base Certificate at any time required by Section 
7.1(d).; or

Section 9.2 Remedies. (1) Upon the occurrence of any Event of Default described
in Section 9.1(f) or Section 9.1(g), automatically, and (2) upon the occurrence
and during the continuance of any other Event of Default, at the written request
of (or with the written consent of) the Required Lenders, upon written notice to
the Borrower by the Administrative Agent, (A) the Revolving Commitments, if any,
of each Lender having such Revolving Commitments and the obligation of the
Issuing Bank to issue any Letter of Credit shall immediately terminate; (B) the
Term Loan Commitments, if any, of each Lender having such Term Loan Commitments
shall immediately terminate; (C) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each of
the Credit Parties: (I) the unpaid principal amount of and accrued interest on
the Loans, (II) an amount equal to the maximum amount that may at any time be
drawn

 

128



--------------------------------------------------------------------------------

under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided that the foregoing shall not affect in any way the obligations of the
Lenders under Section 2.2(b)(iii) or Section 2.3(e); (D) the Administrative
Agent may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents and/or (E) the Administrative
Agent shall direct the Borrower to pay (and the Borrower hereby agrees upon
receipt of such written notice, or upon the occurrence of any Event of Default
specified in Section 9.1(f) and Section 9.1(g) to pay) to the Administrative
Agent such additional amounts of cash, to be held as security for such
Borrower’s reimbursement Obligations in respect of Letters of Credit then
outstanding under arrangements acceptable to the Administrative Agent, equal to
the Outstanding Amount of the Letter of Credit Obligations at such time.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default has been cured to the
reasonable satisfaction of the Required Lenders or waived in writing in
accordance with the terms of Section 11.4.

Section 9.3 Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3), ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Agreement between the
Borrower or any of its Restricted Subsidiaries and any Qualifying Swap Bank, to
the extent such Swap Agreement is permitted hereunder, (c) payments of amounts
due under any Treasury Management Agreement between the Borrower or any of its
Restricted Subsidiaries and any Qualifying Treasury Management Bank, and (d) the
Administrative Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of the Letter of Credit Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

 

129



--------------------------------------------------------------------------------

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 9.3.

Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Bank or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Bank or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Section 10 for itself and its Affiliates as if a “Lender” party
hereto.

Section 9.4 Borrower’s Right to Cure.

(a) Notwithstanding any provision to the contrary contained in Section 9.1,

(i) in the event of any Event of Default under the covenants set forth in
Section 8.8(a) or Section 8.8(d) and until the expiration of the tenth (10th)
Business Day after the date on which the Compliance Certificate is required to
be delivered with respect to the applicable Fiscal Quarter or Fiscal Year, as
applicable, hereunder (such date, the “Cure Expiration Date”), the Equity
InvestorsParent or Sun REIT may on one or more occasions make a cash equity
investment in the Borrower and upon the receipt of such proceeds the Borrower
shall use such proceeds to either (A) repay the outstanding Loans or (B) solely
in connection with a cure of Section 8.8(a), designate any portion of the
proceeds thereof as an increase to Total Asset Value with respect to such
applicable quarter (the “Applicable Quarter”); provided that all such proceeds
to be so designated or used to repay the outstanding Loans (x) are actually
received by the Borrower (including through capital contribution of such
proceeds to the Borrower) and to the extent applicable, used to prepay the
outstanding Loans, during the period commencing on the last day of the
Applicable Quarter and ending on the date that is ten (10) Business Days after
the date on which a Compliance Certificate is required to be delivered with
respect to the Applicable Quarter hereunder and (y) the aggregate amount of
proceeds that are so designated shall not exceed 100% of the aggregate amount
necessary to cure such Event of Default under Section 8.8(a) or (d) for the
period ending on the last day of such Applicable Quarter; and

(ii) in the event of any Event of Default under the covenants set forth in
Section 8.8(b) or (c) and until the Cure Expiration Date, the Equity
InvestorsParent or Sun REIT may on one or more occasions make a cash equity
investment in the Borrower and upon the receipt of such proceeds the Borrower
shall designate any portion of the proceeds thereof as an increase to
Consolidated EBITDAR with respect to the Applicable Quarter; provided that all
such proceeds to be so designated (x) are actually received by the Borrower
(including through capital contribution of such proceeds to the Borrower) during

 

130



--------------------------------------------------------------------------------

the period commencing on the last day of the Applicable Quarter and ending on
the date that is ten (10) Business Days after the date on which a Compliance
Certificate is required to be delivered with respect to the Applicable Quarter
hereunder and (B) the aggregate amount of proceeds that are so designated shall
not exceed 100% of the aggregate amount necessary to cure such Event of Default
under Section 8.8(b) or (c), for the period ending on the last day of such
Applicable Quarter.

(b) Upon receipt by the Borrower of any such designated proceeds (the “Cure
Amount”), (i) in the case of an Event of Default under Section 8.8(b) or (c),
Consolidated EBITDAR for any period of calculation which includes the Applicable
Quarter shall be increased, solely for the purpose of calculating any financial
ratio set forth in Section 8.8, by an amount equal to the Cure Amount and
(ii) in the case of an Event of Default under Section 8.8(a) or (d), at the
Borrower’s election, either (A) such Cure Amount shall be immediately used
first, to repay the outstanding Term Loan until paid in full, and then to repay
the outstanding Revolving Loans, and the ratio of Consolidated Funded Debt to
Total Asset Value shall be recalculated as if such payment had been made on the
last day of the Applicable Quarter or (B) solely in connection with a cure of
Section 8.8(a), Total Asset Value for any period of calculation which includes
the Applicable Quarter shall be increased, solely for the purpose of calculating
any financial ratio set forth in Section 8.8, by an amount equal to the Cure
Amount. The resulting increase to Consolidated EBITDAR or Total Asset Value, as
applicable, from designation of a Cure Amount shall not result in any adjustment
to Consolidated EBITDAR or Total Asset Value, as applicable, or any other
financial definition for any purpose under this Agreement other than for
purposes of calculating the financial ratios set forth in Section 8.8, and for
additional clarification shall not adjust the calculation of Consolidated EBITDA
for purposes of determining the Consolidated Pre-Distribution Fixed Charge
Coverage Ratio or Consolidated Post-Distribution Fixed Charge Coverage Ratio
(other than, in either case, for purposes of actual compliance with Section 8.8
as of the end of any applicable period).

(c) If, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of Section 8.8 for the Applicable
Quarter, the Borrower shall be deemed to have satisfied the requirements of
Section 8.8 for the relevant period with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of Section 8.8 that had occurred shall be deemed cured for this purpose
of the Agreement.

(d) The parties hereto agree that (i) during the term of this Agreement, there
can be no more than five (5) Fiscal Quarters in which the cure set forth in
Section 9.4(a) is made, (ii) the cure rights set forth in Section 9.4(a) cannot
be exercised more than two (2) times during any four (4) Fiscal Quarter period,
(iii) the cure rights set forth in Section 9.4(a) cannot be exercised in three
(3) consecutive Fiscal Quarters and (iv) the cash contributed or received
pursuant to such cash equity investment in the Borrower shall be disregarded for
any purpose other than increasing Consolidated EBITDAR or Total Asset Value or
repaying the outstanding Loans solely for the purposes of measuring the
covenants set forth in Section 8.8 (and for additional clarification shall not
affect the calculation of financial ratio-based conditioning or baskets relating
to covenants set forth in this Agreement nor shall it being considered cash for
purposes of reducing Consolidated Funded Debt in connection with the calculation
of Consolidated Funded Debt for purposes of Section 8.8(a) except to the extent
such Cure Amount is actually used to repay the Loans as set forth herein).

 

131



--------------------------------------------------------------------------------

Section 10. AGENCY

Section 10.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints
Citizens Bank, N.A. to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Section 10 are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Bank, and no Credit Party nor any of its Restricted Subsidiaries
shall have rights as a third-party beneficiary of any of such provisions (other
than Sections 10.6 and 10.10). It is understood and agreed that the use of the
term “agent” herein or in any other Credit Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

Section 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary of the Borrower or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

132



--------------------------------------------------------------------------------

Section 10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the Issuing Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Competitors. Without limiting the generality
of the foregoing, the Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Competitor or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Competitor.

 

133



--------------------------------------------------------------------------------

Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower and its Restricted Subsidiaries), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with, so long as no
Event of Default has occurred or is continuing, the Borrower’s consent (such
consent not to be unreasonably withheld, conditioned or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the Issuing Bank, with the Borrower’s consent, appoint
a successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date

(b) If the Person servicing as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, with the
Borrower’s consent, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

134



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 10.6). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, co-documentation agents or the
Co-Syndication Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.

 

135



--------------------------------------------------------------------------------

Section 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 2.10 and Section 11.2) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.10 and Section 11.2).

Section 10.10 Collateral Matters.

(a) The Lenders (including the Issuing Bank and the Swingline Lender)
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion,

(i) to release any Lien on any property granted to or held under any Credit
Document securing the Obligations (x) upon termination of the commitments under
this Agreement and payment in full of all Obligations (other than contingent
indemnification obligations and obligations under any Secured Swap Agreement or
Secured Treasury Management Agreement) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank shall have been
made), (y) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Credit Documents or consented to in accordance with the
terms of this Agreement, or (z) subject to Section 11.4, if approved, authorized
or ratified in writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held under any Credit
Document securing the Obligations to the holder of any Lien on such property
that is permitted by Section 8.2(m); and

(iii) to release any Guarantor from its obligations under this Agreement and the
other Credit Documents if such Person ceases to be a Guarantor or becomes an
Excluded Subsidiary as a result of a transaction permitted under the Credit
Documents.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section 10.10, in each case in accordance with the authority
granted by this Agreement.

 

136



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

(c) Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Document, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

(d) No Secured Swap Agreement or Secured Treasury Management Agreement will
create (or be deemed to create) in favor of any Qualifying Swap Bank or any
Qualifying Treasury Management Bank, respectively that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents. By
accepting the benefits of the Collateral, each such Qualifying Swap Bank and
Qualifying Treasury Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a holder of the Obligations, subject to the limitations set forth in this clause
(d). Furthermore, it is understood and agreed that the Qualifying Swap Bank and
Qualifying Treasury Management Banks, in their capacity as such, shall not have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein.

Section 11. MISCELLANEOUS

Section 11.1 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices, consents, requests and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Administrative Agent, the Borrower or any other Credit Party, to
the address, telecopier number, electronic mail address or telephone number
specified in Appendix B:

(ii) if to any Lender, Issuing Bank or Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.

 

137



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Section 2 if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent and the
Borrower that it is incapable of receiving notices under such Section 2 by
electronic communication. The Administrative Agent or any Credit Party may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) so long as the
intended recipient acknowledges receipt of any notices and/or other
communications sent to an e-mail address (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), then such notice and/or communication shall be deemed received
at the original date and time when such notice and/or communication was
originally sent, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by written
notice to the other parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debtdomain,
Intralinks, SyndTrak or a substantially similar electronic transmission system
(the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a

 

138



--------------------------------------------------------------------------------

particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Credit Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section 11.1, including through the Platform.

(iii) The Borrower and each Lender acknowledge that certain of the Lenders may
be “public-side ” Lenders (Lenders that do not wish to receive MNPI with respect
to the Borrower or its Subsidiaries or their respective securities) and, if
documents or notices required to be delivered pursuant to the Credit Documents
or otherwise are being distributed through the Platform, any document or notice
that the Borrower has indicated contains only publicly available information
with respect to the Borrower may be posted on that portion of the Platform
designated for such public-side Lenders. If the Borrower has not indicated
whether a document or notice delivered contains only publicly available
information, the Administrative Agent shall post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive MNPI
with respect to the Borrower, its Subsidiaries and their respective securities.
Notwithstanding the foregoing, the Borrower shall use commercially reasonable
efforts to indicate whether any document or notice to be distributed through the
Platform contains only publicly available information; provided, however, that
the Borrower shall not be required to mark any materials “PUBLIC ”; provided,
further, however, that, the following documents shall be deemed to be marked
“PUBLIC,” unless the Borrower notifies the Administrative Agent promptly (after
the Borrower has been given a reasonable opportunity to review such documents)
that any such document contains material nonpublic information: (1) the Credit
Documents, (2) any notification of changes in the terms of any credit facility
provided for herein and (3) all financial statements and certificates delivered
pursuant to Section 7.1(a) and Section  7.1(b). In no event shall the
Administrative Agent distribute Compliance Certificates (unless the Borrower has
agreed in writing that any such Compliance Certificate can be distributed to
“public-side ” Lenders) or the annual budget required to be delivered hereunder
to “public-side” Lenders. Each “public side” Lender agrees to cause at least one
individual at or on behalf of such Person to at all times have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such “public side” Lender or its
delegate, in accordance with such Person’s compliance procedures and applicable
law, including foreign, United States Federal and state securities laws, to make
reference to communications that are not made available through the “Public Side
Information” and that may contain material non-public information with respect
to the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

139



--------------------------------------------------------------------------------

Section 11.2 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including (A) any expenses incurred in connection with the
preparation of, or otherwise relating to, any Acceptable Appraisal, Acceptable
Portfolio Appraisal or FIRREA appraisals and (B) the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the reasonable and documented out-of-pocket fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank (which shall be limited to one primary counsel to all
of the Administrative Agent, the Lenders and the Issuing Bank to be retained by
the Administrative Agent and, if reasonably necessary, one local counsel in any
relevant jurisdiction and, in the case of an actual or perceived conflict of
interest where any such Person is affected by such conflict informs you of such
conflict and thereafter, retains its own counsel, of another firm of counsel for
such affected Person)) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section 11.2, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), the Collateral Agent (and
any sub-agent thereof), each Lender and the Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee(which shall be limited to one primary counsel to all Indemnitees to
be retained by the Administrative Agent and, if reasonably necessary, one local
counsel in any relevant jurisdiction and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs you
of such conflict and thereafter, retains its own counsel, of another firm of
counsel for such affected Indemnitee)), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party) other than such Indemnitee or its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any other Credit Party, or any Environmental Liability related in any way to the
Borrower or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Restricted
Subsidiaries, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct

 

140



--------------------------------------------------------------------------------

of such Indemnitee or (y) result from a claim brought by the Borrower or any
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Borrower or
such Credit Party has obtained a final and non-appealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. This
Section 11.2(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 11.2 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof), the Issuing
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any such sub-agent), the Issuing Bank or such Related Party, as the case may
be, such Lender’s pro rata share (in each case, determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of this Agreement that
provide that their obligations are several in nature, and not joint and several.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 11.2 shall be payable promptly,
but in any event within ten (10) Business Days after written demand therefor
(including delivery of copies of applicable invoices, if any).

(f) Survival. The provisions of this Section 11.2 shall survive resignation or
replacement of the Administrative Agent, Collateral Agent, the Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.

Section 11.3 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, the
Issuing Bank or their respective Affiliates, irrespective of whether or not such

 

141



--------------------------------------------------------------------------------

Lender, the Issuing Bank or such Affiliate shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this
Section 11.3 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank or their respective
Affiliates may have. Each of the Lenders and the Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly in writing after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 11.4 Amendments and Waivers.

(a) Required Lenders’ Consent. Subject to Section 11.4(b) and Section 11.4(c),
and except as expressly provided in Section 3.1(a)(ii), no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Administrative Agent and the
Required Lenders; provided that (i) the Administrative Agent may, with the
written consent of the Borrower only, amend, modify or supplement this Agreement
to cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or the Issuing Bank if such amendment is not objected to in writing
by the Required Lenders within five Business Days following receipt of notice
thereof, (ii) each of the Fee Letter and any Auto Borrow Agreement may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (iii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitments, Loans and/or Letter of Credit Obligations of such Lender may
not be increased or extended without the consent of such Lender, (iv) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (v) the
Required Lenders shall determine whether or not to allow any Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

(b) Affected Lenders’ Consent. Except as expressly provided in
Section 3.1(a)(ii), without the written consent of each Lender (or in the case
of clause (xiv)(A) below, without the written consent of the Supermajority
Lenders) (other than a Defaulting Lender except as provided in clause (a)(iii)
above) that would be affected thereby, no amendment, modification, termination,
or consent shall be effective if the effect thereof would:

(i) extend the Revolving Commitment Termination Date;

(ii) waive, reduce or postpone any scheduled repayment (including any
amortization payments of any Term Loan and any payment due on the maturity date
of such Term Loan (except pursuant to the exercise of any Extension Option
pursuant to Section 2.19), but excluding any prepayment) or alter the required
application of any prepayment pursuant to Section 2.12 or the application of
funds pursuant to Section 9.3, as applicable;

 

142



--------------------------------------------------------------------------------

(iii) extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;

(iv) reduce the principal of or the rate of interest on any Loan (other than any
waiver of the imposition of the Default Rate pursuant to Section 2.9) or any fee
or premium payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein (other than those defined terms that require the written consent of the
Supermajority Lenders to amend pursuant to Section 11.4(b)(xiv)) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of this Section 11.4(b) or
Section 11.4(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(viii) change the percentage of the Total Credit Exposure that is required for
the Lenders or any of them to take any action hereunder or amend the definition
of “Required Lenders” or “Supermajority Lenders”;

(ix) change the percentage of Revolving Credit Exposure that is required for the
Lenders or any of them to take any action hereunder or amend the definition of
“Required Revolving Lenders”;

(x) change the percentage of the outstanding principal amount of the Term Loans
that is required for the Lenders holding Term Loans or any of them to take any
action hereunder or amend the definition of “Required Term Lenders”;

(xi) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from their obligations hereunder, in each case, except as
expressly provided in the Credit Documents;

(xii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document (except pursuant to a transaction
permitted hereunder);

(xiii) amend, modify, terminate or waive any provision of Section 2.19; or

(xiv) amend (A) the definitions of “Borrowing Base” or “Net Operating Income” or
(B) the definitions of “Advance Percentage” or “Capitalization Rate” or the
calculations underlying the Borrowing Base in a manner that results in more
credit being made available to the Borrower based upon the Borrowing Base.

 

143



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
or any other Credit Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans with the consent of the Swingline
Lender;

(iii) amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
the Issuing Bank;

(iv) waive any condition set forth in Section 5.2 as to any Credit Extension
that would increase Revolving Credit Exposure without the consent of the
Required Revolving Lenders;

(v) waive any condition set forth in Section 5.2 as to any Credit Extension to
be made by Lenders with Term Loan Commitments without the consent of the
Required Term Lenders; or

(vi) amend, modify, terminate or waive any provision of this Section 11 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Section 10 (other than the
provisions of Sections 10.6 or 10.10) so long as such amendment is not adverse
to the interests of the Borrower and the other Credit Parties.

Notwithstanding any of the foregoing to the contrary, the Credit Parties, the
Administrative Agent and/or the Collateral Agent, without the consent of any
Lender, may enter into any amendment, modification or waiver of any Credit
Document, or enter into any new agreement or instrument, to (i) effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law or
(ii) correct any obvious error or omission of a technical nature, in each case
that is immaterial (as determined by the Administrative Agent), in any provision
of any Credit Document, if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

 

144



--------------------------------------------------------------------------------

(d) Amendments to Section 2.18. For the avoidance of doubt, any amendment,
modification or waiver of any of the terms of Section 2.18 shall only require
the approval of Required Lenders (and not all Lenders).

(e) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon the Administrative Agent, each Lender at the time outstanding, each future
Lender and, if signed by the Borrower, on the Borrower.

Section 11.5 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (other than in a transaction permitted hereunder), and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 11.5, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 11.5 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section 11.5 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 11.5 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. AnySubject to the other restrictions contained in
this Agreement, any Lender may at any time assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments, Loans and obligations hereunder at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitments and the loans at the time owing to it (in each case with
respect to any credit facility) or contemporaneous assignments to Approved Funds
that equal at least to the amounts specified in subsection (b)(i)(B) of this
Section 11.5 in the aggregate) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

145



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section 11.5, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $1,000,000 in the case
of any assignment in respect of any Revolving Commitment, Revolving Credit
Exposure, Term Loan Commitments and/or Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default shall have occurred and
is continuing, the Borrower otherwise consents in writing (each such consent not
to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.5 and, in
addition:

(A) the written consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default described
in Section 9.1(a), (c) (to the extent resulting from a failure to comply with
the financial covenants set forth in Section 8.8), (f) or (g) shall have
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) such
assignment is during the period commencing on the First Amendment Effective Date
and ending on the date that is ninety (90) days following the First Amendment
Effective Date in connection with the primary syndication of the Loans to
institutions previously approved by the Borrower; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of
(i) commitments under revolving credit facilities and unfunded commitments under
term loan facilities if such assignment is to a Person that is not a Lender with
a commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a funded Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment; and

 

146



--------------------------------------------------------------------------------

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment.

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the written consent of the Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.5, from and after the effective date
specified in each Assignment Agreement, the assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on written request, at its own expense, Notes to the assignee
evidencing the interests taken by way of assignment hereunder. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 11.5.

 

147



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.2(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 11.5; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 3.4 as if it
were an assignee under paragraph (b) of this Section 11.5; and (B) shall not be
entitled to receive any greater payment under Sections 3.2 or 3.3, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any

 

148



--------------------------------------------------------------------------------

information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(f) Competitors. NoNotwithstanding anything to the contrary contained in this
Agreement, no assignment or participation shall be made to any Person that wasis
a Competitor as of the date (the “Trade Date”) on which the assigning Lender
enteredenters into a binding agreement to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person (unless the
Borrower has consented to such assignment in writing in its sole and absolute
discretion, in which case such Person will not be considered a Competitor for
the purpose of such assignment or participation). For the avoidance of doubt,
with respect to any assignee that becomes a Competitor after the applicable
Trade Date (including as a result of the delivery of a notice pursuant to,
and/or the expiration of the notice period referred to in, the definition of
“Competitor”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Competitor. Any assignment in violation of
this clause (f)(i) shall not be void, but the other provisions of this clause
(f) shall apply.

(i) If any assignment or participation is made to any Competitor without the
Borrower’s prior written consent in violation of clause (i) above, or if any
Person becomes a Competitor after the applicable Trade Date, the Borrower may,
at its sole expense and effort, upon notice to the applicable Competitor and the
Administrative Agent, (A) terminate any Revolving Commitment of such Competitor
and repay all obligations of the Borrower owing to such Competitor in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Competitors, purchase or prepay such Term Loan by paying the lowest of
(x) the principal amount thereof, (y) the amount that such Competitor paid to
acquire such Term Loans and (z) the market price of such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (C) require such Competitor to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 11.5), all of its interest, rights and obligations
under this Agreement to one or more Eligible Assignees at the lowest of (x) the
principal amount thereof, (y) the amount that such Competitor paid to acquire
such interests, rights and obligations and (z) the market price of such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder.

 

149



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained in this Agreement,
Competitors (A) will not (x) have the right to (x) receive information, reports
or other materials provided to the Lenders by the Borrower, the Administrative
Agent or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Administrative Agent, or (z) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Credit Document, each Competitor will be deemed to
have consented in the same proportion as the Lenders that are not Competitors
consented to such matter, and (y) for purposes of voting on any reorganization
plan (each, a “Plan”), each Competitor party hereto hereby agrees (1) not to
vote on such Plan, (2) if such Competitor does vote on such Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iii) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Competitors provided by the Borrower and any updates thereto from time to time
(collectively, the “Competitor List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
Competitor List to each Lender requesting the same.

Section 11.6 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.7 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and
Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization of the Letters of Credit, and the
termination hereof.

Section 11.8 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents, any Swap Agreements or any Treasury Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

150



--------------------------------------------------------------------------------

Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders (or
to the Administrative Agent, on behalf of Lenders), or the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, any other state or federal law, common law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

Section 11.10 Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.10(c), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

Section 11.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.13 Applicable Laws.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the County of New
York and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

 

151



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Credit Document in any court
referred to in subsection (b) of this Section 11.13. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.14.

Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to a written
agreement containing provisions substantially the same as those of this
Section 11.15, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in (including, for purposes hereof, any new lenders
invited to join hereunder on an increase in the Loans and Commitments hereunder,
whether by exercise of an accordion, by way of amendment or otherwise), any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower or its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein, or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided for herein, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 11.15 or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower and
which source is not known by such Person to be subject to a confidentiality
restriction in respect thereof in favor of the Borrower or any Affiliate of the
Borrower, provided that such prospective transferee, pledgee or participant
agrees to be

 

152



--------------------------------------------------------------------------------

bound by the confidentiality provisions contained in this Section 11.15 (or
language substantially similar to this Section 11.15); provided that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations conducted
in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clause (b) or (c), such Lender will use its
commercially reasonable efforts to notify the Borrower in advance of such
disclosure so as to afford the Borrower the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

For purposes of this Section 11.15, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower, the
Parent, the Sun REIT or any of itstheir Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, the Parent, the Sun REIT or any of itstheir
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the First Amendment Effective Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 11.15 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders acknowledges that (i) the Information may include material non-public
information concerning the Borrower, the Parent, the Sun REIT or any
Subsidiaryof their Subsidiaries, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
Applicable Law, including United States federal and state securities laws.

Notwithstanding anything to the contrary in the foregoing, the Borrower hereby
authorizes each Lender to make mention of its participation in the transactions
contemplated by this Agreement and the other Credit Documents in such Lender’s
marketing and sales materials, printed media, tombstones, or web based materials
(such reference may include, without limitation, the identity of the Borrower
and/or any Guarantors, the principal amounts of the Loans, the date of the
Loans, and the maturity date of the Loans).

Section 11.16 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a

 

153



--------------------------------------------------------------------------------

Lender exceeds the Highest Lawful Rate, such Person may, to the extent permitted
by Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.

Section 11.17 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means (e.g. “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 11.18 No Advisory of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Administrative Agent, on the other hand, (ii) the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (b)(i) the
Administrative Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates or any other Person and (ii) the Administrative Agent
does not have any obligation to any Credit Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (c) the
Administrative Agent and its respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and the Administrative Agent does not have
any obligation to disclose any of such interests to any Credit Party or its
Affiliates. To the fullest extent permitted by law, each of the Credit Parties
hereby waives and releases, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 11.19 Electronic Execution of Assignments and Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement or in any amendment, waiver, modification or consent relating hereto
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.20 USA PATRIOT Act. Each Lender subject to the Patriot Act hereby
notifies each of the Credit Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each of the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender to identify each of the Credit Parties in accordance with the Patriot
Act.

 

154



--------------------------------------------------------------------------------

Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

Section 11.22 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Collateral Agent and each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that at least
one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Pension Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

155



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (i) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Collateral Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that none of the
Administrative Agent the Collateral Agent and each Lead Arranger and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto).

Section 11.23 Acknowledgement Regarding any Supported QFCs.

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any hedge agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

156



--------------------------------------------------------------------------------

(b) As used in this Section 11.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 11.24 Sun REIT and Parent. Notwithstanding anything to the contrary
contained in this Agreement or in any other Credit Document, no restrictions,
limitations, conditions, covenants, representations and warranties, or any other
provisions contained in this Agreement or in any other Credit Document shall
apply to the Sun REIT, the Parent or to any Subsidiary of the Sun REIT or the
Parent, other than the Credit Parties and, solely with respect to (a) Sun REIT,
the representations and warranties set forth in Section 6.23 of this Agreement,
and (b) the TRS Pledgor, any restrictions, limitations, conditions, covenants,
representations and warranties and other provisions contained in the TRS Pledge
Agreement.

[Signatures on Following Page(s)]

 

157



--------------------------------------------------------------------------------

Appendix A

Lenders, Commitments and Commitment Percentages

 

Initial Lenders

   Revolving
Commitment      Revolving
Commitment
Percentage     Term Loan
Commitment      Term Loan
Commitment
Percentage  

Citizens Bank, N.A.

   $ 77,500,000.00        15.500000000 %    $ 77,500,000.00        15.500000000
% 

U.S. Bank National Association

   $ 72,500,000.00        14.500000000 %    $ 72,500,000.00        14.500000000
% 

Regions Bank

   $ 72,500,000.00        14.500000000 %    $ 72,500,000.00        14.500000000
% 

SunTrust Bank

   $ 72,500,000.00        14.500000000 %    $ 72,500,000.00        14.500000000
% 

Wells Fargo Bank, N.A.

   $ 72,500,000.00        14.500000000 %    $ 72,500,000.00        14.500000000
% 

Washington Federal Bank, N.A.

   $ 25,000,000.00        5.000000000 %    $ 25,000,000.00        5.000000000 % 

Webster Bank, N.A.

   $ 20,000,000.00        4.000000000 %    $ 20,000,000.00        4.000000000 % 

Synovus Bank

   $ 20,000,000.00        4.000000000 %    $ 20,000,000.00        4.000000000 % 

Flagstar Bank, fsb

   $ 17,500,000.00        3.500000000 %    $ 17,500,000.00        3.500000000 % 

Texas Capital Bank, N.A.

   $ 15,000,000.00        3.000000000 %    $ 15,000,000.00        3.000000000 % 

Cadence Bank, N.A.

   $ 12,500,000.00        2.500000000 %    $ 12,500,000.00        2.500000000 % 

People’s United Bank, N.A.

   $ 12,500,000.00        2.500000000 %    $ 12,500,000.00        2.500000000 % 

Eastern Bank

   $ 10,000,000.00        2.000000000 %    $ 10,000,000.00        2.000000000 % 

TOTAL:

   $ 500,000,000.00        100 %    $ 500,000,000.00        100 % 

 

SAFE HARBOR MARINAS, LLC

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Appendix B

Notice Information

If to the Administrative Agent, the Swingline Lender, the Issuing Bank or
Citizens Bank, N.A., in its capacity as a Lender:

Citizens Bank, N.A.

Agency Services—CLO

1215 Superior Avenue—6th Floor

Mailcode: OHS-675

Cleveland, Ohio 44114

Attention: Shelly Lyles, Vice President

Tel: 216-277-0166

Fax: 216-277-7106

Email: mlyles@citizensbank.com

and

Citizens Bank, N.A.

Citizens Capital Markets

600 Washington Blvd

Stamford, Connecticut 06901

Attention: Sean McWhinnie, Director

Tel: 203-900-6806

Email: sean.c.mcwhinnie@citizensbank.com

With a copy to (which shall not constitute notice):

King & Spalding LLP

300 South Tryon Street, Suite 1700

Charlotte, North Carolina 28202

Attention: William H. Fuller III, Esq.

Tel: 704-503-2589

Fax: 704-503-2622

Email: bfuller@kslaw.com

 

SAFE HARBOR MARINAS, LLC

CREDIT AGREEMENT



--------------------------------------------------------------------------------

If to the Borrower or any other Credit Party:

Safe Harbor Marinas, LLC

14785 Preston Road, Suite 975

Dallas, Texas 75254

Attention: Gavin McClintock, CFO

Tel: 972-212-5896

Fax: 972-406-5221

Email: gmcclintock@shmarinas.com

With a copy to (which shall not constitute notice):

American Infrastructure MLP Funds

950 Tower Lane, Suite 800

Foster City, California 94404

Attention: Ryan Barnes

Tel: 650-854-6000

Sun Communities, Inc.

27777 Franklin Road, Suite 200

Southfield, Michigan 48034

Attn: Chief Financial Officer

Phone: 248-208-2560

Fax: 650-854-0853248-864-0162

Email: rbarnes@aimlp.comkdearing@suncommunities.com

With a copy to (which shall not constitute notice):

Jaffe Raitt Heuer & Weiss, P.C.

27777 Franklin Road—Suite 2500

Southfield, MI 48034

Attn: Arthur A. Weiss

Phone: 248.351.3000

Fax: 248.351.3082

Email: aweiss@jaffelaw.com

Jaffe Raitt Heuer & Weiss, P.C.

27777 Franklin Road—Suite 2500

Southfield, MI 48034

Attn: Jeffrey M. Weiss

Phone: 248.727.1465

Fax: 248.351.3082

Email: jweiss@jaffelaw.com

Jaffe Raitt Heuer & Weiss, P.C.

27777 Franklin Road—Suite 2500

Southfield, MI 48034

Attn: Alicia Schehr

Phone: 248.727.1448

Fax: 248.351.3082

Email: aschehr@jaffelaw.com

 

SAFE HARBOR MARINAS, LLC

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule V

Sun Acquisition Transactions

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, D.C. 20004-1304

Attention: Scott Forchheimer

Tel: 202-637-3372

Email: scott.forchheimer@lw.com

The following transactions, including any transactions required in connection
therewith:

1. Prior to and in connection with the consummation (the “Sun Closing”) of the
Sun Acquisition Agreement, the Borrower and its Subsidiaries shall transfer
(whether by way of distribution, Asset Sale, Investment or otherwise) its Equity
Interests in the Delayed Consent Credit Parties to SHM II in accordance with the
Sun Acquisition Documents (such transfer, the “Delayed Consent Properties
Disposition”).

2. Following the Delayed Consent Properties Disposition, at the Sun Closing, the
Borrower and its Subsidiaries (other than any Delayed Consent Credit Parties)
shall be acquired by merger by a Subsidiary of Parent.

3. The Borrower shall apply (or shall cause to be applied), if necessary, an
amount in cash to repay the Loans such that after giving effect to the Delayed
Consent Properties Disposition and such repayment, on a pro forma basis (i) the
Borrower and its Subsidiaries (other than any Delayed Consent Credit Parties)
shall be in compliance with each of the financial covenants set forth in
Section 8.8, (ii) the Borrower shall have delivered an interim Borrowing Base
Certificate duly executed by an Authorized Officer of the Borrower demonstrating
that Availability is greater than $25,000,000 and (iii) the Minimum Qualified
Asset Condition and the Minimum Borrowing Base Asset Value Condition shall be
satisfied. At the time of the Sun Closing, the Borrower shall have delivered an
interim Borrowing Base Certificate and additional certificates, if necessary,
duly executed by an Authorized Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in preceding clauses (i) through (iii)
(including calculations demonstrating compliance with preceding clause (i)).

4. At any time after the Sun Closing, upon any Delayed Consent Credit Party
obtaining the necessary consent from the applicable lessor or other third party
to transfer the lease or other agreement with respect to the Delayed Consent
Property of such Delayed Consent Credit Party, SHM II shall assign such Delayed
Consent Credit Party to the Parent (through the Borrower and its Subsidiaries)
in accordance with the Sun Acquisition Documents (each such acquisition, a
“Delayed Consent Property Acquisition”).

5. Any Marina Property or other Real Estate Asset acquired by the Parent
(through the Borrower and its Subsidiaries) pursuant to a Delayed Consent
Property Acquisition shall become a Qualified Asset hereunder and shall be
included in the Borrowing Base upon such acquisition, subject to the
satisfaction of the following conditions:

(a) such Qualified Asset shall satisfy the Qualified Asset Criteria;

(b) the Borrower and the applicable Delayed Consent Credit Parties shall have
delivered any applicable Credit Documents or supplements thereto as required
under Section 7.12;

(c) no Default or Event of Default shall be continuing after giving effect to
any such addition;

 

SAFE HARBOR MARINAS, LLC

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) each of the representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects (unless any
such representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) on
and as of the date of such addition, both before and after giving effect
thereto, to the same extent as though made on and as of such addition, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (unless any such representation and warranty is
subject to a materiality or Material Adverse Effect qualifier, in which case it
shall be true and correct in all respects) on and as of such earlier date;

(e) the Borrower shall have delivered (i) an interim Borrowing Base Certificate
duly executed by an Authorized Officer of the Borrower setting forth a
calculation of the Borrowing Base after giving effect to the addition of the
proposed Qualified Asset and (ii) a Financial Covenant Calculation Certificate
duly executed by an Authorized Officer of the Borrower demonstrating that the
Borrower and its Subsidiaries are in pro forma compliance with each of the
financial covenants set forth in Section 8.8 after giving effect to the addition
of the proposed Qualified Asset, in each case, including any supporting
information reasonably requested by the Administrative Agent;

(f) with respect to any Qualified Asset that has not satisfied the conditions
set forth in this paragraph 5 on or prior to the date that is the 365 days
following the date on which the Sun Acquisition has been consummated (or such
later date as may be agreed by the Administrative Agent in its sole discretion),
the Borrower must satisfy all other Addition Conditions (in addition to those
included in this paragraph 5) prior to such Qualified Asset being included in
the determination of Borrowing Base; and

(g) the Borrower shall have delivered a certificate duly executed by an
Authorized Officer of the Borrower certifying that each of the conditions set
forth in preceding clauses (a) through (d) have been satisfied.

With a copy to (which shall not constitute notice):

The Saidi Firm

700 12th Street, N.W.

Suite 700, PMB 90150

Washington, D.C. 20005

Attention: Po Saidi

Tel: 202-350-9450

Fax: 202-350-9465

Email: po@thesaidifirm.com

 

SAFE HARBOR MARINAS, LLC

CREDIT AGREEMENT